Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 1 of 151 PageID: 371



 Charles M. Lizza
 William C. Baton
 SAUL EWING ARNSTEIN & LEHR LLP
 One Riverfront Plaza, Suite 1520
 Newark, New Jersey 07102-5426
 (973) 286-6700
 clizza@saul.com

 Attorneys for Plaintiff
 Celgene Corporation

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,
                                                        Civil Action No. 18-10775 (ES)(MAH)
                           Plaintiff,
                                                        FIRST AMENDED COMPLAINT FOR
        v.                                              PATENT INFRINGEMENT
 SYNTHON PHARMACEUTICALS INC.,
                                                        (Filed Electronically)
 SYNTHON B.V., SYNTHON S.R.O., and
 ALVOGEN PINE BROOK, LLC.,

                           Defendants.


        Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its First

 Amended Complaint against defendants Synthon Pharmaceuticals Inc. (“Synthon

 Pharmaceuticals”), Synthon B.V. (“Synthon B.V.”), Synthon s.r.o. (“Synthon s.r.o.,” together

 with Synthon Pharmaceuticals and Synthon B.V., “Synthon”) and Alvogen Pine Brook, LLC.

 (“Alvogen”) (collectively, “Defendants”) alleges as follows 1:

                                         Nature of the Action

        1.        This is an action for patent infringement under the patent laws of the United

 States, 35 U.S.C. §100, et seq., arising from the filing of Abbreviated New Drug Application


 1
  Plaintiff Celgene Corporation files this First Amended Complaint with Defendants’ consent
 pursuant to Fed. R. Civ. P. 15(a)(2).
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 2 of 151 PageID: 372



 (“ANDA”), No. 210232, with the United States Food and Drug Administration (“FDA”) seeking

 approval to commercially market generic versions of Celgene’s POMALYST® drug products prior

 to the expiration of United States Patent Nos. 8,198,262 (the “’262 patent”), 8,673,939 (the “’939

 patent”), 8,735,428 (the “’428 patent”), 8,828,427 (the “’427 patent”), and 9,993,467 (the “’467

 patent”), all owned by Celgene (collectively, “the patents-in-suit”).

                                            The Parties

        2.        Plaintiff Celgene is a biopharmaceutical company committed to improving the

 lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

 development of products for the treatment of severe and life-threatening conditions. Celgene is a

 world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

 organized and existing under the laws of the State of Delaware, having a principal place of

 business at 86 Morris Avenue, Summit, New Jersey 07901.

        3.        On information and belief, Synthon Pharmaceuticals is a North Carolina

  corporation, having a principal place of business at 1007 Slater Road, Suite 150, Durham,

  North Carolina 27703.

        4.        On information and belief, Synthon B.V. is a corporation organized and existing

  under the laws of the Netherlands, having a principal place of business at Microweg 22, P.O.

  Box 7071, 6503 CM Nijmegen, the Netherlands.

        5.        On information and belief, Synthon s.r.o. is a Czech Republic entity having a

  principal place of business at Brnenska 32/cp. 597, 678 01 Blansko, Czech Republic.

             6.   On information and belief, Alvogen is a Delaware corporation, having a

  principal place of business at 10B Bloomfield Avenue, Pine Brook, New Jersey 07058.




                                                 -2-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 3 of 151 PageID: 373



                                       The Patents-in-Suit

        7.       On June 12, 2012, the United States Patent and Trademark Office (“USPTO”)

 duly and lawfully issued the ’262 patent, entitled, “Methods for treating multiple myeloma using

 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione,” to Celgene as assignee of the

 inventor Jerome B. Zeldis. A copy of the ’262 patent is attached hereto as Exhibit A.

        8.       On March 18, 2014, the USPTO duly and lawfully issued the ’939 patent,

  entitled, “Methods for treating multiple myeloma with 4-(amino)-2-(2,6-dioxo(3-piperidyl))-

  isoindoline-1,3-dione,” to Celgene as assignee of the inventor Jerome B. Zeldis. A copy of the

  ’939 patent is attached hereto as Exhibit B.

        9.       On May 27, 2014, the USPTO duly and lawfully issued the ’428 patent, entitled,

  “Methods for treating multiple myeloma with 4-(amino)-2-(2,6-dioxo(3-piperidyl))-

  isoindoline-1,3-dione,” to Celgene as assignee of the inventor Jerome B. Zeldis. A copy of the

  ’428 patent is attached hereto as Exhibit C.

        10.      On September 9, 2014, the USPTO duly and lawfully issued the ’427 patent,

  entitled, “Formulations of 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione,” to

  Celgene as assignee of the inventors Anthony Tutino and Michael T. Kelly. A copy of the

  ’427 patent is attached hereto as Exhibit D.

        11.      On June 12, 2018, the USPTO duly and lawfully issued the ’467 patent, entitled,

  “Formulations of 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione,” to Celgene as

  assignee of the inventors Anthony J. Tutino and Michael T. Kelly. A copy of the ’467 patent is

  attached hereto as Exhibit E.

                                  The POMALYST® Drug Product

        12.      Celgene holds an approved New Drug Application (“NDA”) under Section

 505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for


                                                 -3-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 4 of 151 PageID: 374



 pomalidomide capsules (NDA No. 204026), which it sells under the trade name POMALYST®.

 POMALYST® is an FDA-approved medication used for the treatment of multiple myeloma.

        13.       The claims of the patents-in-suit cover, inter alia, methods of use and

 administration of pomalidomide, or pharmaceutical compositions containing pomalidomide.

        14.       Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the

 patents-in-suit are listed in the FDA publication, “Approved Drug Products with Therapeutic

 Equivalence Evaluations” (the “Orange Book”), with respect to POMALYST®.

        15.       The labeling for POMALYST® instructs and encourages physicians, pharmacists,

 and other healthcare workers and patients to administer POMALYST® according to one or more of

 the methods claimed in the patents-in-suit.

                                     Jurisdiction and Venue

        16.       This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

        17.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

  1400(b).

                                            A. Synthon

          18.     This Court has personal jurisdiction over Synthon Pharmaceuticals by virtue of,

  inter alia, its systematic and continuous contacts with the State of New Jersey. On information

  and belief, Synthon Pharmaceuticals Inc. is registered with the State of New Jersey’s Division

  of Revenue and Enterprise Services as a business operating in New Jersey under Business ID

  No. 0100946900. On information and belief, Synthon Pharmaceuticals has purposefully

  conducted and continues to conduct business in this Judicial District.

          19.     On information and belief, Synthon Pharmaceuticals is in the business of,

  among other things, manufacturing, marketing, importing, offering for sale, and selling


                                                -4-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 5 of 151 PageID: 375



  pharmaceutical products, including generic drug products, throughout the United States,

  including in this Judicial District. On information and belief, this Judicial District will be a

  destination for the generic drug product described in ANDA No. 210232. On information and

  belief, Synthon Pharmaceuticals prepares and/or aids in the preparation and submission of

  ANDAs to the FDA.

         20.     On information and belief, Synthon B.V. is in the business of, among other

  things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

  products, including generic drug products, throughout the United States, including in this

  Judicial District. On information and belief, this Judicial District will be a destination for the

  generic drug product described in ANDA No. 210232. On information and belief, Synthon

  B.V. prepares and/or aids in the preparation and submission of ANDAs to the FDA.

         21.     On information and belief, Synthon s.r.o is in the business of, among other

  things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

  products, including generic drug products, throughout the United States, including in this

  Judicial District. On information and belief, this Judicial District will be a destination for the

  generic drug product described in ANDA No. 210232. On information and belief, Synthon

  s.r.o. prepares and/or aids in the preparation and submission of ANDAs to the FDA.

         22.     On information and belief, Synthon Pharmaceuticals maintains extensive and

  systematic contacts with pharmaceutical retailers, wholesalers, and/or distributors in New

  Jersey providing for the distribution of Synthon’s products in the State of New Jersey.

         23.     On information and belief, Synthon regularly and continuously transacts

  business within New Jersey, including by making pharmaceutical products for sale in New




                                                 -5-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 6 of 151 PageID: 376



  Jersey and selling pharmaceutical products in New Jersey. On information and belief, Synthon

  derives substantial revenue from the sale of those products in New Jersey.

         24.     This Court has personal jurisdiction over Synthon B.V. and/or Synthon s.r.o.

  because, inter alia, they: (1) have purposefully availed themselves of the privilege of doing

  business in New Jersey, including directly or indirectly through their subsidiary, agent, and/or

  alter ego, Synthon Pharmaceuticals, a company registered with the State of New Jersey; and

  (2) maintain extensive and systematic contacts with the State of New Jersey, including the

  marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey including

  through, directly or indirectly, Synthon Pharmaceuticals.

         25.     On information and belief, Synthon Pharmaceuticals acts at the direction, and

  for the benefit, of Synthon B.V. and/or Synthon s.r.o.

         26.     On information and belief, Synthon Pharmaceuticals, Synthon B.V., and

  Synthon s.r.o. are members of the same corporate family.

         27.     On information and belief, Synthon Pharmaceuticals, Synthon B.V., and

  Synthon s.r.o. work in concert with respect to the regulatory approval, manufacturing,

  importation, marketing, sale, and distribution of generic pharmaceutical products throughout

  the United States, including in this Judicial District.

         28.     On information and belief, Synthon Pharmaceuticals Inc., Synthon B.V., and/or

  Synthon s.r.o. have partnered with Alvogen in the submission of ANDA No. 210232 and will

  continue to partner with Alvogen towards the regulatory approval, manufacturing, use,

  importation, marketing, offer for sale, sale, and distribution of generic pharmaceutical

  products, including the generic drug product described in ANDA No. 210232, throughout the

  United States, including in New Jersey, prior to the expiration of the patents-in-suit.




                                                 -6-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 7 of 151 PageID: 377



          29.     This Court has personal jurisdiction over Synthon because, inter alia, it has

  committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of

  that infringement to Celgene in the State of New Jersey. On information and belief, Synthon

  intends a future course of conduct that includes acts of patent infringement in New Jersey.

  These acts have led and will continue to lead to foreseeable harm and injury to Celgene in New

  Jersey and in this Judicial District.

          30.     On information and belief, Synthon Pharmaceuticals and Synthon B.V. have

  previously been sued in this Judicial District and have not challenged personal jurisdiction or

  venue. See, e.g., Otsuka Pharmaceutical Co., Ltd. v. Sandoz, Inc., et al., Civil Action No. 07-

  1000 (MLC)(JJH) (D.N.J.), D.I. 77 at ¶¶ 8, 11.

          31.     On information and belief, Synthon Pharmaceuticals and Synthon B.V. have

  availed themselves of this Court by bringing counterclaims in this Judicial District. See, e.g.,

  Otsuka Pharmaceutical Co., Ltd. v. Sandoz, Inc., et al., Civil Action No. 07-1000 (MLC)(JJH)

  (D.N.J.), D.I. 77.

          32.     In the alternative, this Court has personal jurisdiction over Synthon B.V.

  because the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Celgene’s

  claims arise under federal law; (b) Synthon B.V. is a foreign defendant not subject to general

  personal jurisdiction in the courts of any state; and (c) Synthon B.V. has sufficient contacts

  with the United States as a whole, including, but not limited to, preparing and submitting

  ANDAs to the FDA and/or manufacturing, importing, offering to sell, and/or selling

  pharmaceutical products that are distributed throughout the United States, such that this

  Court’s exercise of jurisdiction over Synthon B.V. satisfies due process.




                                                -7-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 8 of 151 PageID: 378



          33.     In the alternative, this Court has personal jurisdiction over Synthon s.r.o.

  because the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Celgene’s

  claims arise under federal law; (b) Synthon s.r.o. is a foreign defendant not subject to general

  personal jurisdiction in the courts of any state; and (c) Synthon s.r.o. has sufficient contacts

  with the United States as a whole, including, but not limited to, preparing and submitting

  ANDAs to the FDA and/or manufacturing, importing, offering to sell, and/or selling

  pharmaceutical products that are distributed throughout the United States, such that this

  Court’s exercise of jurisdiction over Synthon s.r.o. satisfies due process.

                                            B. Alvogen

          34.     This Court has personal jurisdiction over Alvogen by virtue of, inter alia, its

  systematic and continuous contacts with the State of New Jersey. On information and belief,

  Alvogen is in the business of, among other things, manufacturing, marketing, offering for sale,

  selling, and importing pharmaceutical products, including generic drug products, throughout

  the United States, including in this Judicial District. On information and belief, Alvogen has

  conducted and continues to conduct business in this Judicial District, including the purposeful

  sale and distribution of drug products.

          35.     This Court has personal jurisdiction over Alvogen because, inter alia, it has

  purposefully availed itself of the privilege of doing business in New Jersey.

          36.     On information and belief, Alvogen derives substantial revenue from the sale of

  generic pharmaceutical products and/or active pharmaceutical ingredient(s) (“API”) used in

  various generic pharmaceutical products sold throughout the United States, including in this

  Judicial District.




                                                 -8-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 9 of 151 PageID: 379



         37.     On information and belief, Defendants work in concert with respect to the

  regulatory approval, manufacturing, marketing, sale, and distribution of generic pharmaceutical

  products and/or API throughout the United States, including in this Judicial District.

         38.     On information and belief, Alvogen partnered with Synthon and participated in

  the preparation and/or filing of ANDA No. 210232. On information and belief, Alvogen will

  continue to partner with Synthon towards the regulatory approval, manufacturing, use,

  importation, marketing, offer for sale, sale, and distribution of generic pharmaceutical

  products, including the generic drug product described in ANDA No. 210232, throughout the

  United States, including in New Jersey, prior to the expiration of the patents-in-suit.

         39.     On information and belief, Alvogen serves as a United States marketing partner

  with respect to ANDA No. 210232.

         40.     This Court has personal jurisdiction over Alvogen because, inter alia, it has

  committed an act of patent infringement under 35 U.S.C. § 271(e)(2). On information and

  belief, Alvogen intends a future course of conduct that includes acts of patent infringement in

  New Jersey. These acts have led and will continue to lead to foreseeable harm and injury to

  Celgene in New Jersey and in this Judicial District. This Judicial District is a likely destination

  for the generic drug product described in ANDA No. 210232. On information and belief,

  Alvogen intends to benefit from ANDA No. 210232 if ANDA No. 210232 is approved.

         41.     On information and belief, Alvogen has previously not contested personal

  jurisdiction in this Judicial District. See, e.g., Indivior Inc., et al., v. Alvogen Pine Brook LLC,

  Civil Action No. 18-5285 (KM)(CLW) (D.N.J.); Celgene Corp. v. Lotus Pharm. Co., Ltd., et

  al., Civil Action No. 17-6842 (SDW)(LDW) (D.N.J.).




                                                 -9-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 10 of 151 PageID: 380



          42.     On information and belief, Alvogen has availed itself of this Court by bringing

   counterclaims in this Judicial District. See, e.g., Celgene Corp. v. Lotus Pharm. Co., Ltd., et

   al., Civil Action No. 17-6842 (SDW)(LDW) (D.N.J.).

          43.     Alvogen has previously been sued in this Judicial District and has not contested

   venue. See, e.g., Indivior Inc., et al. v. Alvogen Pine Brook LLC, Civil Action No. 18-5285

   (KM)(CLW) (D.N.J.).

                                    Acts Giving Rise To This Suit

        44.       Pursuant to Section 505 of the FFDCA, Defendants submitted ANDA No.

 210232 seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

 importation into the United States of pomalidomide capsules 1 mg, 2 mg, 3 mg, and 4 mg

 (“Synthon’s Proposed Products”), before the patents-in-suit expire.

        45.       On information and belief, following FDA approval of ANDA No. 210232,

 Defendants Synthon and Alvogen will work in concert with one another to make, use, offer to

 sell, or sell Synthon’s Proposed Products throughout the United States, or import such generic

 products into the United States.

        46.       On information and belief, in connection with the filing of ANDA No. 210232

 as described above, Synthon provided a written certification to the FDA, as called for by Section

 505 of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Synthon’s Paragraph IV Certification”),

 alleging that the claims of the patents-in-suit are invalid, unenforceable, and/or will not be

 infringed by the activities described in ANDA No. 210232.

        47.       No earlier than May 4, 2018, Synthon sent written notice of its Paragraph IV

 Certification to Celgene (“Synthon’s May 2018 Notice Letter”). Synthon’s May 2018 Notice

 Letter alleged that the claims of the ’262 patent, the ’939 patent, the ’428 patent, and the ’427

 patent are invalid and/or will not be infringed by the activities described in ANDA No. 210232.


                                                - 10 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 11 of 151 PageID: 381



 Synthon’s May 2018 Notice Letter also informed Celgene that Synthon seeks approval to market

 Synthon’s Proposed Products before the patents named in Synthon’s May 2018 Notice Letter

 expire. Synthon specifically directed Synthon’s May 2018 Notice Letter to Celgene’s

 headquarters in Summit, New Jersey, in this Judicial District.

         48.       No earlier than October 5, 2018, Synthon sent written notice of its Paragraph IV

   Certification to Celgene (“Synthon’s October 2018 Notice Letter”). Synthon’s October 2018

   Notice Letter alleged that the claims of the ’467 patent are invalid and/or will not be infringed

   by the activities described in ANDA No. 210232. Synthon’s October 2018 Notice Letter also

   informed Celgene that Synthon seeks approval to market Synthon’s Proposed Products before

   the expiration of the ’467 patent. Synthon specifically directed Synthon’s October 2018 Notice

   Letter to Celgene’s headquarters in Summit, New Jersey, in this Judicial District.

                             Count I: Infringement of the ’262 Patent

         49.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         50.       Defendants’ submission of ANDA No. 210232 to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Synthon’s

 Proposed Products, prior to the expiration of the ’262 patent, constitutes infringement of one or

 more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

         51.       There is a justiciable controversy between Celgene and Defendants as to the

 infringement of the ’262 patent.

         52.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will infringe one or more claims of the ’262 patent under 35 U.S.C. § 271(a) by

 making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products in the

 United States.


                                                - 11 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 12 of 151 PageID: 382



         53.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will induce infringement of one or more claims of the ’262 patent under 35 U.S.C. §

 271(b) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, upon FDA approval of ANDA No. 210232,

 Defendants will intentionally encourage acts of direct infringement with knowledge of the ’262

 patent and knowledge that its acts are encouraging infringement.

         54.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will contributorily infringe one or more claims of the ’262 patent under 35 U.S.C. §

 271(c) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, Defendants have had and continue to have

 knowledge that Synthon’s Proposed Products are especially adapted for a use that infringes one

 or more claims of the ’262 patent and that there is no substantial non-infringing use for

 Synthon’s Proposed Products.

         55.       Celgene will be substantially and irreparably damaged and harmed if

 Defendants’ infringement of the ’262 patent is not enjoined.

         56.       Celgene does not have an adequate remedy at law.

         57.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count II: Infringement of the ’939 Patent

         58.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         59.       Defendants’ submission of ANDA No. 210232 to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Synthon’s




                                                - 12 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 13 of 151 PageID: 383



 Proposed Products, prior to the expiration of the ’939 patent, constitutes infringement of one or

 more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

        60.       There is a justiciable controversy between Celgene and Defendants as to the

 infringement of the ’939 patent.

        61.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will infringe one or more claims of the ’939 patent under 35 U.S.C. § 271(a) by

 making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products in the

 United States.

        62.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will induce infringement of one or more claims of the ’939 patent under 35 U.S.C. §

 271(b) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, upon FDA approval of ANDA No. 210232,

 Defendants will intentionally encourage acts of direct infringement with knowledge of the ’939

 patent and knowledge that its acts are encouraging infringement.

        63.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will contributorily infringe one or more claims of the ’939 patent under 35 U.S.C. §

 271(c) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, Defendants have had and continue to have

 knowledge that Synthon’s Proposed Products are especially adapted for a use that infringes one

 or more claims of the ’939 patent and that there is no substantial non-infringing use for

 Synthon’s Proposed Products.

        64.       Celgene will be substantially and irreparably damaged and harmed if

 Defendants’ infringement of the ’939 patent is not enjoined.




                                                - 13 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 14 of 151 PageID: 384



         65.       Celgene does not have an adequate remedy at law.

         66.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count III: Infringement of the ’428 Patent

         67.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         68.       Defendants’ submission of ANDA No. 210232 to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Synthon’s

 Proposed Products, prior to the expiration of the ’428 patent, constitutes infringement of one or

 more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

         69.       There is a justiciable controversy between Celgene and Defendants as to the

 infringement of the ’428 patent.

         70.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will infringe one or more claims of the ’428 patent under 35 U.S.C. § 271(a) by

 making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products in the

 United States.

         71.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will induce infringement of one or more claims of the ’428 patent under 35 U.S.C. §

 271(b) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, upon FDA approval of ANDA No. 210232,

 Defendants will intentionally encourage acts of direct infringement with knowledge of the ’428

 patent and knowledge that its acts are encouraging infringement.

         72.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will contributorily infringe one or more claims of the ’428 patent under 35 U.S.C. §


                                                - 14 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 15 of 151 PageID: 385



 271(c) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, Defendants have had and continue to have

 knowledge that Synthon’s Proposed Products are especially adapted for a use that infringes one

 or more claims of the ’428 patent and that there is no substantial non-infringing use for

 Synthon’s Proposed Products.

         73.       Celgene will be substantially and irreparably damaged and harmed if

 Defendants’ infringement of the ’428 patent is not enjoined.

         74.       Celgene does not have an adequate remedy at law.

         75.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IV: Infringement of the ’427 Patent

         76.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         77.       Defendants’ submission of ANDA No. 210232 to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Synthon’s

 Proposed Products, prior to the expiration of the ’427 patent, constitutes infringement of one or

 more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

         78.       There is a justiciable controversy between Celgene and Defendants as to the

 infringement of the ’427 patent.

         79.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will infringe one or more claims of the ’427 patent under 35 U.S.C. § 271(a) by

 making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products in the

 United States.




                                                - 15 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 16 of 151 PageID: 386



         80.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will induce infringement of one or more claims of the ’427 patent under 35 U.S.C. §

 271(b) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, upon FDA approval of ANDA No. 210232,

 Defendants will intentionally encourage acts of direct infringement with knowledge of the ’427

 patent and knowledge that its acts are encouraging infringement.

         81.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will contributorily infringe one or more claims of the ’427 patent under 35 U.S.C. §

 271(c) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, Defendants have had and continue to have

 knowledge that Synthon’s Proposed Products are especially adapted for a use that infringes one

 or more claims of the ’427 patent and that there is no substantial non-infringing use for

 Synthon’s Proposed Products.

         82.       Celgene will be substantially and irreparably damaged and harmed if

 Defendants’ infringement of the ’427 patent is not enjoined.

         83.       Celgene does not have an adequate remedy at law.

         84.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count V: Infringement of the ’467 Patent

         85.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         86.       Defendants’ submission of ANDA No. 210232 to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Synthon’s




                                                - 16 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 17 of 151 PageID: 387



 Proposed Products, prior to the expiration of the ’467 patent, constitutes infringement of one or

 more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

        87.       There is a justiciable controversy between Celgene and Defendants as to the

 infringement of the ’467 patent.

        88.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will infringe one or more claims of the ’467 patent under 35 U.S.C. § 271(a) by

 making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products in the

 United States.

        89.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will induce infringement of one or more claims of the ’467 patent under 35 U.S.C. §

 271(b) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, upon FDA approval of ANDA No. 210232,

 Defendants will intentionally encourage acts of direct infringement with knowledge of the ’467

 patent and knowledge that its acts are encouraging infringement.

        90.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210232,

 Defendants will contributorily infringe one or more claims of the ’467 patent under 35 U.S.C. §

 271(c) by making, using, offering to sell, selling, and/or importing Synthon’s Proposed Products

 in the United States. On information and belief, Defendants have had and continue to have

 knowledge that Synthon’s Proposed Products are especially adapted for a use that infringes one

 or more claims of the ’467 patent and that there is no substantial non-infringing use for

 Synthon’s Proposed Products.

        91.       Celgene will be substantially and irreparably damaged and harmed if

 Defendants’ infringement of the ’467 patent is not enjoined.




                                                - 17 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 18 of 151 PageID: 388



         92.       Celgene does not have an adequate remedy at law.

         93.       This case is an exceptional one, and Celgene is entitled to an award of its

   reasonable attorneys’ fees under 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

         (A)     A Judgment that Defendants have infringed the patents-in-suit by submitting

 ANDA No. 210232;

         (B)     A Judgment that Defendants have infringed, and that Defendants’ making, using,

 offering to sell, selling, or importing Synthon’s Proposed Products will infringe one or more

 claims of the patents-in-suit;

         (C)     An Order that the effective date of FDA approval of ANDA No. 210232 be a date

 which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

 exclusivity to which Celgene is or becomes entitled;

         (D)     Preliminary and permanent injunctions enjoining Defendants and their officers,

 agents, attorneys and employees, and those acting in privity or concert with them, from making,

 using, offering to sell, selling, or importing Synthon’s Proposed Products until after the

 expiration of the patents-in-suit, or any later expiration of exclusivity to which Celgene is or

 becomes entitled;

         (E)     A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

 enjoining Defendants, their officers, agents, attorneys and employees, and those acting in privity

 or concert with them, from practicing any methods of use and administration of pomalidomide,

 or pharmaceutical compositions containing pomalidomide, as claimed in the patents-in-suit, or

 from actively inducing or contributing to the infringement of any claim of the patents-in-suit,




                                                  - 18 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 19 of 151 PageID: 389



 until after the expiration of the patents-in-suit, or any later expiration of exclusivity to which

 Celgene is or becomes entitled;

        (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of Synthon’s Proposed Products will directly infringe, induce

 and/or contribute to infringement of the patents-in-suit;

        (G)     To the extent that Defendants have committed any acts with respect to the

 methods of use and administration of pomalidomide, or pharmaceutical compositions containing

 pomalidomide, claimed in the patents-in-suit, other than those acts expressly exempted by 35

 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages for such acts;

        (H)     If Defendants engage in the commercial manufacture, use, offer for sale, sale,

 and/or importation into the United States of Synthon’s Proposed Products prior to the expiration

 of the patents-in-suit, a Judgment awarding damages to Celgene resulting from such

 infringement, together with interest;

        (I)     A Judgment declaring that the patents-in-suit remain valid and enforceable;

        (J)     A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

 awarding Celgene its attorneys’ fees incurred in this action;

        (K)     A Judgment awarding Celgene its costs and expenses incurred in this action; and

        (L)     Such further and other relief as this Court may deem just and proper.




                                                 - 19 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 20 of 151 PageID: 390



 Dated: November 20, 2018                     By: s/ Charles M. Lizza
                                                  Charles M. Lizza
 Of Counsel:                                      William C. Baton
 F. Dominic Cerrito                               SAUL EWING ARNSTEIN & LEHR LLP
 Eric C. Stops                                    One Riverfront Plaza, Suite 1520
 Evangeline Shih                                  Newark, New Jersey 07102-5426
 Andrew S. Chalson                                (973) 286-6700
 Gabriel P. Brier                                 clizza@saul.com
 Frank C. Calvosa
 Marta A. Godecki                                Attorneys for Plaintiff
 Brian J. Forsatz                                Celgene Corporation
 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor
 New York, New York 10010
 (212) 849-7000

 Anthony M. Insogna
 Cary Miller, Ph.D.
 JONES DAY
 4655 Executive Drive, Suite 1500
 San Diego, CA 92121
 (858) 314-1200

 Matthew J. Hertko
 JONES DAY
 77 W. Wacker Drive
 Chicago, IL 60601
 (312) 782-3939




                                     - 20 -
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 21 of 151 PageID: 391




                   EXHIBIT A
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 22 of 151 PageID: 392
                                    111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                               US008198262B2


   c12)   United States Patent                                              (10)   Patent No.:               US 8,198,262 B2
          Zeldis                                                            (45)   Date of Patent:                    Jun.12,2012

   (54)    METHODS FOR TREATING MULTIPLE                                      5,877,200   A      3/1999 Muller
           MYELOMA USING 4-(AMIN0)-2-(2,6-                                    5,929,117   A      7/1999 Muller eta!.
                                                                              5,955,476   A      9/1999 Muller eta!.
           DIOX0(3-PIPERIDYL))-ISOINDOLINE-                                   6,020,358   A      212000 Muller eta!.
           1,3-DIONE                                                          6,071,948   A      6/2000 D' Amato
                                                                              6,114,355   A      9/2000 D' Amato
   (75)    Inventor:       Jerome B. Zeldis, Princeton, NJ (US)               6,140,346   A     10/2000 Andrulis, Jr. eta!.
                                                                              6,228,879   B1     5/2001 Green et a!.
                                                                              6,235,756   B1     5/2001 D'Amato
   (73)    Assignee: Celgene Corporation, Summit, NJ (US)                     6,281,230   B1     8/2001 Muller eta!.
                                                                              6,316,471   B1    1112001 Muller eta!.
   ( *)    Notice:         Subject to any disclaimer, the term of this        6,326,388   B1    12/2001 Man et al.
                           patent is extended or adjusted under 35            6,335,349   B1     112002 Muller eta!.
                                                                              6,380,239   B1     4/2002 Muller eta!.
                           U.S.C. 154(b) by 468 days.                         6,395,754   B1     5/2002 Muller eta!.
                                                                              6,403,613   B1     6/2002 Man et al.
   (21)    Appl. No.: 12/229,074                                              6,420,414   B1     7/2002 D'Amato
                                                                              6,458,810   B1    10/2002 Muller eta!.
   (22)    Filed:          Aug. 19, 2008                                      6,469,045   B1    10/2002 D' Amato
                                                                              6,476,052   B1    1112002 Muller eta!.
                                                                              6,518,298   B2     2/2003 Green et a!.
   (65)                       Prior Publication Data                          6,555,554   B2     4/2003 Muller eta!.
                                                                              6,673,828   B1     112004 Green et a!.
           US 2008/0317708 AI               Dec. 25, 2008
                                                                              7,393,862   B2     7/2008 Zeldis
                                                                              7,435,745   B2    10/2008 D' Amato
                      Related U.S. Application Data                       200110018445    A1     8/2001 Huang eta!.
                                                                          200110056114    A1    12/2001 D'Amato
   (62)    Division of application No. 10/438,213, filed on May
           15, 2003, now Pat. No. 7,968,569.                                                        (Continued)

   (60)    Provisional application No. 60/380,842, filed on May                       FOREIGN PATENT DOCUMENTS
           17, 2002, provisional application No. 60/424,600,             wo           wo 92/14455           9/1992
           filed on Nov. 6, 2002.                                        wo           wo 94/20085           9/1994
                                                                         wo           wo 98/03502           111998
   (51)    Int. Cl.                                                      wo           wo 98/54170          12/1998
           AOJN 43140                (2006.01)                           wo           wo 01/70275           9/2001
                                                                         wo           wo 01187307          1112001
   (52)    U.S. Cl. ........... 514/58; 514/323; 514/329; 514/330        wo           wo 02/15926           212002
   (58)    Field of Classification Search .................. 514/323,    wo          wo 02/059106           8/2002
                                                       514/329, 330      wo          wo 02/064083           8/2002
           See application file for complete search history.             wo        PCT/US03/11578           4/2003
                                                                         wo          wo 03086373           10/2003
   (56)                      References Cited                                              OTHER PUBLICATIONS

                      U.S. PATENT DOCUMENTS                              Kyle eta!. (Seminars in Oncology (Dec. 2001);28(6):583-7).*
                                                                         Carstensen, 1995, Drug Stability: Principles & Practice, 2"d. ed.,
          3,536,809    A      10/1970   Applezweig                       Marcel Dekker, New York, NY pp. 379-380.
          3,598,123    A       8/1971   Zaffaroni                        Corral et a!., 1999, "Immunomodulation by thalidomide and
          3,845,770    A      1111974   Theeuwes et al.
                                                                         thalidomide analogues," Ann. Rheum. Dis. 58(Suppl1)1107-113.
          3,916,899    A      1111975   Theeuwes et al.
          4,008,719    A       2/1977   Theeuwes et al.                                             (Continued)
          4,810,643    A       3/1989   Souza
          4,999,291    A       3/1991   Souza
          5,059,595    A      10/1991   Le Grazie                        Primary Examiner- Frederick Krass
          5,073,543    A      12/1991   Marshall et a!.                  Assistant Examiner- Chris Simmons
          5,120,548    A       6/1992   McClelland et a!.                (74) Attorney, Agent, or Firm- Jones Day
          5,134,127    A       7/1992   Stella et al.
          5,229,496    A       7/1993   Deeley eta!.
          5,354,556    A      10/1994   Sparks eta!.                     (57)                     ABSTRACT
          5,385,901    A       111995   Kaplan eta!.                     Methods of treating, preventing and/or managing cancer as
          5,391,485    A       2/1995   Deeley eta!.
          5,393,870    A       2/1995   Deeley eta!.
                                                                         well as and diseases and disorders associated with, or char-
          5,528,823    A       6/1996   Rudy, Jr. et a!.                 acterized by, undesired angiogenesis are disclosed. Specific
          5,580,755    A      12/1996   Souza                            methods encompass the administration of an immunomodu-
          5,591,767    A       111997   Mohr et al.                      latory compound alone or in combination with a second
          5,593,990    A       111997   D'Amato                          active ingredient. The invention further relates to methods of
          5,629,327    A       5/1997   D'Amato
          5,635,517    A       6/1997   Muller eta!.                     reducing or avoiding adverse side effects associated with
          5,639,476    A       6/1997   Oshlack et a!.                   chemotherapy, radiation therapy, hormonal therapy, biologi-
          5,674,533    A      10/1997   Santus eta!.                     cal therapy or immunotherapy which comprise the adminis-
          5,698,579    A      12/1997   Muller                           tration of an immunomodulatory compound. Pharmaceutical
          5,712,291    A       111998   D'Amato
                                                                         compositions, single unit dosage forms, and kits suitable for
          5,731,325    A       3/1998   Andrulis, Jr. eta!.
          5,733,566    A       3/1998   Lewis                            use in methods of the invention are also disclosed.
          5,798,368    A       8/1998   Muller eta!.
          5,874,448    A       2/1999   Muller eta!.                                      29 Claims, 1 Drawing Sheet
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 23 of 151 PageID: 393


                                                              US 8,198,262 B2
                                                                       Page 2


                   U.S. PATENT DOCUMENTS                                    Olson eta!., 1965, "Thalidomide (N-phthaloylglutamimide) in the
                                                                            treatment of advanced cancer," Clinical Pharmacology and Thera-
   2002/0035090     A1      3/2002   Zeldis et a!.
   2002/0045643     A1      4/2002   Muller eta!.                           peutics 6(3):292-297.
   2002/0052398     A1      5/2002   D' Amato                               Penichet et a!., 2001, "Antibody-cytokine fusion proteins for the
   2002/0054899     A1      5/2002   Zeldis                                 therapy of cancer," J. Immunol. Methods 248(1-2):91-101.
   2002/0061923     A1      5/2002   D' Amato                               Physician's Desk Reference, 2002, 56 1h ed., pp. 1755-1760.
   2002/0128228     A1      9/2002   Hwu                                    Raza et al., 2001, "Thalidomide produces transfusion independence
   2002/0161023     A1     10/2002   D'Amato
                                                                            in long -standing refractory anemias of patients with myelodysplatic
   2002/0173658     A1     1112002   Muller eta!.
   2002/0183360     A1     12/2002   Muller eta!.                           syndromes," Blood 98(4):958-965.
   2003/0013739     A1      112003   Masferrer et a!.                       Shah et a!., 1999, "Synthesis and enantiomeric separation of
   2003/0028028     A1      2/2003   Man et al.                             2-phthalimidino-glutaric acid analogues: potent inhibitors of tumor
   2003/0045552     A1      3/2003   Robarge et a!.                         metastasis," J. Med. Chern. 42:3014-3017.
   2003/0069428     A1      4/2003   Muller eta!.                           Shibata eta!., 1995, "N-alkylphthalimides: structural requirement of
   2003/0096841     A1      5/2003   Robarge et a!.                         thalidomidal action on 12-0-tetradecanoylphorbol-13 -acetate-in-
   2003/0139451     A1      7/2003   Shah eta!.
   2003/0144325     A1      7/2003   Muller eta!.                           duced tumor necrosis factor a production by human leukemia HL-60
   2003/0181428     A1      9/2003   Green et a!.                           cells," Chern. Pharm. Bull. 43(1):177-179.
   2003/0187024     A1     10/2003   D' Amato                               Shimazawa eta!., 1999, "Antiangiogenic activity of tumor necrosis
   2003/0191098     A1     10/2003   D' Amato                               factor-alpha production regulators derived from thalidomide," Bioi.
   2003/0235909     A1     12/2003   Hariri eta!.                           Pharm. Bull. 22(2):224-226.
   2004/0029832     A1      2/2004   Zeldis                                 Rubinetal, "PrinciplesofCancerTreatment-1", 120NCO IV 1, May
   2004/0077685     A1      4/2004   Figg eta!.
                                                                            2003.
   2004/0077686     A1      4/2004   Dannenberg et al.
   2004/0087546     A1      5/2004   Zeldis                                 Wilen et al., 1977, Tetrahedron 33:2725.
   2004/0091455     A1      5/2004   Zeldis                                 Wilen, 1972, Tables of Resolving Agents and Optical Resolutions,
   2004/0122052     A1      6/2004   Muller eta!.                           E.L. Eliel, ed., Univ. of Notre Dame Press, Notre Dame, IN pp. 268.
   2004/0266809     A1     12/2004   Emanuel eta!.                          Wolff ed., 1995, Burger's Medicinal Chemistry and Drug Discovery,
                                                                            5th ed .. , pp. 172-178, 949-982.
                     OTHER PUBLICATIONS                                     N. Ake Jonnson, 1972, "Chemical Structure and Teratogenic Prop-
  Craig et a!., 1967, "Potential anticancer agents. III.                    erties," Acta Pharm., pp. 521-542.
  2-phthalimidoaldehydes and derivatives," Potential Anticancer             Alexanian et al., 2004, "VTD (Velcade, thalidomide,
                                                                            dexamethasone) as primary therapy for newly-diagnosed multiple
  Agents III 10:1071-1073.
                                                                            myeloma," Am. Soc. Hematol. 46th Ann. Meeting Dec. 4-7, 2004,
  D' Amato et a!., 2001, "Mechanism of action of thalidomide and
                                                                            San Diego, CAAbstract #210.
  3-aminothalidomide in multiple myeloma," Semin. Oncol. 28:597-
                                                                            Anderson, 2000, "Thalidomide: Therapeutic potential in hemato-
  601.
                                                                            logic malignancies," Seminars in Hematology 37(1 Supp 3): 1-4.
  D' Amato eta!., 1994, "Thalidomide is an Inhibitor of Angiogenesis",
                                                                            Attal et al., 2004, "Maintenance treatment with thalidomide after
  Proc. Nat!. Acad. Sci. 91:4082-4085.
                                                                            autologous transplantation for myeloma: First analysis of a prospec-
  De et a!., 1976, "Hansch analysis for some antineoplastic
                                                                            tive randomized study of the Intergroupe Francophone du Myelome
  glutarimides," J. Indian Chern. Soc. I.III: 825-826.
                                                                            (IFM99 02)," Am. Soc. Hematol. 46th Ann. Meeting Dec. 4-7,2004,
  De et a!., 1976, "Possible antineoplastic agents: III. Synthesis of
                                                                            San Diego, CA Abstract #535.
  6-alkyl-2-[4'-methoxyphthalimido]           and       6-alkyl-3-[3'-4'-
                                                                            Bernardeschi eta!., 2003, J. Exp. Clin. Cancer Res. 22(4):129-133.
  dimethoxyphenyl] glutarimides," J. Indian Chern. Soc. I.III: 1122-
                                                                            Corral et a!., 1999, "Differential cytokine modulation and T cell
  1125.
                                                                            activation by two distinct classes of thalidomide analogues that are
  Dredge et a!., 2002, "Novel thalidomide analogues display anti-
                                                                            potent inhibitors ofTNF-alpha," J. Immunol. 163(1):380-386.
  angiogenic activity independently of immunomodulatory effects,"
                                                                            Davies eta!., 2001, "Thalidomide and immunomodulatory deriva-
  Br. J. Cancer 87(10):1166-1172.
                                                                            tives augment natural killer cell cytotoxicity in multiple myeloma,"
  Folkman et al., 1983, "Angiogenesis inhibition and tumor regression
                                                                            Blood 98(1):210-216.
  caused by heparin or a heparin fragment in the presence of cortisone,"
                                                                            Dimopoulos et al., 2004, "Primary treatment with puilsed melphalan,
  Science 221(4612):719-725.
                                                                            dexamethasone, thalidomide (MDT) for symptomatic patients with
  Gershbein, 1991, "The thalidomide analog, EM 12, enhances 1,2-
                                                                            multiple myeloma y7 5 years of age," Am. Soc. Hematol. 46th Ann.
  dimethylhydrazine-induction of rat colon adenocarcinomas," Cancer
  Letters 60: 129-133.                                                      Meeting Dec. 4-7, 2004, San Diego, CA Abstract #1482.
  Grabstald et al., 1965, "Clinical experiences with thalidomide in         Eisen et a!., 2000, "Continuous low dose Thalidomide: a phase II
  patients with cancer," Clinical Pharmacology and Therapeutics             study in advanced melanoma, renal cell, ovarian and breast cancer,"
  6:298-302.                                                                Br. J. Cancer 82(4):812-817.
  Lentzsch eta!., 2003, "Immunomodulatory analogs of thalidomide            Fakhouri et a!., 2004, "Thalidomide in patients with multiple
  inhibit growth ofHs Sultan cells and angiogenesis in vivo," Leukemia      myeloma and renal failure," Br. J. Haematol. 125:90-102.
  17(1):41-44.                                                              Fenk et a!., 2005, "Single-agent thalidomide for treatment of first
  Lentzsch et a!., 2002, "S-3-amino-phthalimido-glutarimide inhibits        relapse following high-dose chemotherapy in patients with multiple
  angiogenesis and growth of B-ee!! neoplasias in mice", Cancer             myeloma," Leukemia 19(1):156-159.
  Research 62:2300-2305.                                                    Gupta et al., 2001, "Adherence of multiple myeloma cells to bone
  Miyachi et a!., 1997, "Novel biological response modifiers:               marrow stromal cells upregulates vascular endothelial growth factor
  phthalimides with tumor necrosis factor-alpha production-regulating       secretion: therapeutic applications," Leukemia 15(12):1950-1961.
  activity," J. Med. Chern. 40:2858-2865.                                   Haslett eta!., 2003, "Thalidomide and a thalidomide analogue drug
  Muller eta!., 1999, "Amino-substituted thalidomide analogs: potent        costimulate virus-specific CDS+ T cells in vitro," J. Infect. Dis.
  inhibitors of TNF-alpha production," Bioorg. Med. Chern. Lett.            187(6):946-955.
  9(11): 1625-1630.                                                         Hideshima eta!., 2000, "Thalidomide and its analogs overcome drug
  Muller et al., 1998, "Thalidomide analogs and PDE4 inhibition,"           resistance of human multiple myeloma cells to conventional
  Bioorg. Med. Chern. Lett. 8(19):2669-2674.                                therapy," Blood 96(9):2943-2950.
  Muller eta!., 1996, "Structural modifications of thalidomide produce      Offidani eta!., 2003, Thalidomide plus oral melphalan for advanced
  analogs with enhanced tumor necrosis factor inhibitory activity," J.      multiple myeloma: a phase II study. Haematologica. Dec.
  Med. Chern. 39(17):3238-3240.                                             2003;88(12): 1432-1433.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 24 of 151 PageID: 394


                                                            US 8,198,262 B2
                                                                     Page 3


  Palumbo et a!., 2004, "A prospective randomized trial of oral           Bartlett eta!., "The evolution of thalidomide and its IMiD derivatives
  melphalan prednisone, thalidomide (MPT) vs. oral melphalan,             as anticancer agents," Nature Reviews Cancer, 2004, 4 (4): 1-9.
  prednisone (MP): an interim analysis," Am. Soc. Hematol. 46th Ann.      Bartlett eta!., "Phase I study to determine the safety, tolerability and
  Meeting Dec. 4-7, 2004, San Diego, CA Abstract #207.                    immunostimulatory activity of thalidomide analogue CC-5013 in
  Raje eta!., 1999, "Thalidomide-a revival story," N. Engl. J. Med.       patients with metastatic malignant melanoma and other advanced
  341(21): 1606-1609.                                                     cancers," British Journal of Cancer, 2004, 90:955-961.
  Rajkumar et a!., 2004, "Thalidomide plus dexamethasone versus           Battegay, "Angiogenesis: mechanistic insights, neovascular diseases,
  dexamethasone alone in newly diagnosed multiple myeloma                 and therapeutic prospects," J. Mol. Med., 1995, 73:333-346.
  (E1AOO): Results of a phase III trial coordinated by the Eastern        Baz et al., "Doxil (D), vincristine (V), reduced frequency
  Cooperative Oncology Group," Am. Soc. Hematol. 46th Ann. Meet-          dexamethasone (d) and revlimid (R) (DVd-R) results in a high
  ing Dec. 4-7, 2004, San Diego, CA Abstract #205.                        response rate in patients with refractory multiple myeloma (RMM),"
  Rajkumar et a!., 2000, "Prognostic value of bone marrow                 Blood, Abstract # 2559, American Society of Hematology, Dec.
  angiogenesis in multiple myeloma," Clin. Cancer Res. 6(8):3111-         10-13, 2005.
  3116.                                                                   Brennen et al., "Thalidomide and analogues: current proposed
  Ribatti eta!., 1999, "Bone marrow angiogenesis and mast cell density    mechanisms and therapeutic usage," Clinical Prostate Cancer, 2004,
  increase simultaneously with progression of human multiple              3 (1):54-61.
  myeloma," Br. J. Cancer 79(3-4):451-455.                                Celgene Corporation, "Celgene advances immunomodulatory drug
  Singhal eta!., 1999, Antitumor activity of thalidomide in refractory    (IMiD™) clinical program," Press Release, Feb. 2000.
  multiple myeloma, N. Engl. J. Med. 341(21): 1565-1571.                  Celgene Corporation, "Initial Phase I solid tumor data on Celgene's
  Steins et a!., 2002, "Efficacy and safety of thalidomide in patients    lead IMiD™, Revimid™," Press Release, Jun. 2001.
  with acute myeloid leukemia," Blood 99(3):834-839.                      Celgene Corporation, "Celgene Corporation receives orphan drug
  Vacca eta!., 1999, "Bone marrow neovascularization, plasma cell         designation for Revimid™ for multiple myeloma," Press Release,
  angiogenic potential, and matrix metalloproteinase-2 secretion par-     Oct. 2001.
  allel progression of human multiple myeloma," Blood 93(9):3064-         Celgene Corporation, "Celgene Corporation announces third quarter
  3073.                                                                   results. Thalomid® (thalidomide) sales increase 24%. Prescriptions
  Wohrer et al., 2004, "Effective treatment of primary plasma cell        up 50%. Enhanced S.T.E.P.S.® launched. Pilot d-MPH data pre-
  leukemia with thalidomide and dexamethasone-a case report,"             sented," Press Release, Oct. 2001.
  Hematol. J. 5(4):361-363.
                                                                          Celgene Corporation, "Celgene expands clinical development pro-
  Bach, 1963, "Thalidomide in Cancer Chemotherapy," The Lancet,
                                                                          gram for Revimid™. Five additional trials of Revimid initiated in
  No. 1271, p. 71.
                                                                          hematological and solid tumor cancers," Press Release, Jun. 2002.
  Bach, 1963, "Studies on the Possible Anti-Neoplastic Effect of
  Thalidomide," Acta Pathologica Et Microbiologica Scandinavica           Celgene Corporation, "Celgene Corporation announces third quarter
  59:491-499.                                                             results. Thalomid® (thalidomide) revenue increases 41% to $30.5
  Chaundhry, 1966, Cancer Research, "Effect of Prednisolone and           million. Pivotal programs for Thalomid and Revimid™ finalized.
  Thalidomide on Induced Submandibular Gland Tumors in Hamster,"          Peer-reviewed publications ofThalomid and Revimid data. First JNK
  26(part 1)1884-86.                                                      inhibitor advanced to Phase I clinical trial," Press Release, Oct. 2002.
  DiPaolo, 1963, "Effect ofThalidomide on a Variety ofTransplantable      Celgene Corporation, "Blood reports Revimid™ has anti-tumor
  Tumors," Cancer Chemotherapy Reports No. 29, pp. 99-102.                activity in patients with relapsed and refractory multiple myeloma,"
  DiPaolo, 1963, "In vitro Test Systems for Cancer Chemotherapy, II.      Press Release, Nov. 1, 2002.
  Correlation of in vitro Inhibition of Dehydrogenase and Growth with     Celgene Corporation, "Celgene provides update on clinical pipeline.
  in vivo Inhibition of Ehrlich Asoites Tumor," Proceedings of the        Celgene Announces first target indication for Actimid™, CC-8490.
  Society for Experimental Biology & Medicine, 114:384-387.               SeiCID™program to advance based on results from Phase IIII trial of
  DiPaolo, 1964, "Thalidomide: Effects on Ehrlich Ascites Tumor           CC-1088. First JNK inhibitor successfully completes phase I trial,"
  Cells in vitro" Science 144:1583.                                       Press Release, Jan. 2003.
  Mauad, 1963, "Clinical Improvements Obtained in Advanced Caner          Celgene Corporation, "Celgene Corporation announces fourth quar-
  Patients with Treatment with Thalidomide Associated with Hor-           ter and full year results for 2002," Press Release, Jan. 2003.
  mones," Anais Paulistas de Medicina e Cirurgia 86:13-40.                Celgene Corporation, "Celgene receives fast track status from FDA
  Roe and Mitchley, 1963, "Thalidomide and Neoplasia" Nature              for Revimid™ in multiple myloma," Press Release, Feb. 2003.
  200:1016-1017.                                                          Celgene Corporation, "Celgene receives fast track status from FDA
  Liu et a!., "Phase I study of CC-50 13 (Revimid), a thalidomide         for Revimid™ in myelodysplastic sydromes," Press Release, Apr.
  derivative, in patients with refractory metastatic cancer," American    2003.
  Society of Clinical Oncology, Abstract #927, 2003.                      Celgene Corporation, "New Revimid™ clinical data shows potential
  Zangari eta!., "Results of phase I study ofCC-50 13 for the treatment   as novel approach to treating myelodysplastic syndromes (MDS),"
  of multiple myeloma (MM) patients who relapse after high dose           Press Release, May 2003.
  chemotherapy (HDCT)," American Society ofHematology, Abstract           Celgene Corporation, "Celgene corporation reports strong operating
  #3226, 2001.                                                            performance in second quarter as total sales increase 100 percent and
  Zeldis eta!., "Update on the evolution of the IMiD™," International     profits rise," Press Release, Jul. 2003.
  Society for Biological Therapy of Cancer, Oral Abstract, 2003.          Celgene Corporation, "Celgene corporation reports record operating
  Anderson, "Moving disease biology from the laboratory to the            performance in third quarter as total revenue increases 117% and
  clinic," Seminars in Oncology, 2002 29:17-20.                           profits rise," Press Release, Oct. 2003.
  Barlogie et al., "Total Therapy II (TTII) fornewlydiagnosedmultiple     Celgene Corporation, "Celgene corporation advances Actimid™
  myeloma (MM): preliminary data on feasibility and efficacy in the       (CC-4047) into phase II trial for prostate cancer," Press Release, Oct.
  first 231 enrolled patients; comparison with predecessor trial total    2003.
  therapy I ((TTl) (N~231)," Blood, Abstract# 2857, Dec. 7-11, 2001,      Celgene Corporation, "Additional clinical data presented on
  American Society of Hematology.                                         Revimid™ in myelodysplastic sydromes at the American Society of
  Barlogie et a!., "High-dose therapy immunomodulatory drugs in           Hematology 45th annual meeting," Press Release, Dec. 2003.
  multiple myeloma," Seminars in Oncology, 2002, 29 (6):26-33.            Celgene Corporation, "Celgene corporation reviews 2003 achieve-
  Barlogie eta!., "Introduction: Thalidomide and the IMiDs in multiple    ments and announces 2004 financial outlook," Press Release, Jan.
  myeloma," Seminars in Hematology, 2003,40 (4):1-2.                      2004.
  Barlogie, "Thalidomide and CC-5013 in Multiple Myeloma: The             Celgene Corporation, "Revlimid™ receives orphan drug designation
  University of Arkansas experience," Seminars in Hematology, 2003,       from the European commission for multiple myeloma," Press
  40 (4):33-38.                                                           Release, Feb. 2004.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 25 of 151 PageID: 395


                                                              US 8,198,262 B2
                                                                        Page 4


  Celgene Corporation, "Revlimid™ receives orphan drug designation           Hayashi eta!., "Mechanisms whereby immunomodulatory analogs
  from the European commission for myelodysplastic sydromes,"                of thalidomide augment autologous NK cell anti-myeloma immu-
  Press Release, Mar. 2004.                                                  nity," Blood, Abstract #3219, Dec. 6-10, 2002, American Society of
  Celgene Corporation, "Celgene corporation reports record operating         Hematology.
  performance in first quarter with strong revenue growth and profits,"      He, W., eta!., 1993, Abstract of papers, 206th American Chemical
  Press Release, Apr. 2004.                                                  Society, Chicago, IL; Med. Chern., paper 216.
  Celgene Corporation, "Celgene announces plans to stop phase III            Helmet a!., "Comparative teratological investigation of compounds
  trials in melanoma due to lack of efficacy," Press Release, Apr. 2004.     of structurally and pharmacologically related to thalidomide,"
  Dalgleish, et al., "New thalidomide analogues; anti-cancer, anti-
                                                                             Arzneimittel Forschung/Drug Research, 1981, 31 (1)941-949.
  angiogenic and immunostimulatory," British Journal of Cancer,
                                                                             Hernandez-Illizaliturr et al., "Addition of immunomodulatory drugs
  2001, 85 (1)25.
                                                                             CC5013 or CC4047 to rituximab enhances anti-tumor activity in a
  Dalgleish et a!., "Thalidomide analogues CC-5013 and CC-4047
                                                                             severe combined immunodeficiency (SCID) mouse lymphoma
  induce T cell activation and IL-12 production in patients with both
  solid tumours and relapsed and refractory multiple myeloma," British       model," Abstract# 235, American Society of Hematology, Dec. 6-9,
  Journal of Cancer, 2003, 88(Suppl I), S25-S54.                             2003.
  Database Pharmaml XP002369094 retrieved from STN. Database                 Hideshima eta!., "Thalidomide and its analogs overcome drug resis-
  accession No. 1659300, & Marketletter, Oct. 9, 2001.                       tance of human multiple myeloma cells to conventional therapy,"
  Database NLDB XP002369095 retrieved from STN. Database acces-              Blood, 2000, 96:2943-2950, American Society of Hematology.
  sion No. 2002:35280, & Marketletter, Jun. 18, 2001.                        Hideshima eta!., "Thalidomide (Thai) and its analogs overcome drug
  Davies et al., "Thalidomide (Thai) and immunomodulatory deriva-            resistance of human multiple myeloma (MM) cells to conventional
  tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-        therapy," Abstract 1313, American Society of Hematology, Dec. 1-5,
  tiple myeloma(MM))," Abstract# 3617, American Society of Hema-             2000.
  tology, Dec. 1-5, 2000.                                                    Hunt eta!., "Markers of endothelial and haemostatic activation in the
  Davies et al., "Thalidomide (Thai) and immunomodulatory deriva-            use of CC-4047, a structural analogue of thalidarnide, in relapsed
  tives (IMiDs) augment natural killer (NK) cell cytotoxicity in mul-        myeloma," Blood, Abstract# 3216, Dec. 6-10, 2002,American Soci-
  tiple myeloma -MM)," Abstract # P222, VIIIth International                 ety of Hematology.
  Myeloma Workshop, May 4-8, 2001.                                           Hussein et a!., "Do xi! (D), vincristine (V), reduced frequency
  Dibbs eta!., "Thalidomide and thalidomide analogs suppress TNFy            dexamethasone (d) and Revlimid (DVd-R) a phase IIII trial in
  secretion by myocytes," Abstract# 1284, Circulation, 1998.                 advanced relapsed/refractory multiple myeloma (Rmm) patients,"
  Dimopoulos et a!., "Results of thalidomide and IMIDs in multiple           Blood, Abstract #208, American Society of Hematology, Dec. 4-7,
  myeloma,", Abstract # Pl2.1.4, International Multiple Myeloma              2004.
  Workshop, May 23-27, 2003.                                                 Hwu eta!., "Thalidomide and its analogues in the treatment of meta-
  Dimopoulos et a!., "Treatment of plasma cell dyscrasias with               static melanoma," Chemotherapy Foundation Symposium, Abstract
  thalidomide and its derivatives," Journal of Clinical Oncology, Dec.       #44, 2002.
  1, 2003, 21 (23)4444-4454.                                                 Kyle, "Current therapy of multiple myeloma," Internal Medicine,
  Dimopoulos eta!., "Study oflenalidomide plus dexamethasone ver-            2002, 41 (3)175-180.
  sus dexamethasone alone in relapsed or refractory multiple myeloma         Kyle eta!., "Multiple myeloma," New England Journal of Medicine,
  (MM): Results of a phase 3 Study(MM-010),", Abstract# 6, Ameri-            2004, 351:1860-1873.
  can Society of Hematology, Dec. 10-13, 2005.                               Leblanc et al., "Immunomodulatory drug co stimulates T cells via the
  Dredge eta!., A costimulatory thalidomide analog enhances the par-         B7-CD28pathway,"Blood, 2004, 103: 1787-1790,American Society
  tial anti-tumor immunity of an autologous vaccination in a model of        of Hematology.
  colorectal cancer, Abstract# 491, American Association for Cancer          Lentzsch eta!., "In vivo activity of thalidomide and immunomodula-
  Research, Apr. 6-10, 2002.                                                 tory drugs against multiple myeloma,"VIIIth International Myeloma
  Dredge et al., "Adjuvants and the promotion ofTh 1-type cytokines in       Workshop, Abstract #P225, May 4-8, 2001.
  tumour immunotherapy," Cancer Immunol. Immunother., 2002,                  Lentzsch et al., "Immunomodulatory derivative of thalidomide
  51:521-531.                                                                (IMiD CC-4047) determine the lineage commitment of
  Dredge eta!., "Immunological effects of thalidomide and its chemi-         hematopoietic progenitors by down regulation ofGATA-1 and modu-
  cal and functional analogs," Critical Reviews in Immunology, 2002,         lation of cytokine secretion," Abstract# 3073, American Society of
  22 (5&6):425-437.                                                          Hematology, Dec. 6-9, 2003.
  Dredge et a!., "Protective antitumor immunity induced by a                 Lentzsch et al., "Immunomodulatory derivative of thalidomide
  costimulatory thalidomide analog in conjunction with whole tumor           (IMiD CC-4047) down regulates CAAT/enhancer-binding protein
  cell vaccination is mediated by increased Th 1-type immunity!," The        y(C/EBPy) in multiple myeloma (MM)," Abstract# 3456, American
  Journal oflmmunology, 2002, 168:4914-4919.                                 Society of Hematology, Dec. 6-9, 2003.
  Dredge et a!., "Recent developments in antiangiogenic therapy,"            Luzzio eta!., "Thalidomide analogues: derivatives of an orphan drug
  Expert Opin. Bioi. Ther., 2002, 2 (8):953-966.                             with diverse biological activity," Expert Opin. Ther. Patents, 2004, 14
  Dredge et al., "Angiogenesis inhibitors in cancer therapy," Current        (2):215-229.
  Opinion in Investigational Drugs, 2003, 4 (6):667-674.                     Man et al., "y- Fluoro-substituted thalidomide analogues,"
  Dredge et al., "Thalidomide analogs as emerging anti-cancer drugs,"        Bioorganic & Medicinal Chemistry Letters 13, 2003, 3415-3417.
  Anti-Cancer Drugs, 2003, 14:331-335.                                       Marriott et a!., "Immunotherapeutic and antitumour potential of
  F ickentscher eta!., "Stereochemical properties and teratogenic activ-     thalidomide analogues," Expert Opin. Bioi. Ther., 2001, 1 (4): 1-8.
  ity of some tetrahydrophthalimides," Molecular Pharmacology,               Marriott et al., "New thalidomide analogues; anti-cancer, anti-
  1976, 13:133-141.                                                          angiogenic and immunostimulatory," British Journal of Cancer,
  Figg et al., "Inhibition of angiogenesis: treatment options for patients   85:25, Jul. 6, 2001.
  with metastatic prostate cancer," Investigational New Drugs, 2002,         Marriott et a!., "Thalidomide and its analogues have distinct and
  20(2): 183-194.                                                            opposing effects on TNF-y and TNFR2 during co-stimulation ofboth
  Galustian eta!., "Thalidomide-derived immunomodulatory drugs as            CD4+ and CDS+ T cells," Clin. Exp. Immunol., 2002, 130:75-84.
  therapeutic agents," Expert Opin. Bioi. Ther., 2004,4 (12):1-8.            Marriott eta!., "A novel subclass of thalidomide analogue with anti-
  Glaspy et a!., "The potential role of thalidomide and thalidomide          solid tumor activity in which caspase-dependent apoptosis is associ-
  analogs in melanoma," Clinical Advances in Hematology & Oncol-             ated with altered expression of bcl-2 family proteins!," Cancer
  ogy, 2004, 1-7.                                                            Research, 2003, 63:593-599.
  Gupta eta!., "Adherence of multiple myeloma cells to bone marrow           Marriott et al., "Thalidomide derived immunomodulatory drugs
  stromal cells upregulates vascular endothelial growth factor secre-        (IMiDs) as potential therapeutic agents," Current Drug Targets-
  tion: therapeutic applications," Leukemia, 2001, 15:1950-1961.             Immune, Endocrine & Metabolic Disorders, 2003, 3:181-186.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 26 of 151 PageID: 396


                                                              US 8,198,262 B2
                                                                        Page 5


  Masellis et a!., "Changes in gene expression in bone marrow                Richardson et a!., "A multicenter, single-arm, open-label study to
  mesenchymal progenitor cells as a consequence of IMiD therapy in           evaluate the efficacy and safety of single-agent lenalidomide in
  multiple myeloma patients," Blood, Abstract # 1548, Dec. 7-11,             patients with relapsed and refractory multiple myeloma; preliminary
  2001, American Society of Hematology.                                      results," lOth International Myeloma Workshop, Apr. 10-14, 2005.
  McCarty, "Thalidomide may impede cell migration in primates by             Richardson et a!., "Novel biological therapies for the treatment of
  down-regulating integrin y-chains: potential therapeutic utility in        multiple myeloma," Best Practice & Research Clinical Haematology,
  solid malignancies, proliferative retinopathy, inflammatory disor-         2005, 18 (4):619-634.
  ders, neointimal hyperplasia, and osteoporosis," Medical Hypoth-           Richardson eta!., "A phase 1 trial oflenalidomide (Revlimid®) with
  eses, 1997,49:123-131.                                                     bortezomib (Velcade®) in relapsed and refractory multiple
  Mitsiades et al., "Apoptic signaling induced by immunomodulatory           myeloma," Blood, Abstract# 365, American Society ofHematology,
  thalidomide analogs (Imids) in human multiple myeloma cells: thera-        Dec. 10-13, 2005.
  peutic implications," Abstract# 3224, Dec. 7-11, 2001, American            Rubin eta!., "Principles of cancer treatment-!," 2003, 12 ONCO IV
  Society of Hematology.                                                     1.
  Mitsiades et al., "Apoptic signaling induced by immunomodulatory           Schafer et a!., "Enhancement of cytokine production and AP-1 tran-
  thalidomide analogs in human multiple myeloma cells: therapeutic           scriptional activity in T cells bythalidomide-relatedimmunomodula-
  implications," Blood, 2002, 99:4525-4530, American Society of              tory drugs," Journal of Pharmacology and Experimental Therapeu-
  Hematology.                                                                tics, 2003, 305(3)1222-1232.
  Mitsiades et a!., "CC-50 13 Celgene," Current Opinion in Investiga-        Schey et al., "A phase 1 study of an immunomodulatory thalidomide
  tional Drugs, 2004, 5 (6):635-647.                                         analog, CC-4047, in relapsed or refractory multiple myeloma," Jour-
  Moutouh et a!., "Novel immunomodulatory drugs (IMiDs®): A                  nal of Clinical Oncology, 2004, 22 (16): 1-8.
  potential, new therapy for )'-hemoglobinopathies," Abstract# 3740,         Schey et al., "A phase 1 study of an immunomodulatory thalidomide
  American Society of Hematology, Dec. 4-7, 2004.                            analogue (CC4047) in relapse/refractory multiple myeloma," Inter-
  Patten et a!., "The early use of the serum free light chain assay in       national Society for Experimental Hematology, Abstract #248, 2002.
  patients with relapsed refractory myeloma receiving-treatment with a       Shaughnessy et al., "Global gene expression analysis shows loss of
  thalidomide analogue (CC-4047)," Abstract# 1640, American Soci-            C-MYC and IL-6 receptor gene mRNA after exposure of myeloma to
  ety of Hematology, Dec. 6-9, 2003.                                         thalidomide and IMiD," Abstract # 2485, The American Society of
  Payvandi eta!., "Effects of a thalidomide analog on binding activity       Hematology, Dec. 1-5, 2000.
  of transcription factors and cell cycle progression of multiple            Shire et al., "TNF-y inhibitors and rheumatoid arthritis," Exp. Opin.
  myeloma cell lines," Blood, Abstract #2487, Dec. 1-5, 2000, Ameri-         Ther. Patents, 1998, 8 (5):531-544.
  can Society of Hematology.                                                 Sorbera eta!., "CC-50 13. Treatment of multiple myeloma. Treatment
  Payvandi eta!., "The thalidomide analogs IMiDs enhance expression          of Melanoma. Treatment of myelodysplastic syndrome.
  ofCD69 stimulatory receptor on natural killer cells," Abstract# 1793,      Angiogenesis inhibitor. TNF -y production inhibitor," Drugs of the
  American Association for Cancer Research, Mar. 24-28, 2001.                Future, 2003, 28(5):425-431.
  Payvandi et a!., "Thaliomide analogs IMiDs inhibit expression of           Streetly et al., "Thalidomide analogue CC-4047 is effective in the
  cyclooxygenase-2 in multiple myeloma cell line and LPS stimulated          treatment of patients with relapsed and refractory multiple myeloma
  PBMCs," Blood, Abstract# 2689, Dec. 7-11, 200l,American Society            (MM) and induces T-cell activation and IL-12 production," Abstract
  of Hematology.                                                             # 367, International Multiple Myeloma Workshop, May 23-27, 2003.
  Payvandi eta!., "Thalidomide and IMiDS inhibit microvessel forma-          Streetly et a!., "Changes in neutrophil phenotype following the
  tion from human arterial rings in the absence of human liver               administration of CC-4047 (Actimid) to patients with multiple
  microsomes," Blood, Abstract# 5046, Dec. 6-10, 2002, American              myeloma," Abstract# 2543, American Society of Hematology, Dec.
  Society of Hematology.                                                     6-9, 2003.
  Payvandi eta!., "CC-5013 inhibits the expression of adhesion mol-          Streetly et a!., "An update of the use and outcomes of the new
  ecules ICAM -1 and CD44 and prevents metastasis ofB 16 F 10 mouse          immunomodulatory agent CC-4047 (Actimid) in patients with
  melanoma cells in an animal model," American Society of Clinical           relapsed/refractory myeloma," Abstract #829, American Society of
  Oncology, Abstract# 992, 2003.                                             Hematology, Dec. 6-9, 2003.
  Payvandi et a!., "Immunomodulatory drugs inhibit expression of             Teo et a!., "A phase I, single-blind, placebo-controlled, ascending
  cyclooxygenase-2 from TNF-y, IL-ly, and LPS-stimulated human               single oral dose, safety, tolerability and pharmacokinetic study of
  PBMC in a partially IL-10-dependent manner," Cellular Immunol-             CDC-50 1, a novel immunomodulatory- oncologic agent, in healthy
  ogy, 2004, 81-88.                                                          male subjects with a comparison of fed and fasted," Clinical Phar-
  Raje et a!., "Combination of the mTOR inhibitor rapamycin and              macology and Therapeutics, 2002, 71 (2)93.
  CC- 50 13 has synergistic activity in multiple myeloma," Blood, Dec.       Teo et a!., "Chiral inversion of the second generation IMiD™
  15, 2004, 104 (13)4188-4193.                                               CC-4047 (Actimid™) in human plasma and phosphate-buffered
  Rajkumar et a!., "Combination therapy with lenalidomide plus               saline," Chirality, 2003, 15:348-351.
  dexamethasone (Rev/Dex) for newly diagnosed myeloma," Blood,               Thertulien eta!., "Hybrid MELIDT PACE autotransplant regimen for
  Dec. 15, 2005, 106 (13)4050-4053.                                          Multiple Myeloma (MM)- safety and efficacy data in pilot study of 15
  Richardson et a!., "A Phase 1 study of oral CC5013, an                     patients," Blood, Abstract# 2869, American Society ofHematology,
  immunomodulatory thalidomide (Thai) derivative, in patients with           Dec. 7-11, 2001.
  relapsed and refractory multiple myeloma (MM)," Blood, Abstract            Tohnya et al., "A phase I study of oral CC-5013 (lenalidomide,
  #3225, Dec. 7-11, 2001, American Society of Hematology.                    Revlimid™), a thalidomide derivative, in patients with refractory
  Richardson et al., "Immunomodulatory drug CC-5013 overcomes                metastatic cancer," Clinical Prostate Cancer, 2004, 2:241-243.
  drug resistance and is well tolerated in patients with relapsed multiple   Tricot eta!., "Angiochemotherapy (ACT) for multiple myloma (MM)
  myeloma," Blood, 2002 100:3063-3067, American Society ofHema-              with DT-PACE results in a high response rate, but in contrast to
  tology.                                                                    tandem transplants with melphalan does not affect durable disease
  Richardson et a!., "A multi-center, randomized, phase 2 study to           control," Blood, Abstract# 3531, American Society of Hematology,
  evaluate the efficacy and safety of 2 CDC-50 13 dose regimens when         Dec. 7-11, 2001.
  used alone or in combination with dexamethasone (Dex) for the              Tsenova eta!., "Use ofiMiD3, a thalidomide analog, as an adjunct to
  treatment of relapsed or refractory multiple myeloma (MM)," Blood,         therapy for experimental tuberculous meningitis," Antimicrobial
  Abstract# 825, American Society of Hematology, Dec. 6-9, 2003.             Agents and Chemotherapy, 2002, 46 (6)1887-1895.
  Richardson eta!., "Immunomodulatory analogs of thalidomide: an             Weber, "Lenalidomide (CC-5013, Revlimid™) and other ImiDs,"
  emerging new therapy in myeloma," Journal of Clinical Oncology,            Abstract# PL5.02, International Multiple Myeloma Workshop, Apr.
  2004, 22(16) 3212-3214.                                                    10-14, 2005.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 27 of 151 PageID: 397


                                                             US 8,198,262 B2
                                                                      Page 6


  Weber et al., "A multicenter, randomized, parallel-group, double-        Davies, F. E., Raje, N., Hideshima, T., Lentzsch, S., Young, G., Tai, Y.,
  blind, placebo-controlled study oflenalidomide plus dexamethasone        Lin, B.K., Podar, K., Chauhan, D., Treon, S.P., Gupta, D., Mitsiades,
  versus dexamethasone alone in previously treated subjects with mul-      C., Mitsiades, N., Hayashi, T., Richardson, P.G., Schlossman, R.L.,
  tiple myeloma," Abstract# P0.738, International Multiple Myeloma         Muller, G.W., Stirling, D. I., Anderson, K.C., Thalidomide (THAL)
  Workshop, Apr. 10-14, 2005.                                              and Immunomodulatory Derivatives (IMiDS) Augment Natural
  Ye eta!., "Novel IMiD drugs enhance expansion and regulate differ-       Killer (NK) Cell Cytotocixity in Multiple Myeloma (MM). Abstract
  entiation of human cord blood CD34+ cells with cytokines," Blood,        #3617. American Society of Hematology, Dec. 1-5, 2000.
  Abstract #4099, American Society of Hematology, Dec. 6-10, 2002.         Hideshima, T., Chauhan, D., Castro, A., Hayashi, T., Mitsiades, C.,
  Zangari eta!., "Risk factors for deep vein thrombosis (DVT) in a large   Mitsiades, N., Akiyama, M., Richardson, P.G., Schlossman, R.L.,
  group of myeloma patients (Pts) treated with thalidomide (Thai): The
                                                                           Adams, J., Anderson, K.C., NF-yB as a Therapeutic Target in Mul-
  Arkansas Experience," Blood, Abstract# 681, American Society of
                                                                           tiple Myeloma (MM). Abstract #1581. American Society of Hema-
  Hematology, Dec. 7-11, 2001.
                                                                           tology, Dec. 7-11,2001.
  Zangari eta!., "Revimid 25 mg (REV 25)x20 versus 50 mg (REV
  50)x10 q 28 days with bridging of 5 mgx10 versus 10 mgx5 as              Lentsch, S., Rogers, M., Leblanc, R., Birsner, A., Shah, J., Anderson
  post -transplant salvage therapy for multiple myeloma (MM)," Blood,      K., D' Amato R., 3-Amino-Phthalimido-Glutarimide (S-3APG)
  Abstract# 1642, American Society of Hematology, Dec. 6-9, 2003.          Inhibits Angiogenesis and Growth in Drug Resistant Multiple
  Zeldis et a!., "Potential new therapeutics for Waldenstrom's             Myeloma (MM) in vivo. Abstract# 1976, American Society ofHema-
  macroglobulinemia," Seminars in Oncology, 2003, 30 (2):275-281.          tology, Dec. 7-11,2001.
  Zhang et a!., "CC-5079, a novel microtubule and TNF-a inhibitor          Park, Y., Kim, S.A., Kim, C.J., Chung, J.H., Mechanism of the Effect
  with anti-angiogenic and antimetastasis activity," Abstract # BO 12,     ofThalidomide on Human Multiple Myeloma Cells. Abstract #2685.
  International Conference on Molecular Targets and Cancer Thera-          American Society of Clinical Oncology, May 12-17, 2001.
  peutics, Nov. 17-21, 2003.                                               Payvandi, F., Wu, L., Haley M., Gupta, D., Zhang, L., Schafer, P.,
  Anderson, "The Role of Immunomodulatory Drugs in Multiple                Muller, G.W., Chen, R., Anderson, K.C., Stirling, D., Thalidomide
  Myeloma," Seminars in Hematology, vol. 40, No.4, Suppl4, 2003:           Analogs IMiDS Inhibit Expression ofCyclooxygenase-2 in Multiple
  pp. 23-32.                                                               Myeloma Cell Line and LPS Stimulated PBMCs. Abstract #2689.
  Weber, "Thalidomide and Its Derivatives: New Promise for Multiple        American Society of Hematology, Dec. 7-11,2001.
  Myeloma," Cancer Control, vol. 10, No.5, 375-383, 2003.                  Mitsiades, N., Mitsiades, C., Poulaki, V., Akiyama, M., Tai, Y., Lin,
  Part, Yehuda A.; Hassan, Mana! M.; Lozano, Richard D.; Ellis, Lee        B., Hayashi, T., Catley, L., Hideshima, T., Chauhan, D., Treon, S.P.,
  M.; Peterson, J. Andrew; Waugh, Kimberly A.; Durable Clinical            Anderson, K.C., Apoptotic Signaling Induced By Immunomodula-
  Response of Refractory Hepatocellular Carcinoma to Orally Admin-         tory Thalidomide Analogs (Imids) in Human Multiple Myeloma
  istered Thalidomide. American Journal of Clinical Oncology, 2000.        Cells; Therapeutic Implications. Abstract #3224. American Society
  Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;                    ofHematology, Dec. 7-11, 2001.
  Thalidomide: The Revival of a Drug with Therapeutic Promise in the       Richardson, P.C., Schlossman, R.L., Hideshima, T., Davies, F.,
  Treatment of Cancer; Principles & Practice of Oncology, vol. 15, No.     Leblanc, R., Catley, L., Doss, D., Kelly, K.A., McKenney, M.,
  2, 2001.                                                                 Mechlowicz, J., Freeman, A,. Deocampo, R., Rich, R., Ryoo, J.,
  Thomas, Melodie; Doss, Deborah, Thalidomide Nursing Roundtable           Chauhan, D., Munshi, N., Weller, E., Zeldis, J., Anderson, K.C., A
  Update, Monograph, Sep. 2002.                                            Phase 1 Study of Oral CC50 13, an Immunomodulatory Thalidomide
  Richardson, Paul; Hideshima, Teru; Anderson, Kenneth;                    (Thai) Derivative, in Patients With Relapsed and Refractory Multiple
  Thalidomide: Emerging Role in Cancer Medicine; Annual Review of          Myeloma (MM). Abstract #3225. American Society of Hematology,
  Medicine, 2002.                                                          Dec. 7-11, 2001.
  Berenson, J.R.; Bergsagel, P. L.; Munshi, N.; Initiation and Mainte-     Zangari, M. Tricot, G., Zeldis, J., Eddlemon, P., Saghafifar, F.,
  nance ofMultiple Myeloma; Seminars in Hematology, vol. 36, No. 1,        Barlogie, B., Results of Phase 1 Study ofCC50 13, for the Treatment
  Supp.3,Jan. 1999,pp.9-13.                                                of Multiple Myeloma (MM) Patients Who Replase After High Dose
  Gollob, J.A.; Schinpper, C.P.; Orsini, E.; Murphy, E.; Daley, J.F.;      Chemotherapy (HDCT). Abstract #3226. American Society of
  Lazo, S.B.; Frank. D.A.; Characterization of a Novel Subset of CDS       Hematology, Dec. 7-11, 2001.
  T Cells That Expands in patients Receiving Interleukin-12, 02, Am.       "Celgene drug promises activity in solid tumors," Marketletter, Jun.
  Soc. For Clin. Investigation, Inc., vol. 102, No. 3, Aug. 1998, pp.      18, 2001.
  561-575.                                                                 Meregalli et al, "High-dose dexamethasone as first line therapy of
  Cavanagh, L.L.; Barnetson, R.S.; Basten, A.; Halliday, G.M.;             multiple myeloma?", Recenti Progressi in Medic ina, 1998, 89( 1): 18-
  Dendritic Epidermal T-Cell Involvement in Induction of CDS+              20.
  T-Cell-Mediated Immunity Against an Ultraviolet Radiation-In-            Official Action in corresponding Canadian Application No.
  duced Skin Tumor Int. J. Cancer: 70, 98-105, 1997.                       2,476,983, Aug. 21, 2009.
  Thomas, D.A., Aguayo, A., Estey, E., Albitar, M., O'Brien, S., Giles,    List, A., "New Approaches to the Treatment of Myelodysplasia," The
  F.J., Beran, M., Cortes, J., Zeldis, J., Keating, M.J., Barlogie, B.,    Oncologist, 2002, 7(suppl. 1):39-49.
  Kantarjian, H.M., Thalidomide as anti-angiogenesis therapy (rx) in       Kurzrock, R., "Myelodysplastic syndrome overview," Seminars in
  refractory or relapsed leukemia. Abstract #2269, American Society        Hematology (Abstract only), 2002, 39(3)(suppl. 2):18-25 Abstract
  of Hematology, Dec. 3-7, 1999.                                           only.
  Barlogie, B., Desikan, R., Munshi, N., Siegel, D., Mehta, J., Singhal,   Goerner, et a!., "Morbidity and mortality of chronic GVHD after
  S., Anaissie, E., Single Course D.T. Pace Anti-Angiochemotherapy         hematopoietic stem cell transplantation from HLA-identical siblings
  Effects CR in Plasma Cell Leukemia and Fulminant Multiple                for patients with aplastic or refractory anemias," Biology of Blood
  Myeloma (MM). Abstract #4180. American Society of Hematology,            and Marrow Transplantation (Abstract only), 2002, 8(1):47-56.
  Dec. 4-9, 1998.                                                          Thomas, D., "Pilot studies of Thalidomide in Acute Myelogenous
  Hideshima, T., Chauhan, D., Shima, Y., Noopur, R., Davies, F.E., Tai,    Leukemia, Myelodysplastic Syndromes, and Myeloproliferative
  Y., Treon, S.P., Lin, B.K., Schlossman, R.L., Richardson, P.C., Gupta,   Disorders," Seminars in Hematology, 2000, 37(1)(suppl. 3):26-34.
  D., Muller, G.W., Stirling, D.I., Anderson, K.C., Thalidome (THAL)       Zorat, F. eta!., "The clinical and biological effects of thalidomide in
  and its Analogs Overcome Drug Resistance of Human Multiple               patients with myelodysplastic syndromes," British Journal of
  Myeloma (MM) Cells to Conventional Therapy. Abstract #1313.              Haematology, 2001, 115:881-894.
  American Society of Hematology, Dec. 1-5, 2000.                          Official Action dated Feb. 10, 2009 in JP Application No. 2004-
  Payvandi, F., Wu, L., Gupta, D., Hideshima, T., Haley, M., Muller, G.,   545192. (English translation provided.).
  Chen, R., Anderson, K.C., Stirling, D., Effects of a Thalidomide         Teramura, M., Men-ekiyokusei Ryouhou, Current Therapy, 2000,
  Analog on Binding Activity of Transcription Factors and Cell Cycle       18(5):140-144 (in Japanese).
  Progression of Multiple Myeloma Cell Lines. Abstract #2487.              Kon-nichi no Chiryou Shishin, 1997 [Pocket Edition], Igaku Shoin,
  American Society of Hematology, Dec. 1-5, 2000.                          1997, 513-514 (in Japanese).
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 28 of 151 PageID: 398


                                                            US 8,198,262 B2
                                                                     Page 7


  Okamoto, T., Kotsuzuiikeisei Shoukougun to Men-eki Ijo, Bessatsu        Notification letter dated Aug. 30, 2010 from Natco Pharma Limited to
  Nihon Rinsho, Syndrome Series for each area, No. 22, Blood Syn-         Celgene Corporation re: Notification purusant to § 505(j)(2)(B) of
  dromes III, Nihon Rinshou, 213-216 (in Japanese), Oct. 1998.            the Federal Food, Drug and Cosmetic Act.
  Merck Manual, 17 1h ed. Japanese version, 1999,951-952.                 Complaint for Patent Infringement filed on Oct. 8, 2010 by Celgene
                                                                          Corporation in the U.S. District Court, District ofNew Jersey agamst
  Notice of Allowance from U.S. Appl. No. 111096,155 dated Jan. 12,
                                                                          Natco Pharma Limited.
  2010.                                                                   Answer to Complaint filed on Nov. 18, 2010 byNatco Pharma Lim-
  Rajkumar et al., "Combination therapy with thalidomide plus             ited in the U.S. District Court, District of New Jersey.
  dexamethasone for newly diagnosed multiple myeloma," American           Grosshans, E. and Illy, G., "Thalidomide Therapy for Inflammatory
  Society of Hematology, 43rd Annual Meeting, Dec. 7-11, 2001,            Dermatoses," International Journal of Dermatology, 1984,
  Abstract #3525.                                                         23(9):598-602.
  Scheffler et al., "Safety and pharmacokinetics of CDC-50 1, a novel     Krenn, M. et a!., "Improvements in Solubility and Stability of
  immunomodulatory-oncologic agent, after single then multiple, oral      Thalidomide       upon     Complexation       with    Hydropropyl-13-
  100 mg twice daily doses," American Society for Clinical Pharma-        Cyclodextrin," Journal of Pharmaceutical Sciences, 1992,
                                                                          81(7):685-689.
  cology and Therapeutics, Mar. 24-27, 2002, Abstract #WPIII-63.          Schmahl, H. J. et a!., "Pharmacokinetics of the Teratogenic and
  Marriott eta!., "Thalidomide analogue CDC-501 is safe and well          Nonteratogenic Thalidomide Analogs EM 12 and Supidimide in the
  tolerated by patients with end stage cancer and shows evidence of       Rat and Marmoset Monkey", in Pharmacokinetics in Teratogenesis,
  clinical responses and extensive immune activation," Br. J Cancer,      CRC Press, 1987, vol. I, Ch. 12, pp. 181-192.
  2002, 86(Supp. 1):Abst 6.4.                                             Schumacher, H. eta!., "The Teratogenic Activity of a Thalidomide
  Kast, R.E., "Evidence of a mechanism by which etanercept increased      Analogue, EMw in Rabbits, Rats, and Monkeys," Teratology, 1971,
  TNF-alpha in multiple myeloma: New insights into the biology of         5:233-240.
  TNF-alpha giving new treatment opportunities-the role of                Smith, R. eta!., "Studies on the Relationship Between the Chemical
                                                                          Structure and Embryotoxic Activity of Thalidomide and Related
  burproion," Leukemia Research, 2005, 29:1459-1463.
                                                                          Compounds," inA Symposium on Embtyopathic Activity ofDrugs, J.
  Tsimberidou, A. eta!., "Pilot study of recombinant human soluble
                                                                          & A. Churchill Ltd., 1965, Session 6, pp. 194-209.
  tumor necrosis factor (TNF) receptor (p7 5) fusion protein              Sheskin, J. and Sagher, F., "Trials with Thalidomide Derivatives in
  (TNFR:Fc;Enbrel) in patients with refractory multiple myeloma:          Leprosy Reactions," Leprosy Review, 1968, 39(4):203-205.
  increase in plasma TNFa levels during treatment," Leukemia              Sheskin, J., "Study with Nine Thalidomide Derivatives in the Lepra
  Research, 2003, 27:375-380.                                             Reaction," Pharmacology and Therapeutics, 1978, 17:82-84.
  Dimopoulos, et al., "Long-term follow-up on overall survival from       Raje, N. and Anderson, K., "Thalidomide and immunomodulatory
  the MM-009 and MM-010 phase III trials of lenalidomide plus             drugs as cancer therapy," Current Opinions in Oncology, 2002,
  dexamethasone in patients with relapsed or refractory multiple          14:635-640.
  myeloma," Leukemia, 2009, 1-6.                                          Kumar, S. eta!., "Thalidomide as an anti-cancer agent," J Cell. Mod.
  Hideshima, T., eta!., "A review oflenalidomide in combination with      Med., 2002, 6(2):160-174.
  dexathasone for the treatment of multiple myeloma," Therapeutics        Singhal, S. and Mehta, J., "Thalidomide in Cancer," BioDrugs, 2001,
  and Clinical Risk Management, 2008, 4(1):129-136.                       15(3):163-172.
  Wang, M., eta!., "Lenalidomide plus dexamethasone is more effec-        Notice of Opposition to EP 1 505 973 filed by Synthon B.V. on Nov.
  tive than dexamethasone alone in patients with relapsed or refractory   30, 2010.
  multiple tnyeloma regardless of prior thalidomide exposure," Blood,     Notice of Opposition to EP 1 505 973 filed by Strawman Limited on
  2008, 112(12):4445-4451.                                                Dec. 1, 2010.
  Gandhi, A., et al., "Dexamethasone Synergizes with Lenalidomide to      Samson, D. et al., "Infusion ofVincristine and Doxorubicin with Oral
  Inhibit Multiple Myeloma Tumor Growth, But Reduces                      Dexamethasone as First-Line Therapy for Multiple Myeloma," The
  Lealidomide-Induced Immunomodulation ofT and NK Cell Func-              Lancet, 1989, 334(8668):882-885.
  tion" Current Cancer Drug Targets, 2010, 10(1): 1-13.                   Barlogie, B. et a!., "Effective Treatment of Advanced Multiple
  Gay, F. et al., "Lenalidomide plus dexamethasone versus thalidomide     Myeloma Refractory to Alkylating Agents," N Engl. J Med., 1984,
  plus dexamethasone in newly diagnosed multiple myeloma: a com-          310(21 ): 1353-1356.
  parative analysis of 411 patients," Blood, 2010, 115(97):1343-150.      Dimopoulos, M. eta!., "Thalidomide and dexamethasone combina-
  Richardson, P. et a!., "Thalidomide in multiple myeloma," Biomed        tion for refractory multiple myeloma," Annals of Oncology, 2001,
  Pharmacother, 2002, 56:115-28.                                          12:991-995.
  Swartz, G. et a!., "Pre-clinical evaluation of ENMD-0995: A             Zangari, M., et al., "Thrombogenic activity of doxorubicin in
  thalidomide analog with activity against multiple myeloma and solid     myeloma patients receiving thalidomide: implications for therapy,"
  tumors," Cell and Tumor Biology, 2002,43:181-182, Abstract# 910.        Blood, 2002, 100:1168-1171.
  Mazucco, R., "Angiogenesis and Anti-angiogenesis Therapeutics,"         List, A, et a!., "High Erythropoietic Remitting Activity of the
  !Drugs, 2002, 5(4): 320-322.                                            Immunomodulatory Thalidomide Analog, CC50 13, in Patients with
  Worker, C., "JP Morgan Hambrecht & Quist-20 1h Annual                   Myelodysplastic Syndrome (MDS)." Abstract #353, Blood, 2002,
  Healthcare Conference," Drugs, 5(2):113-116, 2002.                      100( 11 ):96a.
  Treston, A. eta!., "Pre-Clinical Evaluation of a Thalidomide Analog     Mufti, G. et a!., "Myelodysplastic Syndrome," American Society of
  with Activity Against Multiple Myeloma and Solid Tumors-                Hematology, 2003, pp. 176-199.
  ENMD-0995 (S-( -)-3-(3-amino-phthalimido )-glutarimide)," Blood,        Extracts from drug databases: retrieved from http://www.nextbio.
  2002, 100(11):816a, Abstract #3225.                                     corn/b/search/ov/IMiD3%20cpd on Nov. 26, 2010 and http://
  Mazucco, R. and Williams, L., "Immunotherapy, chemoprevention           pubchem.ncbi.nlm.nih.gov/summary/summary.cgi?cid~216326 on
  and angiogenesis," !Drugs, 2002, 5(5):408-411.                          Nov. 26, 2010.
  Fernandes, P., "Anti-Cancer Drug Discovery and Development Sum-
  mit," !Drugs, 2002, 5(8):757-764.                                       * cited by examiner
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 29 of 151 PageID: 399


  U.S. Patent                                                      Jun.12,2012                               US 8,198,262 B2




            Effects of RevimidTMand Thalidomide on MM Cell Proliferation
                            lVIM.lS Cells                                                 Hs Sultan Cells
            3.5                                     /   Thalidomide      a
                                              1                                                                         Thalidomide
                         ~~--+-~--~
                                                                                                               ~/.
                                                                         1

            2.5                                                          6   '
                                                                                                               I

    -....
                                                                   --
                                                                   ~5
    0       2.0

    -
    )C

    2 1.5
    0..
                                                                   lot


                                                                   ~
                                                                         4

                                                                         l
    u                                                              <.J
            1.0
                                                                         l

            0..!                                                         1
             o.___ _ _ _ _ _ _ _ _ __
                   0   0.0:0\ O.CO'I 0.01   0.. t       10   ICO             0   O.<XXtl Q.C:Ot 0.01   0.1         10     lCO
                                Thai /IMIDs (IJM}                                          Thai/IMiOs (JJM)




                                                         Legend:
                                            +Thalidomide       •lMiDl
                                            A Revimid TM       e IMiD2
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 30 of 151 PageID: 400


                                                        US 8,198,262 B2
                                 1                                                                       2
         METHODS FOR TREATING MULTIPLE                                       A variety of other diseases and disorders are also associ-
          MYELOMA USING 4-(AMIN0)-2-(2,6-                                 ated with, or characterized by, undesired angiogenesis. For
         DIOX0(3-PIPERIDYL))-ISOINDOLINE-                                 example, enhanced or unregulated angiogenesis has been
                     1,3-DIONE                                            implicated in a number of diseases and medical conditions
                                                                          including, but not limited to, ocular neovascular diseases,
     This application is a divisional application of U.S. patent          choroidal neovascular diseases, retina neovascular diseases,
  application Ser. No. 10/438,213, filed May 15, 2003, now                rubeosis (neovascularization of the angle), viral diseases,
  U.S. Pat. No. 7,968,569, which claims the benefit of U.S.               genetic diseases, inflammatory diseases, allergic diseases,
  provisional application Nos. 60/380,842, filed May 17, 2002,            and autoimmune diseases. Examples of such diseases and
  and 60/424,600, filed Nov. 6, 2002, the entireties of which are    10   conditions include, but are not limited to: diabetic retinopa-
  incorporated herein by reference.                                       thy; retinopathy of prematurity; corneal graft rejection;
                                                                          neovascular glaucoma; retrolental fibroplasia; and prolifera-
                1. FIELD OF THE INVENTION                                 tive vitreoretinopathy.
                                                                             Accordingly, compounds that can control angiogenesis or
     This invention relates to methods of treating, preventing       15   inhibit the production of certain cytokines, including TNF -a,
  and/or managing specific cancers, and other diseases includ-            may be useful in the treatment and prevention of various
  ing, but not limited to, those associated with, or characterized        diseases and conditions.
  by, undesired angiogenesis, by the administration of one or                2.2 Methods of Treating Cancer
  more immunomodulatory compounds alone or in combina-                       Current cancer therapy may involve surgery, chemo-
  tion with other therapeutics. In particular, the invention         20   therapy, hormonal therapy and/or radiation treatment to
  encompasses the use of specific combinations, or "cocktails,"           eradicate neoplastic cells in a patient (see, for example,
  of drugs and other therapy, e.g., radiation to treat these spe-         Stockdale, 1998, Medicine, vol. 3, Rubenstein and Federman,
  cific cancers, including those refractory to conventional               eds. Chapter 12, Section IV). Recently, cancer therapy could
  therapy. The invention also relates to pharmaceutical compo-            also involve biological therapy or immunotherapy. All of
  sitions and dosing regimens.                                       25   these approaches pose significant drawbacks for the patient.
                                                                          Surgery, for example, may be contraindicated due to the
          2. BACKGROUND OF THE INVENTION                                  health of a patient or may be unacceptable to the patient.
                                                                          Additionally, surgery may not completely remove neoplastic
     2.1 Pathobiology of Cancer and Other Diseases                        tissue. Radiation therapy is only effective when the neoplastic
     Cancer is characterized primarily by an increase in the         30   tissue exhibits a higher sensitivity to radiation than normal
  number of abnormal cells derived from a given normal tissue,            tissue. Radiation therapy can also often elicit serious side
  invasion of adjacent tissues by these abnormal cells, or lym-           effects. Hormonal therapy is rarely given as a single agent.
  phatic or blood-borne spread of malignant cells to regional             Although hormonal therapy can be effective, it is often used
  lymph nodes and to distant sites (metastasis). Clinical data            to prevent or delay recurrence of cancer after other treatments
  and molecular biologic studies indicate that cancer is a mul-      35   have removed the majority of cancer cells. Biological thera-
  tistep process that begins with minor preneoplastic changes,            pies and immunotherapies are limited in number and may
  which may under certain conditions progress to neoplasia.               produce side effects such as rashes or swellings, flu-like
  The neoplastic lesion may evolve clonally and develop an                symptoms, including fever, chills and fatigue, digestive tract
  increasing capacity for invasion, growth, metastasis, and het-          problems or allergic reactions.
  erogeneity, especially under conditions in which the neoplas-      40      With respect to chemotherapy, there are a variety of che-
  tic cells escape the host's immune surveillance. Raitt. I.,             motherapeutic agents available for treatment of cancer. A
  Brostoff, J and Kale, D., Immunology, 17.1-17.12 (3rd ed.,              majority of cancer chemotherapeutics act by inhibiting DNA
  Mosby, St. Louis. Mo. 1093).                                            synthesis, either directly, or indirectly by inhibiting the bio-
     There is an enormous variety of cancers which are                    synthesis of deoxyribonucleotide triphosphate precursors, to
  described in detail in the medical literature. Examples            45   prevent DNA replication and concomitant cell division. Gil-
  includes cancer of the lung, colon, rectum, prostate, breast,           man eta!., Goodman and Gilman's: The Pharmacological
  brain, and intestine. The incidence of cancer continues to              Basis of Therapeutics, Tenth Ed. (McGraw Hill, New York).
  climb as the general population ages, as new cancers develop,              Despite availability of a variety of chemotherapeutic
  and as susceptible populations (e.g., people infected with              agents, chemotherapy has many drawbacks. Stockdale. Medi-
  AIDS or excessively exposed to sunlight) grow. A tremen-           50   cine, vol. 3, Rubenstein and Federman, eds., ch. 12, sect. 10,
  dous demand therefore exists for new methods and composi-               1998. Almost all chemotherapeutic agents are toxic, and che-
  tions that can be used to treat patients with cancer.                   motherapy causes significant, and often dangerous side
     Many types of cancers are associated with new blood ves-             effects including severe nausea, bone marrow depression, and
  sel formation, a process known as angiogenesis. Several of              immunosuppression. Additionally, even with administration
  the mechanisms involved in tumor-induced angiogenesis              55   of combinations of chemotherapeutic agents, many tumor
  have been elucidated. The most direct of these mechanisms is            cells are resistant or develop resistance to the chemothera-
  the secretion by the tumor cells of cytokines with angiogenic           peutic agents. In fact, those cells resistant to the particular
  properties. Examples of these cytokines include acidic and              chemotherapeutic agents used in the treatment protocol often
  basic fibroblastic growth factor (a,b-FGF), angiogenin, vas-            prove to be resistant to other drugs, even if those agents act by
  cular endothelial growth factor (VEGF), and TNF-a. Alter-          60   different mechanism from those of the drugs used in the
  natively, tumor cells can release angiogenic peptides through           specific treatment. This phenomenon is referred to as pleio-
  the production of proteases and the subsequent breakdown of             tropic drug or multi drug resistance. Because of the drug resis-
  the extracellular matrix where some cytokines are stored                tance, many cancers prove refractory to standard chemothera-
  (e.g., b-FGF). Angiogenesis can also be induced indirectly              peutic treatment protocols.
  through the recruitment of inflammatory cells (particularly        65      Other diseases or conditions associated with, or character-
  macrophages) and their subsequent release of angiogenic                 ized by, undesired angiogenesis are also difficult to treat.
  cytokines (e.g., TNF-a, bFGF).                                          However, some compounds such as protamine, hepain and
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 31 of 151 PageID: 401


                                                         US 8,198,262 B2
                                  3                                                                       4
  steroids have been proposed to be useful in the treatment of              or prophylactically effective amount of an immunomodula-
  certain specific diseases. Tayloretai.,Nature 297:307 (1982);             tory compound, or a pharmaceutically acceptable salt, sol-
  Folkman et a!. Science 221:719 (1983); and U.S. Pat. Nos.                 vate, hydrate, stereoisomer, clathrate, or prodrug thereof.
  5,001,116 and 4,994,443. Thalidomide and certain deriva-                     In other methods of the invention, an immunomodulatory
  tives of it have also been proposed for the treatment of such             compound is administered in combination with a therapy
  diseases and conditions. U.S. Pat. Nos. 5,593,990, 5,629,327,             conventionally used to treat, prevent or manage diseases or
  5,712,291, 6,071,948 and 6,114,355 to D' Amato.                           disorders associated with, or characterized by, undesired
     Still, there is a significant need for safe and effective meth-        angiogenesis. Examples of such conventional therapies
  ods of treating, preventing and managing cancer and other                 include, but are not limited to, surgery, chemotherapy, radia-
  diseases and conditions, particularly for diseases that are          10   tion therapy, hormonal therapy, biological therapy and immu-
  refractory to standard treatments, such as surgery, radiation             notherapy.
  therapy, chemotherapy and hormonal therapy, while reducing
                                                                               This invention encompasses pharmaceutical composi-
  or avoiding the toxicities and/or side effects associated with
                                                                            tions, single unit dosage forms, dosing regimens and kits
  the conventional therapies.
                                                                            which comprise an immunomodulatory compound, or a phar-
     2.3 IMIDS™                                                        15
     A number of studies have been conducted with the aim of                maceutically acceptable salt, solvate, hydrate, stereoisomer,
  providing compounds that can safely and effectively be used               clathrate, or prodrug thereof, and a second, or additional,
  to treat diseases associated with abnormal production of                  active agent. Second active agents include specific combina-
  TNF-a. See. e.g., Marriott, J. B., eta!., Expert Opin. Biol.              tions, or "cocktails," of drugs.
  Ther. 1(4):1-8 (2001); G. W. Muller, eta!., Journal of Medici-       20
  nal Chemistry 39(17): 3238-3240 (1996); and G. W. Muller,                           4. BRIEF DESCRIPTION OF FIGURE
  et a!. Bioorganic & Medicinal Chemistry Letters 8:2669-
  2674 (1998). Some studies have focused on a group of com-                    FIG. 1 shows a comparison of the effects of3-( 4-amino-1-
  pounds selected for their capacity to potently inhibit TNF -a             oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Revi-
  production by LPS stimulated PBMC. L. G. Corral, et a!.,             25   mid™) and thalidomide in inhibiting the proliferation of mul-
  Ann. Rheum. Dis. 58:(Suppl I) 1107-1113 (1999). These                     tiple myeloma (MM) cell lines in an in vitro study. The uptake
  compounds, which are referred to as IMiDs™ (Celgene Cor-                  of [3 H]-thymidine by different MM cell lines (MM.1S, Hs
  poration) or Immunomodulatory Drugs, show not only potent                 Sultan, U266 and RPMI-8226) was measured as an indicator
  inhibition of TNF -a but also marked inhibition of LPS                    of the cell proliferation.
  induced monocyte ILl~ and IL12 production. LPS induced               30
  IL6 is also inhibited by immunomodulatory compounds,                                5. DETAILED DESCRIPTION OF THE
  albeit partially. These compounds are potent stimulators of                                   INVENTION
  LPS induced ILlO. Id. Particular examples of IMiD™s
  include, but are not limited to, the substituted 2-(2,6-dioxopi-             A first embodiment of the invention encompasses methods
  peridin-3-yl) phthalimides and substituted 2-(2,6-dioxopip-          35   of treating, managing, or preventing cancer which comprises
  eridin-3-yl)-1-oxoisoindoles described in U.S. Pat. Nos.                  administering to a patient in need of such treatment or pre-
  6,281,230 and 6,316,471, both to G. W. Muller, eta!.                      vention a therapeutically or prophylactically effective
                                                                            amount of an immunomodulatory compound of the inven-
             3. SUMMARY OF THE INVENTION                                    tion, or a pharmaceutically acceptable salt, solvate, hydrate,
                                                                       40   stereoisomer, clathrate, or prodrug thereof.
     This invention encompasses methods of treating and pre-                   In particular methods encompassed by this embodiment,
  venting certain types of cancer, including primary and meta-              the immunomodulatory compound is administered in combi-
  static cancer, as well as cancers that are refractory or resistant        nation with another drug ("second active agent") or method of
  to conventional chemotherapy. The methods comprise                        treating, managing, or preventing cancer. Second active
  administering to a patient in need of such treatment or pre-         45   agents include small molecules and large molecules (e.g.,
  vention a therapeutically or prophylactically effective                   proteins and antibodies), examples of which are provided
  amount of an immunomodulatory compound, or a pharma-                      herein, as well as stem cells. Methods, or therapies, that can
  ceutically acceptable salt, solvate, hydrate, stereoisomer,               be used in combination with the administration of the immu-
  clathrate, or pro drug thereof. The invention also encompasses            nomodulatory compound include, but are not limited to sur-
  methods of managing certain cancers (e.g., preventing or             50   gery, blood transfusions, immunotherapy, biological therapy,
  prolonging their recurrence, or lengthening the time of remis-            radiation therapy, and other non-drug based therapies pres-
  sion) which comprise administering to a patient in need of                ently used to treat, prevent or manage cancer.
  such management a prophylactically effective amount of an                    Another embodiment of the invention encompasses meth-
  immunomodulatory compound of the invention, or a pharma-                  ods of treating, managing or preventing diseases and disor-
  ceutically acceptable salt, solvate, hydrate, stereoisomer,          55   ders other than cancer that are characterized by undesired
  clathrate, or prodrug thereof.                                            angiogenesis. These methods comprise the administration of
     In particular methods of the invention, an immunomodu-                 a therapeutically or prophylactically effective amount of an
  latory compound is administered in combination with a                     immunomodulatory compound, or a pharmaceutically
  therapy conventionally used to treat, prevent or manage can-              acceptable salt, solvate, hydrate, stereoisomer, clathrate, or
  cer. Examples of such conventional therapies include, but are        60   prodrug thereof.
  not limited to, surgery, chemotherapy, radiation therapy, hor-               Examples of diseases and disorders associated with, or
  monal therapy, biological therapy and immunotherapy.                      characterized by, undesired angiogenesis include, but are not
     This invention also encompasses methods of treating, man-              limited to, inflammatory diseases, autoimmune diseases,
  aging or preventing diseases and disorders other than cancer              viral diseases, genetic diseases, allergic diseases, bacterial
  that are associated with, or characterized by, undesired angio-      65   diseases, ocular neovascular diseases, choroidal neovascular
  genesis, which comprise administering to a patient in need of             diseases, retina neovascular diseases, and rubeosis (neovas-
  such treatment, management or prevention a therapeutically                cularization of the angle).
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 32 of 151 PageID: 402


                                                      US 8,198,262 B2
                                5                                                                     6
     In particular methods encompassed by this embodiment,              aminothalidomide, as well as analogs, hydrolysis products,
  the immunomodulatory compound is administer in combina-               metabolites, derivatives and precursors of aminothalidomide,
  tion with a second active agent or method of treating, man-           and substituted 2-(2,6-dioxopiperidin-3-yl) phthalimides and
  aging, or preventing the disease or condition. Second active          substituted      2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindoles
  agents include small molecules and large molecules (e.g.,        5    such as those described in U.S. Pat. Nos. 6,281,230 and
  proteins and antibodies), examples of which are provided              6,316,471; isoindole-imide compounds such as those
  herein, as well as stem cells. Methods, or therapies, that can        described in U.S. patent application Ser. No. 09/972,487 filed
  be used in combination with the administration of the immu-           on Oct. 5, 2001, U.S. patent application Ser. No. 10/032,286
  nomodulatory compound include, but are not limited to, sur-           filed on Dec. 21, 2001, and International Application No.
  gery, blood transfusions, immunotherapy, biological therapy,     10   PCTIUS01/50401 (International Publication No. WO
  radiation therapy, and other non-drug based therapies pres-           02/059106). The entireties of each of the patents and patent
  ently used to treat, prevent or manage disease and conditions         applications identified herein are incorporated herein by ref-
  associated with, or characterized by, undesired angiogenesis.         erence. Immunomodulatory compounds of the invention do
     The invention also encompasses pharmaceutical composi-             not include thalidomide.
  tions (e.g., single unit dosage forms) that can be used in       15      Other specific immunomodulatory compounds of the
  methods disclosed herein. Particular pharmaceutical compo-            invention include, but are not limited to, 1-oxo- and 1,3
  sitions comprise an immunomodulatory compound of the                  dioxo-2-(2,6-dioxopiperidin-3-yl) isoindolines substituted
  invention, or a pharmaceutically acceptable salt, solvate,            with amino in the benzo ring as described in U.S. Pat. No.
  hydrate, stereoisomer, clathrate, or prodrug thereof, and a
                                                                        5,635,517 which is incorporated herein by reference. These
  second active agent.
                                                                   20   compounds have the structure I:
     5.1 Immunomodulatory Compounds
     Compounds used in the invention include immunomodu-
  latory compounds that are racemic, stereomerically enriched
  or stereomerically pure, and pharmaceutically acceptable
  salts, solvates, hydrates, stereoisomers, clathrates, and pro-
  drugs thereof. Preferred compounds used in the invention are     25
  small organic molecules having a molecular weight less than
  about 1.000 g/mol, and are not proteins, peptides, oligonucle-
  otides, oligosaccharides or other macromolecules.
     As used herein and unless otherwise indicated, the terms
  "immunomodulatory compounds" and "IMiDs™" (Celgene               30
  Corporation) encompasses small organic molecules that                 in which one ofX andY is C=O, the otherofX andY is C=O
  markedly inhibit TNF -a, LPS induced monocyte ILl~ and                or CH 2 , and R 2 is hydrogen or lower alkyl, in particular
  IL12, and partially inhibit IL6 production. Specific immuno-          methyl. Specific immunomodulatory compounds include, but
  modulatory compounds are discussed below.                             are not limited to:
     TNF -a is an inflammatory cytokine produced by macroph-       35      1-oxo-2-(2, 6-dioxopiperidin-3-y 1)-4-aminoisoindoline;
  ages and monocytes during acute inflammation. TNF -a is                  1-oxo-2-(2, 6-dioxopiperidin-3-y 1)-5 -aminoisoindoline;
  responsible for a diverse range of signaling events within               1-oxo-2-(2, 6-dioxopiperidin-3-y 1)-6-aminoisoindoline;
  cells. TNF -a may play a pathological role in cancer. Without            1-oxo-2-(2,6-dioxopiperidin-3-yl)-7 -aminoisoindoline;
  being limited by theory, one of the biological effects exerted           1,3 -dioxo-2-(2,6-dioxopiperidin-3 -y1)-4-aminoisoindo-
  by the immunomodulatory compounds of the invention is the             line; and
                                                                   40
  reduction of synthesis of TNF -a. Immunomodulatory com-                  1,3 -dioxo-2-(2,6-dioxopiperidin-3 -y1)-5 -aminoisoindo-
  pounds of the invention enhance the degradation of TNF -a
                                                                        line.
  mRNA.
                                                                           Other specific immunomodulatory compounds of the
     Further, without being limited by theory, immunomodula-
                                                                        invention belong to a class of substituted 2-(2,6-dioxopiperi-
  tory compounds used in the invention may also be potent
                                                                        din-3-yl) phthalimides and substituted 2-(2,6-dioxopiperi-
  co-stimulators ofT cells and increase cell proliferation dra-    45
                                                                        din-3-yl)-1-oxoisoindoles, such as those described in U.S.
  matically in a dose dependent marmer. Immunomodulatory
                                                                        Pat. Nos. 6,281,230; 6,316,471; 6,335,349; and 6,476,052,
  compounds of the invention may also have a greater co-
                                                                        and International Patent Application No. PCTIUS97/13375
  stimulatory effect on the CDS+ T cell subset than on the
                                                                        (International Publication No. WO 98/03502), each of which
  CD4+ T cell subset. In addition, the compounds preferably
                                                                        is incorporated herein by reference. Compounds representa-
  have anti-inflammatory properties, and efficiently co-stimu-
                                                                   50   tive of this class are of the formulas:
  late T cells.
     Specific examples of immunomodulatory compounds of
  the invention, include, but are not limited to, cyano and car-
  boxy derivatives of substituted styrenes such as those dis-
  closed in U.S. Pat. No. 5,929,117; 1-oxo-2-(2,6-dioxo-3-         55
  fluoropiperidin-3-yl) isoindolines and 1,3-dioxo-2-(2,6-
  dioxo-3-fluoropiperidine-3-yl) isoindolines such as those
  described in U.S. Pat. No. 5,874,448; the tetra substituted
  2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolines described in
  U.S. Pat. No. 5,798,368; 1-oxo and 1,3-dioxo-2-(2,6-diox-
                                                                   60
  opiperidin-3-yl) isoindolines (e.g., 4-methyl derivatives of
  thalidomide and EM-12), including, but not limited to, those
  disclosed in U.S. Pat. No. 5,635,517; and a class of non-
  polypeptide cyclic amides disclosed in U.S. Pat. Nos. 5,698,
  579 and 5,877,200; analogs and derivatives of thalidomide,
  including hydrolysis products, metabolites, derivatives and      65
  precursors of thalidomide, such as those described in U.S.
  Pat. Nos. 5,593,990, 5,629,327, and 6,071.948 to D' Amato:
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 33 of 151 PageID: 403


                                                           US 8,198,262 B2
                                       7                                                                      8
                              -continued                                      (C 2 -C5)heteroaryl, C(O)R3 , C(O)OR4, (C 1-C 8)alkyl-N(R 6 ) 2 ,
                                   0                                          (C 1-C 8)alkyl-OR5, (C 1-C 8)alkyl-C(O)OR5, C(S)NHR3 , or
                                                                              (C 1-C 8)alkyl-O(CO)R5;

                   o=)N-0v"
                 H2N H2 u.O
                                                                                 R 2 isH or (C 1-C 8)alkyl; and
                                                                                 R3 is (C 1-C 8)alkyl, (C 3 -C 7 )cycloalkyl, (C 2 -C 8)alkenyl,
                                                                              (C 2 -C 8)alkynyl, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-
                                                                              cloalkyl, (C 0 -C4)alkyl-(C 2 -C5)heteroaryl, (C 5-C8)alkyl-N
                               0                                              (R 6 ) 2 ; (C 0 -C 8)alkyl-NH-C(O)O-R5; (C 1-C 8)alkyl-OR5,


                 rr:7 ~N/H
                                                                              (C 1-C 8)alkyl-C(O)OR5, (C 1-C 8)alkyl-O(CO)R5, or C(O)
                                                                         10   OR5; and the other variables have the same definitions.
                                                                                 In other specific compounds of formula II, R 2 is H or

                 YH2
                  NH2 u.o
                                                                              (C 1-C4)alkyl.
                                                                                 In other specific compounds of formula II, R 1 is (C 1-C 8)
                                                                              alkyl or benzyl.
                                                                         15      In other specific compounds of formula II, R 1 is H, (C 1-
  wherein R 1 is hydrogen or methyl. In a separate embodiment,                C 8)alkyl, benzyl, CH 2 0CH 3 , CH 2 CH 2 0CH 3 , or
  the invention encompasses the use of enantiomerically pure
  forms (e.g. optically pure (R) or (S) enantiomers) of these
  compounds.
     Still other specific immunomodulatory compounds of the              20
  invention belong to a class of isoindole-imides disclosed in
                                                                                   In another embodiment of the compounds of formula II, R 1
  U.S. patent application Ser. Nos. 10/032,286 and 09/972,487,
                                                                              IS
  and International Application No. PCTIUS01/50401 (Inter-
  national Publication No. WO 02/059106), each of which are
  incorporated herein by reference. Representative compounds             25
  are of formula II:


                                                                    II
                                                                         30




                                                                              wherein Q is 0 or S, and each occurrence ofR7 is indepen-
                                                                         35   dently H,        (C 1-C 8)alkyl, benzyl,        CH 2 0CH 3 ,     or
                                                                              CH 2 CH 2 0CH 3 .
                                                                                 In other specific compounds offormula II. R 1 is C(O)R3 .
                                                                                 In other specific compounds of formula II. R3 is (C 0 -C4)
     and pharmaceutically acceptable salts, hydrates, solvates,               alkyl-(C 2 -C5)heteroaryl, (C 1-C 8)alkyl, aryl, or (C 0 -C4)alkyl-
  clathrates, enantiomers, diastereomers, racemates, and mix-                 OR5.
                                                                         40
  tures of stereoisomers thereof, wherein:                                       In other specific compounds of formula II, heteroaryl is
     one of X andY is C=O and the other is CH 2 or C=O;                       pyridyl, fury!, or thienyl.
     R1 isH, (C 1-C 8)alkyl, (C 3 -C 7 )cycloalkyl, (C 2 -C 8)alkenyl,           In other specific compounds offormula II. R1 is C(O)OR4.
  (C 2 -C8)alkynyl, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-             In other specific compounds of formula II, the II of C(O)
  cloalkyl, (C 0 -C4)alkyl-(C 2 -C5)heteroaryl, C(O)R3 , C(S)R3 ,             NHC(O) can be replaced with (C 1-C4)alkyl, aryl, or benzyl.
  C(O)OR4, (C 1-C 8)alkyl-N(R 6 ) 2 , (C 1 -C~alkyl-OR5 , (C 1-C 8)      45
                                                                                 Still other specific immunomodulatory compounds of the
  alkyl-C(O)OR5, C(O)NHR3 , C(S)NHR , C(O)NR3 R3 ', C(S)                      invention belong to a class of isoindole-imides disclosed in
  NR3 R3 ' or (C 1-C 8)alkyl-O(CO)R5;
                                                                              U.S. patent application Ser. No. 09/781,179, International
     R2 is H, F, benzyl, (C 1-C 8)alkyl, (C 2 -C 8)alkenyl, or (C 2 -
                                                                              Publication No. WO 98/54170, and U.S. Pat. No. 6,395, 754,
  C8)alkynyl;
     R3 and R3 ' are independently (C 1-C 8)alkyl, (C 3 -C 7 )cy-        50
                                                                              each of which are incorporated herein by reference. Repre-
  cloalkyl, (C 2 -C 8)alkenyl, (C 2 -C 8)alkynyl, benzyl, aryl, (C 0 -        sentative compounds are of formula III:
  C4)alkyl-(C1 -C 6 )heterocycloalkyl, (C 0 -C4)alkyl-(C 2 -C5)het-                                                                           III
  eroaryl, (C 0 -C 8)alkyl-N(R 6 ) 2 , (C 1-C 8)alkyl-OR5, (C 1-C 8)
  alkyl-C(O)OR5, (C 1-C 8)alkyl-O(CO)R5, or C(O)OR5;
     R4 is (C 1-C 8)alkyl, (C 2 -C 8)alkenyl, (C 2 -C 8)alkynyl, (C 1-   55
  C4)alkyl-OR5, benzyl, aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocy-
  cloalkyl, or (C 0 -C4)alkyl-(C 2 -C5)heteroaryl;
     R5 is (C 1-C 8)alkyl, (C 2 -C 8)alkenyl, (C 2 -C 8)alkynyl, ben-
  zyl, aryl, or (C 2 -C5)heteroaryl;
     each occurrence of R 6 is independently H, (C 1-C 8)alkyl,
                                                                         60
  (C 2 -C8)alkenyl, (C 2 -C 8)alkynyl, benzyl, aryl, (C 2 -C5)het-
  eroaryl, or (C 0 -C 8)alkyl-C(O)O-R5 or the R 6 groups can                  and pharmaceutically acceptable salts, hydrates, solvates,
  join to form a heterocycloalkyl group;                                      clathrates, enantiomers, diastereomers, racemates, and mix-
     n is 0 or 1; and                                                         tures of stereoisomers thereof, wherein:
     * represents a chiral-carbon center.                                        one of X andY is C=O and the other is CH 2 or C=O;
     In specific compounds of formula II, when n is 0 then R1 is         65      R is H or CH 2 0COR';
  (C 3 -C7 )cycloalkyl, (C 2 -C 8)alkenyl, (C2 -C8)alkynyl, benzyl,              (i) eachofR1, R 2 , R3 , or R4, independently of the others, is
  aryl, (C 0 -C4)alkyl-(C 1-C 6 )heterocycloalkyl, (C 0 -C4)alkyl-            halo, alkyl of 1 to 4-carbon atoms, or alkoxy of 1 to 4 carbon
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 34 of 151 PageID: 404


                                                         US 8,198,262 B2
                                 9                                                                       10
  atoms or (ii) one ofR\ R 2 , R 3 , or R4 is nitro or-NHR 1 and              Compounds that are acidic in nature are capable of forming
  the remaining ofR 1 , R 2 , R 3 , or R4 are hydrogen;                    salts with various pharmaceutically acceptable bases. The
     R5 is hydrogen or alkyl of 1 to 8 carbons                             bases that can be used to prepare pharmaceutically acceptable
     R 6 hydrogen, alkyl ofl to 8 carbon atoms, benzo, chloro, or          base addition salts of such acidic compounds are those that
  fluoro;                                                                  form non-toxic base addition salts, i.e., salts containing phar-
     R' is R 7 -CHR 10-N(R8 R 9 );                                         macologically acceptable cations such as, but not limited to,
     R7 is m-phenylene or p-phenylene or -(CnH 2 n)- in                    alkali metal or alkaline earth metal salts and the calcium,
  which n has a value of 0 to 4;                                           magnesium, sodium or potassium salts in particular. Suitable
     each of R 8 and R 9 taken independently of the other is               organic bases include, but are not limited to, N,N-dibenzyl-
                                                                      10   ethylenediamine, chloroprocaine, choline, diethanolamine,
  hydrogen or alky I of 1 to 8 carbon atoms, or R 8 and R 9 taken
                                                                           ethylenediamine, meglumaine (N-methylglucamine), lysine,
  together are tetramethylene, pentamethylene, hexamethyl-
                                                                           and procaine.
  ene, or ---CH 2 CH 2 [X]X 1 CH 2 CH 2 - in which [X]X 1 is
                                                                              As used herein and unless otherwise indicated, the term
  - 0 - , -S-, or -NH-;                                                    "prodrug" means a derivative of a compound that can hydro-
     R 10 is hydrogen, alkyl of to 8 carbon atoms, or phenyl; and     15   lyze, oxidize, or otherwise react under biological conditions
     * represents a chiral-carbon center.                                  (in vitro or in vivo) to provide the compound. Examples of
     The most preferred immunomodulatory compounds of the                  prodrugs include, but are not limited to derivatives of immu-
  invention are 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindo-             nomodulatory compounds of the invention that comprise bio-
  line-1,3-dione and 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-               hydrolyzable moieties such as biohydrolyzable amides, bio-
  2-yl)-piperidine-2,6-dione. The compounds can be obtained           20   hydrolyzable       esters,    biohydrolyzable       carbamates,
  via standard, synthetic methods (see e.g., U.S. Pat. No. 5,635,          biohydrolyzable carbonates, biohydrolyzable ureides, and
  517, incorporated herein by reference). The compounds are                biohydrolyzable phosphate analogues. Other examples of
  available from Celgene Corporation. Warren, N.J.                         prodrugs include derivatives of immunomodulatory com-
  4-(Amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1 ,3-dione            pounds of the invention that comprise -NO, -N0 2 ,
  (ACTIMID™) has the following chemical structure:                    25   ---ONO, or ---ON0 2 moieties. Prodrugs can typically be pre-
                                                                           pared using well-known methods, such as those described in
                                                                           1 Burger's Medicinal Chemistry and Drug Discovery, 172-
                                                                           178, 949-982 (Manfred E. Wolff ed., 5th ed. 1995), and
                                                                           Design ofProdrugs (H. Bundgaard ed., Else! vier, New York
                                                                      30   1985).
                                                                              As used herein and unless otherwise indicated, the terms
                                                                           "biohydrolyzable amide," "biohydrolyzable ester," "biohy-
                                                                           drolyzable carbamate," "biohydrolyzable carbonate," "bio-
                                                                           hydrolyzable ureide," "biohydrolyzable phosphate" mean an
                                                                      35   amide, ester, carbamate, carbonate, ureide, or phosphate,
                                                                           respectively, of a compound that either: 1) does not interfere
  The compound 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-
                                                                           with the biological activity of the compound but can confer
  yl)-piperidine-2,6-dione (REVIMID™) has the following
                                                                           upon that compound advantageous properties in vivo, such as
  chemical structure:                                                      uptake, duration of action, or onset of action; or 2) is biologi-
                                                                      40   cally inactive but is converted in vivo to the biologically
                                                                           active compound. Examples of biohydrolyzable esters
                                                                           include, but are not limited to, lower alkyl esters, lower acy-
                                                                           loxyalkyl esters (such as acetoxylmethyl, acetoxyethyl, ami-
                                                                           nocarbonyloxymethyl, pivaloyloxymethyl, and pivaloyloxy-
                                                                      45   ethyl esters), lactonyl esters (such as phthalidyl and
                                                                           thiophthalidyl esters), lower alkoxyacyloxyalkyl esters (such
                                                                           as methoxycarbony1-oxymethyI, ethoxycarbony loxyethy I
                                                                           and isopropoxycarbonyloxyethyl esters), alkoxyalkyl esters,
                                                                           choline esters, and acylamino alkyl esters (such as acetami-
     Compounds of the invention can either be commercially            50   domethyl esters). Examples of biohydrolyzable amides
  purchased or prepared according to the methods described in              include, but are not limited to, lower alkyl amides, a-amino
  the patents or patent publications disclosed herein. Further,            acid amides, alkoxyacyl amides, and alkylaminoalkylcarbo-
  optically pure compounds can be asymmetrically synthesized               nyl amides. Examples of biohydrolyzable carbamates
  or resolved using known resolving agents or chiral colunms               include, but are not limited to, lower alkylamines, substituted
  as well as other standard synthetic organic chemistry tech-         55   ethylenediamines, amino acids, hydroxyalkylamines, hetero-
  niques.                                                                  cyclic and heteroaromatic amines, and poly ether amines.
     As used herein and unless otherwise indicated, the term                  Various immunomodulatory compounds of the invention
  "pharmaceutically acceptable salt" encompasses non-toxic                 contain one or more chiral centers, and can exist as racemic
  acid and base addition salts of the compound to which the                mixtures of enantiomers or mixtures of diastereomers. This
  term refers. Acceptable non-toxic acid addition salts include       60   invention encompasses the use of stereomerically pure forms
  those derived from organic and inorganic acids or bases know             of such compounds, as well as the use of mixtures of those
  in the art, which include, for example, hydrochloric acid,               forms. For example, mixtures comprising equal or unequal
  hydrobromic acid, phosphoric acid, sulfuric acid, methane-               amounts ofthe enantiomers of a particular immunomodula-
  sulphonic acid, acetic acid, tartaric acid, lactic acid, succinic        tory compounds of the invention may be used in methods and
  acid, citric acid, malic acid, maleic acid, sorbic acid, aconitic   65   compositions of the invention. These isomers may be asym-
  acid, salicylic acid, phthalic acid, embolic acid, enanthic acid,        metrically synthesized or resolved using standard techniques
  and the like.                                                            such as chiral columns or chiral resolving agents. See. e.g.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 35 of 151 PageID: 405


                                                        US 8,198,262 B2
                                11                                                                       12
  Jacques. J., eta!., Enantiomers, Racemates and Resolutions               ecule active agents are biological molecules, such as naturally
  (Wiley-Interscience, New York. 1981); Wilen, S. H., eta!.,               occurring or artificially made proteins. Proteins that are par-
  Tetrahedron 33:2725 (1977); Eliel, E. L., Stereochemistry of             ticularly useful in this invention include proteins that stimu-
  Carbon Compounds (McGraw-Hill, NY, 1962); and Wilen, S.                  late the survival and/or proliferation ofhematopoietic precur-
  H., Tables ofResolving Agents and Optical Resolutions p. 268             sor cells and immunologically active poietic cells in vitro or
  (E. L. Eliel, Ed., Univ. of Notre Dame Press, Notre Dame,                in vivo. Others stimulate the division and differentiation of
  Ind., 1972).                                                             committed erythroid progenitors in cells in vitro or in vivo.
      As used herein and unless otherwise indicated, the term              Particular proteins include, but are not limited to: interleu-
  "stereomerically pure" means a composition that comprises                kins, such as IL-2 (including recombinant IL-II ("riL2") and
  one stereoisomer of a compound and is substantially free of         10   canarypox IL-2), IL-10, IL-12, and IL-18; interferons, such
  other stereoisomers of that compound. For example, a stereo-             as interferon alfa-2a, interferon alfa-2b, interferon alfa-n1,
  merically pure composition of a compound having one chiral               interferon alfa-n3, interferon beta-I a, and interferon
  center will be substantially free of the opposite enantiomer of          gamma-! b; GM-CF and GM-CSF; and EPO.
  the compound. A stereomerically pure composition of a com-                  Particular proteins that can be used in the methods and
  pound having two chiral centers will be substantially free of       15   compositions of the invention include, but are not limited to:
  other diastereomers of the compound. A typical stereomeri-               filgrastim, which is sold in the United States under the trade
  cally pure compound comprises greater than about 80% by                  name Neupogen® (Amgen, Thousand Oaks, Calif.); sargra-
  weight of one stereoisomer of the compound and less than                 mostim, which is sold in the United States under the trade
  about 20% by weight of other stereoisomers of the com-                   name Leukine® (Immunex, Seattle, Wash.); and recombinant
  pound, more preferably greater than about 90% by weight of          20   EPO, which is sold in the United States under the trade name
  one stereoisomer of the compound and less than about 10%                 Epogen® (Amgen, Thousand Oaks, Calif.).
  by weight of the other stereoisomers of the compound, even                  Recombinant and mutated forms of GM -CSF can be pre-
  more preferably greater than about 95% by weight of one                  pared as described in U.S. Pat. Nos. 5,391,485; 5,393,870;
  stereoisomer of the compound and less than about 5% by                   and 5,229,496; all of which are incorporated herein by refer-
  weight of the other stereoisomers of the compound, and most         25   ence. Recombinant and mutated forms of G-CSF can be
  preferably greater than about 97% by weight of one stereoi-              prepared as described in U.S. Pat. Nos. 4,810,643; 4,999,291;
  somer of the compound and less than about 3% by weight of                5,528,823; and 5,580,755; all of which are incorporated
  the other stereoisomers of the compound. As used herein and              herein by reference.
  unless otherwise indicated, the term "stereomerically                       This invention encompasses the use of native, naturally
  enriched" means a composition that comprises greater than           30   occurring, and recombinant proteins. The invention further
  about 60% by weight of one stereoisomer of a compound,                   encompasses mutants and derivatives (e.g., modified forms)
  preferably greater than about 70% by weight, more preferably             of naturally occurring proteins that exhibit, in vivo, at least
  greater than about 80% by weight of one stereoisomer of a                some of the pharmacological activity of the proteins upon
  compound. As used herein and unless otherwise indicated,                 which they are based. Examples of mutants include, but are
  the term "enantiomerically pure" means a stereomerically            35   not limited to, proteins that have one or more amino acid
  pure composition of a compound having one chiral center.                 residues that differ from the corresponding residues in the
  Similarly, the term "stereomerically enriched" means a ste-              naturally occurring forms of the proteins. Also encompassed
  reomerically enriched composition of a compound having                   by the term "mutants" are proteins that lack carbohydrate
  one chiral center.                                                       moieties normally present in their naturally occurring forms
      It should be noted that if there is a discrepancy between a     40   (e.g., nonglycosylated forms). Examples of derivatives
  depicted structure and a name given that structure, the                  include, but are not limited to, pegylated derivatives and
  depicted structure is to be accorded more weight. In addition,           fusion proteins, such as proteins formed by fusing IgG 1 or
  if the stereochemistry of a structure or a portion of a structure        IgG3 to the protein or active portion of the protein of interest.
  is not indicated with, for example, bold or dashed lines, the            See. e.g., Penichet, M. L. and Morrison, S. L., J. Immunol.
  structure or portion of the structure is to be interpreted as       45   Methods 248:91-101 (2001).
  encompassing all stereoisomers of it.                                       Antibodies that can be used in combination with com-
      5.2 Second Active Agents                                             pounds of the invention include monoclonal and polyclonal
      Immunomodulatory compounds can be combined with                      antibodies. Examples of antibodies include, but are not lim-
  other pharmacologically active compounds ("second active                 ited to, trastuzumab (Herceptin®), rituximab (Rituxan®),
  agents") in methods and compositions of the invention. It is        50   bevacizumab (Avastin™), pertuzumab (Onmitarg™), tositu-
  believed that certain combinations work synergistically in the           momab (Bexxar®), edrecolomab (Panorex®), and G250.
  treatment of particular types of cancer and certain diseases             Compounds of the invention can also be combined with, or
  and conditions associated with, or characterized by, undes-              used in combination with, anti-TNF -a antibodies.
  ired angiogenesis. Immunomodulatory compounds can also                      Large molecule active agents may be administered in the
  work to alleviate adverse effects associated with certain sec-      55   form of anti-cancer vaccines. For example, vaccines that
  ond active agents, and some second active agents can be used             secrete, or cause the secretion of, cytokines such as IL-2,
  to alleviate adverse effects associated with immunomodula-               G-CSF, and GM-CSF can be used in the methods, pharma-
  tory compounds.                                                          ceutical compositions, and kits of the invention. See, e.g.,
      One or more second active ingredients or agents can be               Emens, L.A., eta!., Curr. Opinion Mol. Ther. 3(1): 77-84
  used in the methods and compositions of the invention               60   (2001 ).
  together with an immunomodulatory compound. Second                          In one embodiment of the invention, the large molecule
  active agents can be large molecules (e.g., proteins) or small           active agent reduces, eliminates, or prevents an adverse effect
  molecules (e.g., synthetic inorganic, organometallic, or                 associated with the administration of an immunomodulatory
  organic molecules).                                                      compound. Depending on the particular immunomodulatory
      Examples of large molecule active agents include, but are       65   compound and the disease or disorder begin treated, adverse
  not limited to, hematopoietic growth factors, cytokines, and             effects can include, but are not limited to, drowsiness and
  monoclonal and polyclonal antibodies. Typical large mol-                 sonmolence, dizziness and orthostatic hypotension, neutro-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 36 of 151 PageID: 406


                                                        US 8,198,262 B2
                                13                                                                      14
  penia, infections that result from neutropenia, increased HIV-          rosidine sulfate; vinzolidine sulfate; vorozole; zeniplatin;
  viralload, bradycardia, Stevens-Johnson Syndrome and toxic              zinostatin; and zorubicin hydrochloride.
  epidermal necrolysis, and seizures (e.g., grand mal convul-                Other anti-cancer drugs include, but are not limited to:
  sions). A specific adverse effect is neutropenia.                       20-epi-1,25 dihydroxyvitamin D3; 5-ethynyluracil; abirater-
     Second active agents that are small molecules can also be            one; aclarubicin; acylfulvene; adecypenol; adozelesin;
  used to alleviate adverse effects associated with the adminis-          aldesleukin; ALL-TK antagonists; altretamine; ambamus-
  tration of an immunomodulatory compound. However, like                  tine; amidox; amifostine; aminolevulinic acid; amrubicin;
  some large molecules, many are believed to be capable of                amsacrine; anagrelide; anastrozole; andrographolide; angio-
  providing a synergistic effect when administered with (e.g.,            genesis inhibitors; antagonist D; antagonist G; antarelix; anti-
                                                                     10   dorsalizing morphogenetic protein-!; antiandrogen, prostatic
  before, after or simultaneously) an immunomodulatory com-
                                                                          carcinoma; antiestrogen; antineoplaston; antisense oligo-
  pound. Examples of small molecule second active agents
                                                                          nucleotides; aphidicolin glycinate; apoptosis gene modula-
  include, but are not limited to anti-cancer agents, antibiotics,
                                                                          tors; apoptosis regulators; apurinic acid; ara-CDP-DL-
  immunosuppressive agents, and steroids.                                 PTBA; argmme deaminase; asulacrine; atamestane;
     Examples of anti-cancer agents include, but are not limited     15   atrimustine; axinastatin 1; axinastatin 2; axinastatin 3; aza-
  to: acivicin; aclarubicin; acodazole hydrochloride; acronine;           setron; azatoxin; azatyrosine; baccatin III derivatives; bal-
  adozelesin; aldesleukin; altretamine; ambomycin; amet-                  anol; batimastat; BCR/ABL antagonists; benzochlorins; ben-
  antrone acetate; amsacrine; anastrozole; anthramycin;                   zoylstaurosporine; beta lactam derivatives; beta-alethine;
  asparaginase; asperlin; azacitidine; azetepa; azotomycin;               betaclamycin B; betulinic acid; bFGF inhibitor; bicaluta-
  batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-         20   mide; bisantrene; bisaziridinylspermine; bisnafide; bistratene
  ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-          A; bizelesin; breflate; bropirimine; budotitane; buthionine
  quinar sodium; bropirimine; busulfan; cactinomycin; calus-              sulfoximine; calcipotriol; calphostin C; camptothecin deriva-
  terone; caracemide; carbetimer; carboplatin; carmustine;                tives; capecitabine; carboxamide-amino-triazole; carboxya-
  carubicin hydrochloride; carzelesin; cedefingol; celecoxib              midotriazole; CaRest M3; CARN 700; cartilage derived
  (COX-2 inhibitor); chlorambucil; cirolemycin; cisplatin;           25   inhibitor; carzelesin; casein kinase inhibitors (ICOS);
  cladribine; crisnatol mesylate; cyclophosphamide; cytara-               castanospermine; cecropinB; cetrorelix; chlorlns; chloroqui-
  bine; dacarbazine; dactinomycin; daunorubicin hydrochlo-                noxaline sulfonamide; cicaprost; cis-porphyrin; cladribine;
  ride; decitabine; dexormaplatin; dezaguanine; dezaguanine               clomifene analogues; clotrimazole; collismycinA; collismy-
  mesylate; diaziquone; docetaxel; doxorubicin; doxorubicin               cin B; combretastatin A4; combretastatin analogue; conage-
  hydrochloride; droloxifene; droloxifene citrate; dromo-            30   nin; crambescidin 816; crisnatol; cryptophycin 8; cryptophy-
  stanolone propionate; duazomycin; edatrexate; eflomithine               cin A derivatives; curacin A; cyclopentanthraquinones;
  hydrochloride; elsamitrucin; enloplatin; enpromate; epipro-             cycloplatam; cypemycin; cytarabine ocfosfate; cytolytic fac-
  pidine; epirubicin hydrochloride; erbulozole; esorubicin                tor; cytostatin; dacliximab; decitabine; dehydrodidenmin B;
  hydrochloride; estramustine; estramustine phosphate                     deslorelin; dexamethasone; dexifosfamide; dexrazoxane;
  sodium; etanidazole; etoposide; etoposide phosphate; eto-          35   dexverapamil; diaziquone; didenmin B; didox; diethylnor-
  prine; fadrozole hydrochloride; fazarabine; fenretinide;                spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-
  floxuridine; fludarabine phosphate; fluorouracil; fluorocitab-          cin; diphenyl spiromustine; docetaxel; docosanol; dolas-
  ine; fosquidone; fostriecin sodium; gemcitabine; gemcitab-              etron; doxifluridine; doxorubicin; droloxifene; dronabinol;
  ine hydrochloride; hydroxyurea; idarubicin hydrochloride;               duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-
  ifosfamide; ilmofosine; iproplatin; irinotecan; irinotecan         40   mab; eflornithine; elemene; emitefur; epirubicin; epristeride;
  hydrochloride; lanreotide acetate; letrozole; leuprolide                estramustine analogue; estrogen agonists; estrogen antago-
  acetate; liarozole hydrochloride; lometrexol sodium; lomus-             nists; etanidazole; etoposide phosphate; exemestane; fadro-
  tine; losoxantrone hydrochloride; masoprocol; maytansine;               zole; fazarabine; fenretinide; filgrastim; finasteride; fla-
  mechlorethamine hydrochloride;           megestrol      acetate;        vopiridol;      flezelastine;     fluasterone;      fludarabine;
  melengestrol acetate; melphalan; menogaril; mercaptopu-            45   fluorodaunorunicin hydrochloride; forfenimex; formestane;
  rine; methotrexate; methotrexate sodium; metoprine; meture-             fostriecin; fotemustine; gadolinium texaphyrin; gallium
  depa; mitindomide; mitocarcin; mitocromin; mitogillin;                  nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-
  mitomalcin; mitomycin; mitosper; mitotane; mitoxantrone                 abine; glutathione inhibitors; hepsulfam; heregulin; hexam-
  hydrochloride; mycophenolic acid; nocodazole; nogalamy-                 ethylene bisacetamide; hypericin; ibandronic acid; idarubi-
  cin; ormaplatin; oxisuran; paclitaxel; pegaspargase; peliomy-      50   cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib
  cin; pentamustine; peplomycin sulfate; perfosfamide; pipo-              (e.g., Gleevec®), imiquimod; immunostimulant peptides;
  broman;       piposulfan;      piroxantrone     hydrochloride;          insulin-like growth factor-! receptor inhibitor; interferon
  plicamycin; plomestane; porfimer sodium; porfiromycin;                  agonists; interferons; interleukins; iobenguane; iododoxoru-
  prednimustine; procarbazine hydrochloride; puromycin;                   bicin; ipomeanol, 4-; iroplact; irsogladine; isobengazole; iso-
  puromycin hydrochloride; pyrazofurin; riboprine; safingol;         55   homohalicondrin B; itasetron; jasplakinolide; kahalalide F;
  safingol hydrochloride; semustine; simtrazene; sparfosate               lamellarin-N triacetate; lanreotide; leinamycin; lenograstim;
  sodium; sparsomycin; spiro germanium hydrochloride; spiro-              lentinan sulfate; leptolstatin; letrozole; leukemia inhibiting
  mustine; spiroplatin; streptonigrin; streptozocin; sulofenur;           factor; leukocyte alpha interferon; leuprolide+estrogen+
  talisomycin; tecogalan sodium; taxotere; tegafur; telox-                progesterone; leuprorelin; levamisole; liarozole; linear
  antrone hydrochloride; temoporfin; teniposide; teroxirone;         60   polyamine analogue; lipophilic disaccharide peptide; lipo-
  testolactone; thiamiprine; thioguanine; thiotepa; tiazofurin;           philic platinum compounds; lissoclinamide 7; lobaplatin;
  tirapazamine; toremifene citrate; trestolone acetate; trieirib-         lombricine; lometrexol; lonidamine; losoxantrone; loxorib-
  ine phosphate; trimetrexate; trimetrexate glucuronate; trip-            ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-
  torelin; tubulozole hydrochloride; uracil mustard; uredepa;             tides; maitansine; marmostatin A; marimastat; masoprocol;
  vapreotide; verteporfin: vinblastine sulfate; vincristine sul-     65   maspin; matrilysin inhibitors; matrix metalloproteinase
  fate; vindesine; vindesine sulfate; vinepidine sulfate; vingly-         inhibitors; menogaril; merbarone; meterelin; methioninase;
  cinate sulfate: vinleurosine sulfate; vinorelbine tartrate; vin-        metoclopramide; MIF inhibitor; mifepristone; miltefosine;
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 37 of 151 PageID: 407


                                                         US 8,198,262 B2
                                15                                                                       16
  mirimostim; mitoguazone; mitolactol; mitomycin analogues;                liposomal daunorubicin, cytarabine, doxetaxol, pacilitaxel,
  mitonafide; mitotoxin fibroblast growth factor-saporin;                  vinblastine, IL-2, GM-CSF, dacarbazine, vinorelbine,
  mitoxantrone; mofarotene; molgramostim; Erbitux, human                   zoledronic acid, palmitronate, biaxin, busulphan, prednisone,
  chorionic gonadotrophin; monophosphoryllipidA+myobac-                    bisphosphonate, arsenic trioxide, vincristine, doxorubicin
  terium cell wall sk; mopidamol; mustard anticancer agent;                (Doxil®), paclitaxel, ganciclovir, adriamycin, estramustine
  mycaperoxide B; mycobacterial cell wall extract; myriapor-               sodium phosphate (Emcyt®), sulindac, and etoposide.
  one; N-acetyldinaline; N-substituted benzamides; nafarelin;                 5.3 Methods of Treatments and Prevention
  nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-                  Methods of this invention encompass methods of treating,
  tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-             preventing and/or managing various types of cancer and dis-
  mide; nisamycin; nitric oxide modulators; nitroxide antioxi-        10
                                                                           eases and disorders associated with, or characterized by,
  dant;        nitrullyn;       oblimersen         (Genasense®);
                                                                           undesired angiogenesis. As used herein, unless otherwise
  0 6 -benzyl guanine; octreotide; okicenone; oligonucleotides;
                                                                           specified, the term "treating" refers to the administration of a
  onapristone; ondansetron; ondansetron; oracin; oral cytokine
  inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;                compound of the invention or other additional active agent
  paclitaxel; paclitaxel analogues; paclitaxel derivatives;           15
                                                                           after the onset of symptoms of the particular disease or dis-
  palauamine; palmitoylrhizoxin; pamidronic acid; panax-                   order. As used herein, unless otherwise specified, the term
  ytriol; panomifene; parabactin; pazelliptine; pegaspargase;              "preventing" refers to the administration prior to the onset of
  peldesine; pentosan polysulfate sodium; pentostatin; pentro-             symptoms, particularly to patients at risk of cancer, and other
  zole; perflubron; perfosfamide; perillyl alcohol; phenazino-             diseases and disorders associated with, or characterized by,
  mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-      20   undesired angiogenesis. The term "prevention" includes the
  carpine hydrochloride; pirarubicin; piritrexim; placetin A;              inhibition of a symptom of the particular disease or disorder.
  placetin B; plasminogen activator inhibitor; platinum com-               Patients with familial history of cancer and diseases and
  plex; platinum compounds; platinum-triamine complex; par-                disorders associated with, or characterized by, undesired
  timer sodium; porfiromycin; prednisone; propyl bis-acri-                 angiogenesis are preferred candidates for preventive regi-
  done; prostaglandin J2; proteasome inhibitors; protein              25   mens. As used herein and unless otherwise indicated, the term
  A-based immune modulator; protein kinase C inhibitor; pro-               "managing" encompasses preventing the recurrence of the
  tein kinase C inhibitors, microalgal; protein tyrosine phos-             particular disease or disorder in a patient who had suffered
  phatase inhibitors; purine nucleoside phosphorylase inhibi-              from it, and/or lengthening the time a patient who had suf-
  tors; purpurins; pyrazoloacridine; pyridoxylated hemoglobin              fered from the disease or disorder remains in remission.
  polyoxyethylene conjugate; raf antagonists; raltitrexed;            30      As used herein, the term "cancer" includes, but is not
  ramosetron; ras farnesyl protein transferase inhibitors; ras             limited to, solid tumors and blood born tumors. The term
  inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-           "cancer" refers to disease of skin tissues, organs, blood, and
  nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;             vessels, including, but not limited to, cancers of the bladder,
  rohitukine; romurtide; roquinimex; rubiginone B1; ruboxyl;               bone or blood, brain, breast, cervix, chest, colon,
  safingol; saintopin; SarCNU; sarcophytol A; sargramostim;           35   endrometrium, esophagus, eye, head, kidney, liver, lymph
  Sdi 1 mimetics; semustine; senescence derived inhibitor 1;               nodes, lung, mouth, neck, ovaries, pancreas, prostate, rectum,
  sense oligonucleotides; signal transduction inhibitors; sizofi-          stomach, testis, throat, and uterus. Specific cancers include,
  ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;               but are not limited to, advanced malignancy, amyloidosis,
  solverol; somatomedin binding protein; sonermin; sparfosic               neuroblastoma, meningioma, hemangiopericytoma, multiple
  acid; spicamycin D; spiromustine; splenopentin; spongistatin        40   brain metastase, glioblastoma multiforms, glioblastoma,
  1; squalamine; stipiamide; stromelysin inhibitors; sulfi-                brain stem glioma, poor prognosis malignant brain tumor,
  nosine; superactive vasoactive intestinal peptide antagonist;            malignant glioma, recurrent malignant giolma, anaplastic
  suradista; suramin; swainsonine; tallimustine; tamoxifen                 astrocytoma, anaplastic oligodendroglioma, neuroendocrine
  methiodide; tauromustine; tazarotene; tecogalan sodium;                  tumor, rectal adenocarcinoma, Dukes C & D colorectal can-
  tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;        45   cer, unresectable colorectal carcinoma, metastatic hepatocel-
  teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;            lular carcinoma, Kaposi's sarcoma, karotype acute myelo-
  thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-               blastic leukemia, Hodgkin's lymphoma, non-Hodgkin's
  malfasin; thymopoietin receptor agonist; thymotrinan; thy-               lymphoma, cutaneous T-Cell lymphoma, cutaneous B-Cell
  roid stimulating hormone; tin ethyl etiopurpurin; tira-                  lymphoma, diffuse large B-Celllymphoma, low grade folli-
  pazamine; titanocene bichloride; topsentin; toremifene;             50   cular lymphoma, malignant melanoma, malignant mesothe-
  translation inhibitors; tretinoin; triacetyluridine; triciribine;        lioma, malignant pleural effusion mesothelioma syndrome,
  trimetrexate; triptorelin; tropisetron; turosteride; tyrosine            peritoneal carcinoma, papillary serous carcinoma, gyneco-
  kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;                logic sarcoma, soft tissue sarcoma, scleroderma, cutaneous
  urogenital sinus-derived growth inhibitory factor; urokinase             vasculitis, Langerhans cell histiocytosis, leiomyosarcoma,
  receptor antagonists; vapreotide; variolin B; velaresol;            55   fibrodysplasia ossificans progressive, hormone refractory
  veramine; verdins; verteporfin; vinorelbine; vinxaltine;                 prostate cancer, resected high-risk soft tissue sarcoma,
  vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and                unrescectable hepatocellular carcinoma, Waldenstrom's
  zinostatin stimalamer.                                                   macroglobulinemia,       smoldering       myeloma,     indolent
     Specific second active agents include, but are not limited            myeloma, fallopian tube cancer, androgen independent pros-
  to, oblimersen (Genasense®), remicade, docetaxel, cele-             60   tate cancer, androgen dependent stage IV non-metastatic
  coxib, melphalan, dexamethasone (Decadron®), steroids,                   prostate cancer, hormone-insensitive prostate cancer, chemo-
  gemcitabine, cisplatinum, temozolomide, etoposide, cyclo-                therapy-insensitive prostate cancer, papillary thyroid carci-
  phosphamide, temodar, carboplatin, procarbazine, gliadel,                noma, follicular thyroid carcinoma, medullary thyroid carci-
  tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxotere,             noma, and leiomyoma. In a specific embodiment, the cancer
  fluorouracil, leucovorin, irinotecan, xeloda, CPT-11, inter-        65   is metastatic. In another embodiment, the cancer is refractory
  feron alpha, pegylated interferon alpha (e.g., PEG INTRON-               or resistance to chemotherapy or radiation; in particular,
  A), capecitabine, cisplatin, thiotepa, fludarabine, carboplatin,         refractory to thalidomide.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 38 of 151 PageID: 408


                                                         US 8,198,262 B2
                                17                                                                       18
      As used herein to refer to diseases and conditions other             undue experimentation specific secondary agents, types of
  than cancer, the terms "diseases or disorders associated with,           surgery, and types of non-drug based standard therapy that
  or characterized by, undesired angiogenesis," "diseases or               can be effectively used to treat an individual patient with
  disorders associated with undesired angiogenesis," and "dis-             cancer and other diseases or disorders.
  eases or disorders characterized by undesired angiogenesis"                 Methods encompassed by this invention comprise admin-
  refer to diseases, disorders and conditions that are caused,             istering one or more immunomodulatory compound of the
  mediated or attended by undesired, unwanted or uncontrolled              invention, or a pharmaceutically acceptable salt, solvate,
  angiogenesis, including, but not limited to, inflammatory dis-           hydrate, stereoisomer, clathrate, or prodrug thereof, to a
  eases, autoimmune diseases, genetic diseases, allergic dis-              patient (e.g., a human) suffering, or likely to suffer, from
  eases, bacterial diseases, ocular neovascular diseases, chor-       10   cancer or a disease or disorder mediated by undesired angio-
  oidal neovascular diseases, and retina neovascular diseases.             genesis.
      Examples of such diseases or disorders associated with                  In one embodiment of the invention, an immunomodula-
  undesired angiogenesis include, but are not limited to, dia-             tory compound of the invention can be administered orally
  betic retinopathy, retinopathy of prematurity, corneal graft             and in single or divided daily doses in an amount of from
  rejection, neovascular glaucoma, retrolental fibroplasia, pro-      15   about 0.10 to about 150 mg/day. In a particular embodiment,
  liferative vitreoretinopathy, trachoma, myopia, optic pits,              4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1 ,3-dione
  epidenmic keratoconjunctivitis, atopic keratitis, superior lim-          (Actimid™) may be administered in an amount of from about
  bic keratitis, pterygium keratitis sicca, sjogrens, acne rosacea,        0.1 to about 1 mg per day, or alternatively from about 0.1 to
  phylectenulosis, syphilis, lipid degeneration, bacterial ulcer,          about 5 mg every other day. In a preferred embodiment,
  fungal ulcer, Herpes simplex infection, Herpes zoster infec-        20   3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl-piperidine-2,6-
  tion, protozoan infection, Kaposi sarcoma, Mooren ulcer,                 dione (Revimid™) may be administered in an amount of from
  Terrien's marginal degeneration, mariginal keratolysis, rheu-            about 5 to 25 mg per day, or alternatively from about 10 to
  matoid arthritis, systemic lupus, polyarteritis, trauma, Wege-           about 50 mg every other day.
  ners sarcoidosis, Scleritis, Steven's Johnson disease, periph-              In a specific embodiment, 4-(amino)-2-(2,6-dioxo(3-pip-
  igoid radial keratotomy, sickle cell anemia, sarcoid,               25   eridyl))-isoindoline-1,3-dione (Actimid™) may be adminis-
  pseudoxanthoma elasticum, Pagets disease, vein occlusion,                tered in an amount of about 1, 2, or 5 mg per day to patients
  artery occlusion, carotid obstructive disease, chronic uveitis,          with relapsed multiple myeloma. In a particular embodiment,
  chronic vitritis, Lyme's disease, Eales disease, Bechets dis-            3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,
  ease, retinitis, choroiditis, presumed ocular histoplasmosis,            6-dione (Revimid™) may be administered initially in an
  Bests disease, Stargarts disease, pars planitis, chronic retinal    30   amount of 5 mg/day and the dose can be escalated every week
  detachment, hyperviscosity syndromes, toxoplasmosis,                     to 10, 20, 25, 30 and 50 mg/day. In a specific embodiment.
  rubeosis, sarcodisis, sclerosis, soriatis, psoriasis, primary            Revimid™ can be administered in an amount of up to about
  sclerosing cholangitis, proctitis, primary biliary srosis, idio-         30 mg/day to patients with solid tumor. In a particular
  pathic pulmonary fibrosis, and alcoholic hepatitis.                      embodiment, Revimid™ can be administered in an amount of
      In specific embodiments of the invention, diseases or dis-      35   up to about 40 mg/day to patients with glioma.
  orders associated with undesired angiogenesis do not include                5.3 .1 Combination Therapy with a Second Active Agent
  congestive heart failure, cardiomyopathy, pulmonary edema,                  Specific methods of the invention comprise administering
  endotoxin-mediated septic shock, acute viral myocarditis,                an immunomodulatory compound of the invention, or a phar-
  cardiac allograft rejection, myocardial infarction, HIV, hepa-           maceutically acceptable salt, solvate, hydrate, stereoisomer,
  titis, adult respiratory distress syndrome, bone-resorption         40   clathrate, or prodrug thereof, in combination with one or
  disease, chronic obstructive pulmonary diseases, chronic pul-            more second active agents, and/ or in combination with radia-
  monary inflammatory disease, dermatitis, cystic fibrosis, sep-           tion therapy, blood transfusions, or surgery. Examples of
  tic shock, sepsis, endotoxic shock, hemodynamic shock, sep-              immunomodulatory compounds of the invention are dis-
  sis syndrome, post ischemic reperfusion injury, meningitis,              closed herein (see, e.g., section 5.1). Examples of second
  psoriasis, fibrotic disease, cachexia, graft rejection, rheuma-     45   active agents are also disclosed herein (see, e.g., section 5.2).
  toid spondylitis, osteoporosis, Crohn's disease, ulcerative                 Administration of the immunomodulatory compounds and
  colitis, inflammatory-bowel disease, multiple sclerosis, sys-            the second active agents to a patient can occur simultaneously
  temic lupus erythematosus, erythema nodosum leprosum in                  or sequentially by the same or different routes of administra-
  leprosy, radiation damage, asthma, hyperoxic alveolar injury,            tion. The suitability of a particular route of administration
  malaria, mycobacterial infection, and opportunistic infec-          50   employed for a particular active agent will depend on the
  tions resulting from HIV.                                                active agent itself (e.g., whether it can be administered orally
      This invention encompasses methods of treating patients              without decomposing prior to entering the blood stream) and
  who have been previously treated for cancer or diseases or               the disease being treated. A preferred route of administration
  disorders associated with, or characterized by, undesired                for an immunomodulatory compound of the invention is
  angiogenesis, but are non-responsive to standard therapies, as      55   orally. Preferred routes of administration for the second active
  well as those who have not previously been treated. The                  agents or ingredients of the invention are known to those of
  invention also encompasses methods of treating patients                  ordinary skill in the art. See, e.g., Physicians' Desk Refer-
  regardless of patient's age, although some diseases or disor-            ence, 1755-1760 (56'h ed., 2002).
  ders are more common in certain age groups. The invention                   In one embodiment of the invention, the second active
  further encompasses methods of treating patients who have           60   agent is administered intravenously or subcutaneously and
  undergone surgery in an attempt to treat the disease or con-             once or twice daily in an amount of from about 1 to about
  dition at issue, as well as those who have not. Because patients         1000 mg, from about 5 to about 500 mg, from about 10 to
  with cancer and diseases and disorders characterized by                  about 350 mg, or from about 50 to about 200 mg. The specific
  undesired angiogenesis have heterogenous clinical manifes-               amount of the second active agent will depend on the specific
  tations and varying clinical outcomes, the treatment given to       65   agent used, the type of disease being treated or managed, the
  a patient may vary, depending on his/her prognosis. The                  severity and stage of disease, and the amount( s) of immuno-
  skilled clinician will be able to readily determine without              modulatory compounds of the invention and any optional
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 39 of 151 PageID: 409


                                                       US 8,198,262 B2
                               19                                                                      20
  additional active agents concurrently administered to the                 In another embodiment, an immunomodulatory compound
  patient. In a particular embodiment, the second active agent is        is administered with temozolomide to patients with neuroen-
  oblimersen (Genasense®), GM-CSF. G-CSF. EPO, taxotere,                 docrine tumors.
  irinotecan, dacarbazine, transretinoic acid, topotecan, pen-              In another embodiment, an immunomodulatory compound
  toxifylline, ciprofloxacin, dexamethasone, vincristine, doxo-          is administered with gemcitabine to patients with recurrent or
  rubicin. COX-2 inhibitor, IL2. ILS, ILlS, IFN, Ara-C,                  metastatic head or neck cancer. In another embodiment, an
  vinorelbine, or a combination thereof.                                 immunomodulatory compound is administered with gemcit-
     In a particular embodiment, GM-CSF, G-CSF or EPO is                 abine to patients with pancreatic cancer.
  administered subcutaneously during about five days in a four              In another embodiment, an immunomodulatory compound
                                                                    10   is administered to patients with colon cancer in combination
  or six week cycle in an amount of from about 1 to about 750
                                                                         with Arisa®, taxol and/or taxotere.
  mg/m2 /day, preferably in an amount offrom about 25 to about
                                                                            In another embodiment, an immunomodulatory compound
  500 mg/m2 /day, more preferably in an amount of from about
                                                                         is administered with capecitabine to patients with refractory
  50 to about 250 mg/m2 /day, and most preferably in an amount           colorectal cancer or patients who fail first line therapy or have
  of from about 50 to about 200 mg/m2 /day. In a certain            15   poor performance in colon or rectal adenocarcinoma.
  embodiment, GM -CSF may be administered in an amount of                   In another embodiment, an immunomodulatory compound
  from about 60 to about 500 mcg/m2 intravenously over 2                 is administered in combination with fluorouracil, leucovorin,
  hours, or from about 5 to about 12 mcg/m 2 /day subcutane-             and irinotecan to patients with Dukes C & D colorectal cancer
  ously. In a specific embodiment, G-CSF may be administered             or to patients who have been previously treated for metastatic
  subcutaneously in an amount of about 1 meg/kg/day initially       20   colorectal cancer.
  and can be adjusted depending on rise of total granulocyte                In another embodiment, an immunomodulatory compound
  counts. The maintenance dose ofG-CSF may be administered               is administered to patients with refractory colorectal cancer in
  in an amount of about 300 (in smaller patients) or 480 meg             combination with capecitabine, xeloda, and/or CPT-11.
  subcutaneously. In a certain embodiment, EPO may be                       In another embodiment, an immunomodulatory compound
  administered subcutaneously in an amount of 10,000 Unit 3         25   of the invention is administered with capecitabine and irino-
  times per week.                                                        tecan to patients with refractory colorectal cancer or to
     In another embodiment, Revimid™ in an amount of about               patients with unresectable or metastatic colorectal carci-
  25 mg/d and dacarbazine in an amount of about from 200 to              noma.
  1,000 mg/m2 /dare administered to patients with metastatic                In another embodiment, an immunomodulatory compound
  malignant melanoma. In a specific embodiment, Revimid™            30   is administered alone or in combination with interferon alpha
  is administered in an amount offrom about 5 to about 25 mg/d           or capecitabine to patients with unresectable or metastatic
  to patients with metastatic malignant melanoma whose dis-              hepatocellular carcinoma; or with cisplatin and thiotepa to
  ease has progressed on treatment with dacarbazine, IL-2 or             patients with primary or metastatic liver cancer.
  IFN. In a specific embodiment, Revimid™ is administered to                In another embodiment, an immunomodulatory compound
  patients with relapsed or refractory multiple myeloma in an       35   is administered in combination with pegylated interferon
  amount of about 15 mg/d twice a day or about 30 mg/d four              alpha to patients with Kaposi's sarcoma.
  times a day in a combination with dexamethasone.                          In another embodiment, an immunomodulatory compound
     In another embodiment, an immunomodulatory compound                 is administered in combination with fludarabine, carboplatin,
  is administered with melphalan and dexamethasone to                    and/or topotecan to patients with refractory or relapsed or
  patients with amyloidosis. In a specific embodiment, an           40   high-risk acuted myelogenous leukemia.
  immunomodulatory compound of the invention and steroids                   In another embodiment, an immunomodulatory compound
  can be administered to patients with amyloidosis.                      is administered in combination with liposomal daunorubicin,
     In another embodiment, an immunomodulatory compound                 topotecan and/or cytarabine to patients with unfavorable
  is administered with gemcitabine and cisplatinum to patients           karotype acute myeloblastic leukemia.
  with locally advanced or metastatic transitional cell bladder     45      In another embodiment, an immunomodulatory compound
  cancer.                                                                is administered in combination with gemcitabine and irino-
     In another embodiment, an immunomodulatory compound                 tecan to patients with non-small cell lung cancer. In one
  is administered in combination with a second active ingredi-           embodiment, an immunomodulatory compound is adminis-
  ent as follows: temozolomide to pediatric patients with                tered in combination with carboplatin and irinotecan to
  relapsed or progressive brain tumors or recurrent neuroblas-      50   patients with non-small cell lung cancer. In one embodiment,
  toma; celecoxib, etoposide and cyclophosphamide for                    an immunomodulatory compound is administered with dox-
  relapsed or progressive CNS cancer; temodar to patients with           etaxol to patients with non-small cell lung cancer who have
  recurrent or progressive meningioma, malignant menin-                  been previously treated with carbo/VP 16 and radiotherapy.
  gioma, hemangiopericytoma, multiple brain metastases,                     In another embodiment, an immunomodulatory compound
  relapsed brain tumors, or newly diagnosed glioblastoma mul-       55   is administered in combination with carboplatin and/or taxo-
  tiforms; irinotecan to patients with recurrent glioblastoma;           tere, or in combination with carboplatin, pacilitaxel and/or
  carboplatin to pediatric patients with brain stem glioma; pro-         thoracic radiotherapy to patients with non-small cell lung
  carbazine to pediatric patients with progressive malignant             cancer. In a specific embodiment, an immunomodulatory
  gliomas; cyclophosphamide to patients with poor prognosis              compound is administered in combination with taxotere to
  malignant brain tumors, newly diagnosed or recurrent glio-        60   patients with stage IIIB or IV non-small cell lung cancer.
  blastoma multiforms; Gliadel® for high grade recurrent                    In another embodiment, an immunomodulatory compound
  malignant gliomas; temozolomide and tamoxifen for ana-                 of the invention is administered in combination with
  plastic astrocytoma; or topotecan for gliomas, glioblastoma,           oblimersen (Genasense®) to patients with small cell lung
  anaplastic astrocytoma or anaplastic oligodendroglioma.                cancer.
     In another embodiment, an immunomodulatory compound            65      In another embodiment, an immunomodulatory compound
  is administered with methotrexate and cyclophosphamide to              is administered alone or in combination with a second active
  patients with metastatic breast cancer.                                ingredient such as vinblastine or fludarabine to patients with
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 40 of 151 PageID: 410


                                                        US 8,198,262 B2
                                21                                                                   22
  various types of lymphoma, including, but not limited to,            cancer drugs for treating a specific cancer of the skin, subcu-
  Hodgkin's lymphoma, non-Hodgkin's lymphoma, cutaneous                taneous tissue, lymph nodes, brain, lung, liver, bone, intes-
  T-Celllymphoma, cutaneous B-Celllymphoma, diffuse large              tine, colon, heart, pancreas, adrenal, kidney, prostate, breast,
  B-Celllymphoma or relapsed or refractory low grade folli-            colorectal, or combinations thereof. The administration of an
  cular lymphoma.                                                      immunomodulatory compound of the invention alleviates or
     In another embodiment, an immunomodulatory compound               reduces adverse effects which are of such severity that it
  is administered in combination with taxotere, IL-2, IFN, GM-         would otherwise limit the amount of anti -cancer drug.
  CSF, and/or dacarbazine to patients with various types or               In one embodiment, an immunomodulatory compound of
  stages of melanoma.                                                  the invention can be administered orally and daily in an
     In another embodiment, an immunomodulatory compound 1o amount of from about 0.1 to about 150 mg, and preferably
  is administered alone or in combination with vinorelbine to          from about 1 to about 50 mg, more preferably from about 2 to
  patients with malignant mesothelioma, or stage IIIB non-             about 25 mg prior to, during, or after the occurrence of the
  small cell lung cancer with pleural implants or malignant            adverse effect associated with the administration of an anti-
  pleural effusion mesothelioma syndrome.                              cancer drug to a patient. In a particular embodiment, an
     In another embodiment, an immunomodulatory compound 15 immunomodulatory compound of the invention is adminis-
  is administered to patients with various types or stages of          tered in combination with specific agents such as heparin,
  multiple myeloma in combination with dexamethasone,                  aspirin, Coumadin, or G-CSF to avoid adverse effects that are
  zoledronic acid, palmitronate, GM-CSF, biaxin, vinblastine,          associated with anti-cancer drugs such as but not limited to
  melphalan, busulphan, cyclophosphamide, IFN, palmidr-                neutropenia or thrombocytopenia.
  onate, prednisone, bisphosphonate, celecoxib, arsenic triox- 20         In one embodiment, an immunomodulatory compound of
  ide, PEG INTRON-A, vincristine, or a combination thereof.            the invention can be administered to patients with diseases
     In another embodiment, an immunomodulatory compound               and disorders associated with, or characterized by, undesired
  is administered to patients with relapsed or refractory mul-         angiogenesis in combination with additional active ingredi-
  tiple myeloma in combination with doxorubicin (Doxil®),              ents including but not limited to anti-cancer drugs, anti-in-
  vincristine, and/or dexamethasone (Decadron®).                    25 flmatories, antihistamines, antibiotics, and steroids.
     In another embodiment, an immunomodulatory compound                  In another embodiment, this invention encompasses a
  is administered to patients with various types or stages of          method of treating, preventing and/or managing cancer,
  ovarian cancer such as peritoneal carcinoma, papillary serous        which comprises administering an immunomodulatory com-
  carcinoma, refractory ovarian cancer or recurrent ovarian            pound of the invention, or a pharmaceutically acceptable salt,
  cancer, in combination with taxol, carboplatin, doxorubicin, 30 solvate, hydrate, stereoisomer, clathrate, or prodrug thereof,
  gemcitabine, cisplatin, xeloda, paclitaxel, dexamethasone, or        in conjunction with (e.g. before, during, or after) conven-
  a combination thereof.                                               tional therapy including, but not limited to, surgery, immu-
     In another embodiment, an immunomodulatory compound               notherapy, biological therapy, radiation therapy, or other non-
  is administered to patients with various types or stages of          drug based therapy presently used to treat, prevent or manage
  prostate cancer, in combination with xeloda, 5 FU/LV, gem- 35 cancer. The combined use of the immunomodulatory com-
  citabine, irinotecan plus gemcitabine, cyclophosphamide,             pounds of the invention and conventional therapy may pro-
  vincristine, dexamethasone, GM-CSF, celecoxib, taxotere,             vide a unique treatment regimen that is unexpectedly effec-
  ganciclovir, paclitaxel, adriamycin, docetaxel, estramustine,        tive in certain patients. Without being limited by theory, it is
  Emcyt, or a combination thereof.                                     believed that immunomodulatory compounds of the inven-
     In another embodiment, an immunomodulatory compound 40 tion may provide additive or synergistic effects when given
  is administered to patients with various types or stages of          concurrently with conventional therapy.
  renal cell cancer, in combination with capecitabine, IFN,               As discussed elsewhere herein, the invention encompasses
  tamoxifen, IL-2, GM-CSF, Celebrex®, or a combination                 a method of reducing, treating and/or preventing adverse or
  thereof.                                                             undesired effects associated with conventional therapy
     In another embodiment, an immunomodulatory compound 45 including, but not limited to surgery, chemotherapy, radiation
  is administered to patients with various types or stages of          therapy, hormonal therapy, biological therapy and immuno-
  gynecologic, uterus or soft tissue sarcoma cancer in combi-          therapy. One or more immunomodulatory compounds of the
  nation with IFN, a COX-2 inhibitor such as Celebrex®, and/           invention and other active ingredient can be administered to a
  or sulindac.                                                         patient prior to, during, or after the occurrence of the adverse
     In another embodiment, an immunomodulatory compound 50 effect associated with conventional therapy.
  is administered to patients with various types or stages of             In one embodiment, an immunomodulatory compound of
  solid tumors in combination with celebrex, etoposide, cyclo-         the invention can be administered in an amount of from about
  phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,           0.1 to about 150 mg, and preferably from about 1 to about 25
  GM-CSF, or a combination thereof.                                    mg, more preferably from about 2 to about 10 mg orally and
     In another embodiment, an immunomodulatory compound 55 daily alone, or in combination with a second active agent
  is administered to patients with scleroderma or cutaneous            disclosed herein (see, e.g., section 5.2), prior to, during, or
  vasculitis in combination with celebrex, etoposide, cyclo-           after the use of conventional therapy.
  phosphamide, docetaxel, apecitabine, IFN, tamoxifen, IL-2,              Ina specific embodiment of this method, an immunomodu-
  GM-CSF, or a combination thereof.                                    latory compound of the invention and doxetaxol are admin-
     This invention also encompasses a method of increasing 60 istered to patients with non-small cell lung cancer who were
  the dosage of an anti -cancer drug or agent that can be safely       previously treated with carbo/VP 16 and radiotherapy.
  and effectively administered to a patient, which comprises              5.3.2 Use with Transplantation Therapy
  administering to a patient (e.g. a human) an immunomodula-              Compounds of the invention can be used to reduce the risk
  tory compound of the invention, or a pharmaceutically                of Graft Versus Host Disease (GVHD). Therefore, the inven-
  acceptable derivative, salt, solvate, clathrate, hydrate, or pro- 65 tion encompasses a method of treating, preventing and/or
  drug thereof. Patients that can benefit by this method are those     managing cancer, which comprises administering the immu-
  likely to suffer from an adverse effect associated with anti-        nomodulatory compound of the invention, or a pharmaceuti-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 41 of 151 PageID: 411


                                                        US 8,198,262 B2
                                23                                                                       24
  cally acceptable salt, solvate, hydrate, stereoisomer, clath-            dose of melphalan and the transplantation of peripheral blood
  rate, or prodrug thereof, in conjunction with transplantation            stem cell to 65 years of age or older patients with multiple
  therapy.                                                                 myeloma.
     As those of ordinary skill in the art are aware, the treatment           5 .3 .3 Cycling Therapy
  of cancer is often based on the stages and mechanism of the                 In certain embodiments, the prophylactic or therapeutic
  disease. For example, as inevitable leukemic transformation              agents of the invention are cyclically administered to a
  develops in certain stages of cancer, transplantation of periph-         patient. Cycling therapy involves the administration of an
  eral blood stem cells, hematopoietic stem cell preparation or            active agent for a period of time, followed by a rest for a
  bone marrow may be necessary. The combined use of the                    period of time, and repeating this sequential administration.
                                                                      10   Cycling therapy can reduce the development of resistance to
  immunomodulatory compound of the invention and trans-
                                                                           one or more of the therapies, avoid or reduce the side effects
  plantation therapy provides a unique and unexpected syner-
                                                                           of one of the therapies, and/or improves the efficacy of the
  gism. In particular, an immunomodulatory compound of the
                                                                           treatment.
  invention exhibits immunomodulatory activity that may pro-                  Consequently, in one specific embodiment of the inven-
  vide additive or synergistic effects when given concurrently        15   tion, an immunomodulatory compound of the invention is
  with transplantation therapy in patients with cancer.                    administered daily in a single or divided doses in a four to six
     An immunomodulatory compound of the invention can                     week cycle with a rest period of about a week or two weeks.
  work in combination with transplantation therapy reducing                The invention further allows the frequency, number, and
  complications associated with the invasive procedure of                  length of dosing cycles to be increased. Thus, another specific
  transplantation and risk of GVHD. This invention encom-             20   embodiment of the invention encompasses the administration
  passes a method of treating, preventing and/or managing                  of an immunomodulatory compound of the invention for
  cancer which comprises administering to a patient (e.g. a                more cycles than are typical when it is administered alone. In
  human) an immunomodulatory compound of the invention,                    yet another specific embodiment of the invention, an immu-
  or a pharmaceutically acceptable salt, solvate, hydrate, stere-          nomodulatory compound of the invention is administered for
  oisomer, clathrate, or prodrug thereof, before, during, or after    25   a greater number of cycles that would typically cause dose-
  the transplantation of umbilical cord blood, placental blood,            limiting toxicity in a patient to whom a second active ingre-
  peripheral blood stem cell, hematopoietic stem cell prepara-             dient is not also being administered.
  tion or bone marrow. Examples of stem cells suitable for use                In one embodiment, an immunomodulatory compound of
  in the methods of the invention are disclosed in U.S. provi-             the invention is administered daily and continuously for three
  sional patent application No. 60/372,348, filed Apr. 12, 2002       30   or four weeks at a dose of from about 0.1 to about 150 mg/d
                                                                           followed by a break of one or two weeks. Actimid™is pref-
  by R. Hariri eta!., the entirety of which is incorporated herein
                                                                           erably administered daily and continuously at an initial dose
  by reference.
                                                                           of0.1 to 5 mg/d with dose escalation (every week) by 1 to 10
     In one embodiment of this method, an immunomodulatory
                                                                           mg/d to a maximum dose of 50 mg/d for as long as therapy is
  compound of the invention is administered to patients with          35   tolerated. In a particular embodiment, Revimid™ is admin-
  multiple myeloma before, during, or after the transplantation            istered in an amount of about 5, 10, or 25 mg/day, preferably
  of autologous peripheral blood progenitor cell.                          in an amount of about 10 mg/day for three to four weeks,
     In another embodiment, an immunomodulatory compound                   followed by one week or two weeks of rest in a four or six
  is administered to patients with relapsing multiple myeloma              week cycle.
  after the stem cell transplantation.                                40      In one embodiment of the invention, an immunomodula-
     In another embodiment, an immunomodulatory compound                   tory compound of the invention and a second active ingredi-
  and prednisone are administered as maintenance therapy to                ent are administered orally, with administration of an immu-
  patients with multiple myeloma following the transplantation             nomodulatory compound of the invention occurring 30 to 60
  of autologous stem cell.                                                 minutes prior to a second active ingredient, during a cycle of
     In another embodiment, an immunomodulatory compound              45   four to six weeks. In another embodiment of the invention, the
  and dexamethasone are administered as salvage therapy for                combination of an immunomodulatory compound of the
  low risk post transplantation to patients with multiple                  invention and a second active ingredient is administered by
  myeloma.                                                                 intravenous infusion over about 90 minutes every cycle. In a
     In another embodiment, an immunomodulatory compound                   specific embodiment, one cycle comprises the administration
  and dexamethasone are administered as maintenance therapy           50   offrom about 10 to about 25 mg/day ofRevimid™ and from
  to patients with multiple myeloma following the transplanta-             about 50 to about 200 mg/m2 /day of a second active ingredi-
  tion of autologous bone marrow.                                          ent daily for three to four weeks and then one or two weeks of
     In another embodiment, an immunomodulatory compound                   rest. In another specific embodiment, each cycle comprises
  is administered following the administration of high dose of             the administration of from about 5 to about 10 mg/day of
  melphalan and the transplantation of autologous stem cell to        55   Actimid™ and from about 50 to about 200 mg/m 2 /day of a
  patients with chemotherapy responsive multiple myeloma.                  second active ingredient for 3 to 4 weeks followed by one or
     In another embodiment, an immunomodulatory compound                   two weeks of rest. Typically, the number of cycles during
  and PEG INTRO-A are administered as maintenance therapy                  which the combinatorial treatment is administered to a patient
  to patients with multiple myeloma following the transplanta-             will be from about one to about 24 cycles, more typically from
  tion of autologous CD34-selected peripheral stem cell.              60   about two to about 16 cycles, and even more typically from
     In another embodiment, an immunomodulatory compound                   about four to about three cycles.
  is administered with post transplant consolidation chemo-                   5.4 Pharmaceutical Compositions and Dosage Forms
  therapy to patients with newly diagnosed multiple myeloma                   Pharmaceutical compositions can be used in the prepara-
  to evaluate anti-angiogenesis.                                           tion of individual, single unit dosage forms. Pharmaceutical
     In another embodiment, an immunomodulatory compound              65   compositions and dosage forms of the invention comprise an
  and dexamethasone are administered as maintenance therapy                immunomodulatory compound of the invention, or a pharma-
  after DCEP consolidation, following the treatment with high              ceutically acceptable salt, solvate, hydrate, stereoisomer,
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 42 of 151 PageID: 412


                                                          US 8,198,262 B2
                                 25                                                                        26
  clathrate, or prodrug thereof. Pharmaceutical compositions                    Lactose-free compositions of the invention can comprise
  and dosage forms of the invention can further comprise one or              excipients that are well known in the art and are listed, for
  more excipients.                                                           example, in the U.S. Pharmacopeia (USP) 25-NF20 (2002).
     Pharmaceutical compositions and dosage forms of the                     In general, lactose-free compositions comprise active ingre-
  invention can also comprise one or more additional active                  dients, a binder/filler, and a lubricant in pharmaceutically
  ingredients. Consequently, pharmaceutical compositions and                 compatible and pharmaceutically acceptable amounts. Pre-
  dosage forms of the invention comprise the active ingredients              ferred lactose-free dosage forms comprise active ingredients,
  disclosed herein (e.g., an immunomodulatory compound and                   microcrystalline cellulose, pre-gelatinized starch, and mag-
  a second active agent). Examples of optional second, or addi-              nesium stearate.
                                                                        10      This invention further encompasses anhydrous pharma-
  tional, active ingredients are disclosed herein (see, e.g., sec-
                                                                             ceutical compositions and dosage forms comprising active
  tion 5.2).
                                                                             ingredients, since water can facilitate the degradation of some
     Single unit dosage forms of the invention are suitable for
                                                                             compounds. For example, the addition of water (e.g., 5%) is
  oral, mucosal (e.g., nasal, sublingual, vaginal, buccal, or rec-           widely accepted in the pharmaceutical arts as a means of
  tal), parenteral (e.g., subcutaneous, intravenous, bolus injec-       15   simulating long-term storage in order to determine character-
  tion, intramuscular, or intraarterial), topical (e.g., eye drops or        istics such as shelf-life or the stability of formulations over
  other ophthalmic preparations), transdermal or transcutane-                time. See, e.g., Jens T. Carstensen, Drug Stability: Principles
  ous administration to a patient. Examples of dosage forms                  & Practice, 2d. Ed. Marcel Dekker, NY, N.Y., 1995, pp.
  include, but are not limited to: tablets; caplets; capsules, such          379-80. In effect, water and heat accelerate the decomposi-
  as soft elastic gelatin capsules; cachets; troches; lozenges;         20   tion of some compounds. Thus, the effect of water on a
  dispersions; suppositories; powders; aerosols (e.g., nasal                 formulation can be of great significance since moisture and/or
  sprays or inhalers); gels; liquid dosage forms suitable for oral           humidity are commonly encountered during manufacture,
  or mucosal administration to a patient, including suspensions              handling, packaging, storage, shipment, and use of formula-
  (e.g., aqueous or non-aqueous liquid suspensions, oil-in-wa-               tions.
  ter emulsions, or a water-in-oil liquid emulsions), solutions,        25      Anhydrous pharmaceutical compositions and dosage
  and elixirs; liquid dosage forms suitable for parenteral admin-            forms of the invention can be prepared using anhydrous or
  istration to a patient; eye drops or other ophthalmic prepara-             low moisture containing ingredients and low moisture or low
  tions suitable for topical administration; and sterile solids              humidity conditions. Pharmaceutical compositions and dos-
  (e.g., crystalline or amorphous solids) that can be reconsti-              age forms that comprise lactose and at least one active ingre-
  tuted to provide liquid dosage forms suitable for parenteral          30   dient that comprises a primary or secondary amine are pref-
  administration to a patient.                                               erably anhydrous if substantial contact with moisture and/or
     The composition, shape, and type of dosage forms of the                 humidity during manufacturing, packaging, and/or storage is
  invention will typically vary depending on their use. For                  expected.
  example, a dosage form used in the acute treatment of a                       An anhydrous pharmaceutical composition should be pre-
  disease may contain larger amounts of one or more of the              35   pared and stored such that its anhydrous nature is maintained.
  active ingredients it comprises than a dosage form used in the             Accordingly, anhydrous compositions are preferably pack-
  chronic treatment of the same disease. Similarly, a parenteral             aged using materials known to prevent exposure to water such
  dosage form may contain smaller amounts of one or more of                  that they can be included in suitable formulary kits. Examples
  the active ingredients it comprises than an oral dosage form               of suitable packaging include, but are not limited to, hermeti-
  used to treat the same disease. These and other ways in which         40   cally sealed foils, plastics, unit dose containers (e.g., vials),
  specific dosage forms encompassed by this invention will                   blister packs, and strip packs.
  vary from one another will be readily apparent to those skilled               The invention further encompasses pharmaceutical com-
  in the art. See, e.g., Remington's Pharmaceutical Sciences,                positions and dosage forms that comprise one or more com-
  18th ed., Mack Publishing, Easton Pa. (1990).                              pounds that reduce the rate by which an active ingredient will
     Typical pharmaceutical compositions and dosage forms               45   decompose. Such compounds, which are referred to herein as
  comprise one or more excipients. Suitable excipients are well              "stabilizers," include, but are not limited to, antioxidants such
  known to those skilled in the art of pharmacy, and non-                    as ascorbic acid, pH buffers, or salt buffers.
  limiting examples of suitable excipients are provided herein.                 Like the amounts and types of excipients, the amounts and
  Whether a particular excipient is suitable for incorporation               specific types of active ingredients in a dosage form may
  into a pharmaceutical composition or dosage form depends              50   differ depending on factors such as, but not limited to, the
  on a variety of factors well known in the art including, but not           route by which it is to be administered to patients. However,
  limited to, the way in which the dosage form will be admin-                typical dosage forms of the invention comprise an immuno-
  istered to a patient. For example, oral dosage forms such as               modulatory compound of the invention or a pharmaceutically
  tablets may contain excipients not suited for use in parenteral            acceptable salt, solvate, hydrate, stereoisomer, clathrate, or
  dosage forms. The suitability of a particular excipient may           55   pro drug thereof in an amount offrom about 0.10 to about 150
  also depend on the specific active ingredients in the dosage               mg. Typical dosage forms comprise an immunomodulatory
  form. For example, the decomposition of some active ingre-                 compound of the invention or a pharmaceutically acceptable
  dients may be accelerated by some excipients such as lactose,              salt, solvate, hydrate, stereoisomer, clathrate, or prodrug
  or when exposed to water. Active ingredients that comprise                 thereof in an amount of about 0.1, 1, 2, 5, 7.5, 10, 12.5, 15,
  primary or secondary amines are particularly susceptible to           60   17.5, 20, 25, 50, 100, 150 or 200 mg. In a particular embodi-
  such accelerated decomposition. Consequently, this inven-                  ment, a preferred dosage form comprises 4-(amino)-2-(2,6-
  tion encompasses pharmaceutical compositions and dosage                    dioxo(3-piperidyl))-isoindoline-l ,3-dione (Actimid™) in an
  forms that contain little, if any, lactose other mono- or di-              amount of about 1, 2, 5, 10, 25 or 50 mg. In a specific
  saccharides. As used herein, the term "lactose-free" means                 embodiment, a preferred dosage form comprises 3-(4-amino-
  that the amount of lactose present, if any, is insufficient to        65   1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (Re-
  substantially increase the degradation rate of an active ingre-            vimid™) in an amount of about 5, 10, 25 or 50 mg. Typical
  dient.                                                                     dosage forms comprise the second active ingredient in an
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 43 of 151 PageID: 413


                                                        US 8,198,262 B2
                                27                                                                       28
  amount of 1 to about 1000 mg, from about 5 to about 500 mg,             sodium carboxymethyl cellulose sold as AVICEL RC-581.
  from about 10 to about 350 mg, or from about 50 to about 200            Suitable anhydrous or low moisture excipients or additives
  mg. Of course, the specific amount of the anti-cancer drug              includeAVICEL-PH-103™ and Starch 1500 LM.
  will depend on the specific agent used, the type of cancer                 Examples of fillers suitable for use in the pharmaceutical
  being treated or managed, and the amount(s) of an immuno-               compositions and dosage forms disclosed herein include, but
  modulatory compound of the invention and any optional                   are not limited to, talc, calcium carbonate (e.g., granules or
  additional active agents concurrently administered to the               powder), microcrystalline cellulose, powdered cellulose,
  patient.                                                                dextrates, kaolin, mannitol, silicic acid, sorbitol, starch, pre-
      5.4.1 Oral Dosage Forms                                             gelatinized starch, and mixtures thereof. The binder or filler in
      Pharmaceutical compositions of the invention that are suit-    10   pharmaceutical compositions of the invention is typically
  able for oral administration can be presented as discrete dos-          present in from about 50 to about 99 weight percent of the
  age forms, such as, but are not limited to, tablets (e.g., chew-        pharmaceutical composition or dosage form.
  able tablets), caplets, capsules, and liquids (e.g., flavored              Disintegrants are used in the compositions of the invention
  syrups). Such dosage forms contain predetermined amounts                to provide tablets that disintegrate when exposed to an aque-
  of active ingredients, and may be prepared by methods of           15   ous environment. Tablets that contain too much disintegrant
  pharmacy well known to those skilled in the art. See gener-             may disintegrate in storage, while those that contain too little
  ally, Remington's Pharmaceutical Sciences, 18th ed., Mack               may not disintegrate at a desired rate or under the desired
  Publishing, Easton Pa. (1990).                                          conditions. Thus, a sufficient amount of disintegrant that is
      Typical oral dosage forms of the invention are prepared by          neither too much nor too little to detrimentally alter the
  combining the active ingredients in an intimate admixture          20   release of the active ingredients should be used to form solid
  with at least one excipient according to conventional pharma-           oral dosage forms of the invention. The amount of disinte-
  ceutical compounding techniques. Excipients can take a wide             grant used varies based upon the type of formulation, and is
  variety of forms depending on the form of preparation desired           readily discernible to those of ordinary skill in the art. Typical
  for administration. For example, excipients suitable for use in         pharmaceutical compositions comprise from about 0.5 to
  oral liquid or aerosol dosage forms include, but are not limited   25   about 15 weight percent of disintegrant, preferably from
  to, water, glycols, oils, alcohols, flavoring agents, preserva-         about 1 to about 5 weight percent of disintegrant.
  tives, and coloring agents. Examples of excipients suitable for            Disintegrants that can be used in pharmaceutical compo-
  use in solid oral dosage forms (e.g., powders, tablets, cap-            sitions and dosage forms of the invention include, but are not
  sules, and caplets) include, but are not limited to, starches,          limited to agar-agar, alginic acid, calcium carbonate, micro-
  sugars, micro-crystalline cellulose, diluents, granulating         30   crystalline cellulose, croscarmellose sodium, crospovidone,
  agents, lubricants, binders, and disintegrating agents.                 polacrilin potassium, sodium starch glycolate, potato or tapi-
      Because of their ease of administration, tablets and cap-           oca starch, other starches, pre-gelatinized starch, other
  sules represent the most advantageous oral dosage unit forms,           starches, clays, other a! gins, other cell uloses, gums, and mix-
  in which case solid excipients are employed. If desired, tab-           tures thereof.
  lets can be coated by standard aqueous or nonaqueous tech-         35      Lubricants that can be used in pharmaceutical composi-
  niques. Such dosage forms can be prepared by any of the                 tions and dosage forms of the invention include, but are not
  methods of pharmacy. In general, pharmaceutical composi-                limited to, calcium stearate, magnesium stearate, mineral oil,
  tions and dosage forms are prepared by uniformly and inti-              light mineral oil, glycerin, sorbitol, mannitol, polyethylene
  mately admixing the active ingredients with liquid carriers,            glycol, other glycols, stearic acid, sodium Iaury! sulfate, talc,
  finely divided solid carriers, or both, and then shaping the       40   hydrogenated vegetable oil (e.g., peanut oil, cottonseed oil,
  product into the desired presentation if necessary.                     sunflower oil, sesame oil, olive oil, corn oil, and soybean oil),
      For example, a tablet can be prepared by compression or             zinc stearate, ethyl oleate, ethyl laureate, agar, and mixtures
  molding. Compressed tablets can be prepared by compress-                thereof. Additional lubricants include, for example, a syloid
  ing in a suitable machine the active ingredients in a free-             silica gel (AEROSIL200, manufactured by W.R. Grace Co. of
  flowing form such as powder or granules, optionally mixed          45   Baltimore, Md.), a coagulated aerosol of synthetic silica
  with an excipient. Molded tablets can be made by molding in             (marketed by Degussa Co. of Plano, Tex.), CAB-0-SIL (a
  a suitable machine a mixture of the powdered compound                   pyrogenic silicon dioxide product sold by Cabot Co. of Bos-
  moistened with an inert liquid diluent.                                 ton, Mass.), and mixtures thereof. If used at all, lubricants are
      Examples of excipients that can be used in oral dosage              typically used in an amount of less than about 1 weight
  forms of the invention include, but are not limited to binders,    50   percent of the pharmaceutical compositions or dosage forms
  fillers, disintegrants, and lubricants. Binders suitable for use        into which they are incorporated.
  in pharmaceutical compositions and dosage forms include,                   A preferred solid oral dosage form of the invention com-
  but are not limited to, corn starch, potato starch, or other            prises an immunomodulatory compound of the invention,
  starches, gelatin, natural and synthetic gums such as acacia,           anhydrous lactose, microcrystalline cellulose, polyvinylpyr-
  sodium alginate, alginic acid, other alginates, powdered           55   rolidone, stearic acid, colloidal anhydrous silica, and gelatin.
  tragacanth, guar gum, cellulose and its derivatives (e.g., ethyl           5.4.2 Delayed Release Dosage Forms
  cellulose, cellulose acetate, carboxymethyl cellulose cal-                 Active ingredients of the invention can be administered by
  cium, sodium carboxymethyl cellulose), polyvinyl pyrroli-               controlled release means or by delivery devices that are well
  done, methyl cellulose, pre-gelatinized starch, hydroxy-pro-            known to those of ordinary skill in the art. Examples include,
  pyl methyl cellulose, (e.g., Nos. 2208, 2906, 2910),               60   but are not limited to, those described in U.S. Pat. Nos. 3,845,
  microcrystalline cellulose, and mixtures thereof.                       770; 3,916,899; 3,536,809; 3,598,123; and 4,008,719, 5,674,
      Suitable forms of microcrystalline cellulose include, but           533, 5,059,595, 5,591,767, 5,120,548, 5,073,543, 5,639,476,
  are not limited to, the materials sold as AVICEL-PH-101,                5,354,556, and 5,733,566, each of which is incorporated
  AVICEL-PH-1 03 AVICEL RC-581 ,AVICEL-PH-1 05 (avail-                    herein by reference. Such dosage forms can be used to pro-
  able from FMC Corporation, American Viscose Division,              65   vide slow or controlled-release of one or more active ingre-
  Avice! Sales, Marcus Hook, Pa.), and mixtures thereof. An               dients using, for example, hydropropylmethyl cellulose,
  specific binder is a mixture of microcrystalline cellulose and          other polymer matrices, gels, permeable membranes, osmotic
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 44 of 151 PageID: 414


                                                        US 8,198,262 B2
                                29                                                                       30
  systems, multilayer coatings, microparticles, liposomes,                 emulsions, suspensions, eye drops or other ophthalmic prepa-
  microspheres, or a combination thereof to provide the desired            rations, or other forms known to one of skill in the art. See,
  release profile in varying proportions. Suitable controlled-             e.g., Remington's Pharmaceutical Sciences, 16th and 18th
  release formulations known to those of ordinary skill in the             eds., Mack Publishing, Easton Pa. (1980 & 1990); and Intro-
  art, including those described herein, can be readily selected           duction to Pharmaceutical Dosage Forms, 4th ed., Lea &
  for use with the active ingredients of the invention. The inven-         Febiger, Philadelphia (1985). Dosage forms suitable for treat-
  tion thus encompasses single unit dosage forms suitable for              ing mucosal tissues within the oral cavity can be formulated
                                                                           as mouthwashes or as oral gels.
  oral administration such as, but not limited to, tablets, cap-
                                                                              Suitable excipients (e.g., carriers and diluents) and other
  sules, gelcaps, and caplets that are adapted for controlled-             materials that can be used to provide topical and mucosal
                                                                      10
  release.                                                                 dosage forms encompassed by this invention are well known
     All controlled-release pharmaceutical products have a                 to those skilled in the pharmaceutical arts, and depend on the
  common goal of improving drug therapy over that achieved                 particular tissue to which a given pharmaceutical composi-
  by their non-controlled counterparts. Ideally, the use of an             tion or dosage form will be applied. With that fact in mind,
  optimally designed controlled-release preparation in medical             typical excipients include, but are not limited to, water,
                                                                      15
  treatment is characterized by a minimum of drug substance                acetone, ethanol, ethylene glycol, propylene glycol, butane-
  being employed to cure or control the condition in a minimum             1,3-diol, isopropyl myristate, isopropyl palmitate, mineral
  amount of time. Advantages of controlled-release formula-                oil, and mixtures thereof to form solutions, emulsions or gels,
  tions include extended activity of the drug, reduced dosage              which are non-toxic and pharmaceutically acceptable. Mois-
  frequency, and increased patient compliance. In addition,                turizers or humectants can also be added to pharmaceutical
  controlled-release formulations can be used to affect the time      20   compositions and dosage forms if desired. Examples of such
  of onset of action or other characteristics, such as blood levels        additional ingredients are well known in the art. See, e.g.,
  of the drug, and can thus affect the occurrence of side (e.g.,           Remington's Pharmaceutical Sciences, 16th and 18th eds.,
  adverse) effects.                                                        Mack Publishing, Easton Pa. (1980 & 1990).
     Most controlled-release formulations are designed to ini-                The pH of a pharmaceutical composition or dosage form
  tially release an amount of drug (active ingredient) that           25   may also be adjusted to improve delivery of one or more
  promptly produces the desired therapeutic effect, and gradu-             active ingredients. Similarly, the polarity of a solvent carrier,
  ally and continually release of other amounts of drug to main-           its ionic strength, or tonicity can be adjusted to improve
  tain this level of therapeutic or prophylactic effect over an            delivery. Compounds such as stearates can also be added to
  extended period of time. In order to maintain this constant              pharmaceutical compositions or dosage forms to advanta-
  level of drug in the body, the drug must be released from the       30   geously alter the hydrophilicity or lipophilicity of one or
  dosage form at a rate that will replace the amount of drug               more active ingredients so as to improve delivery. In this
  being metabolized and excreted from the body. Controlled-                regard, stearates can serve as a lipid vehicle for the formula-
  release of an active ingredient can be stimulated by various             tion, as an emulsifying agent or surfactant, and as a delivery-
  conditions including, but not limited to, pH, temperature,               enhancing or penetration-enhancing agent. Different salts,
  enzymes, water, or other physiological conditions or com-           35   hydrates or solvates of the active ingredients can be used to
  pounds.                                                                  further adjust the properties of the resulting composition.
     5.4.3 Parenteral Dosage Forms                                            5.4.5 Kits
     Parenteral dosage forms can be administered to patients by
                                                                              Typically, active ingredients of the invention are preferably
  various routes including, but not limited to, subcutaneous,
                                                                           not administered to a patient at the same time or by the same
  intravenous (including bolus injection), intramuscular, and
                                                                      40   route of administration. This invention therefore encom-
  intraarterial. Because their administration typically bypasses
  patients' natural defenses against contaminants, parenteral              passes kits which, when used by the medical practitioner, can
  dosage forms are preferably sterile or capable of being ster-            simplifY the administration of appropriate amounts of active
  ilized prior to administration to a patient. Examples of                 ingredients to a patient.
  parenteral dosage forms include, but are not limited to, solu-              A typical kit of the invention comprises a dosage form of an
  tions ready for injection, dry products ready to be dissolved or    45   immunomodulatory compound of the invention, or a pharma-
  suspended in a pharmaceutically acceptable vehicle for injec-            ceutically acceptable salt, solvate, hydrate, stereoisomer, pro-
  tion, suspensions ready for injection, and emulsions.                    drug, or clathrate thereof. Kits encompassed by this invention
     Suitable vehicles that can be used to provide parenteral              can further comprise additional active ingredients such as
  dosage forms of the invention are well known to those skilled            oblimersen (Genasense®), melphalan, G-CSF, GM-CSF,
  in the art. Examples include, but are not limited to: Water for     50   EPO, topotecan, dacarbazine, irinotecan, taxotere, IFN,
  Injection USP; aqueous vehicles such as, but not limited to,             COX-2 inhibitor, pentoxi:tylline, ciprofloxacin, dexametha-
  Sodium Chloride Injection. Ringer's Injection, Dextrose                  sone, IL2, ILS, ILlS, Ara-C, vinorelbine, isotretinoin, 13
  Injection, Dextrose and Sodium Chloride Injection, and Lac-              cis-retinoic acid, or a pharmacologically active mutant or
  tated Ringer's Injection; water-miscible vehicles such as, but           derivative thereof, or a combination thereof. Examples of the
  not limited to, ethyl alcohol, polyethylene glycol, and             55   additional active ingredients include, but are not limited to,
  polypropylene glycol; and non-aqueous vehicles such as, but              those disclosed herein (see, e.g., section 5.2).
  not limited to, com oil, cottonseed oil, peanut oil, sesame oil,
                                                                              Kits of the invention can further comprise devices that are
  ethyl oleate, isopropyl myristate, and benzyl benzoate.
                                                                           used to administer the active ingredients. Examples of such
     Compounds that increase the solubility of one or more of
  the active ingredients disclosed herein can also be incorpo-             devices include, but are not limited to, syringes, drip bags,
  rated into the parenteral dosage forms of the invention. For        60   patches, and inhalers.
  example, cyclodextrin and its derivatives can be used to                    Kits of the invention can further comprise cells or blood for
  increase the solubility of an immunomodulatory compound                  transplantation as well as pharmaceutically acceptable
  of the invention and its derivatives. See, e.g., U.S. Pat. No.           vehicles that can be used to administer one or more active
  5,134,127, which is incorporated herein by reference.                    ingredients. For example, if an active ingredient is provided in
     5.4.4 Topical and Mucosal Dosage Forms                           65   a solid form that must be reconstituted for parenteral admin-
     Topical and mucosal dosage forms of the invention                     istration, the kit can comprise a sealed container of a suitable
  include, but are not limited to, sprays, aerosols, solutions,            vehicle in which the active ingredient can be dissolved to
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 45 of 151 PageID: 415


                                                        US 8,198,262 B2
                                31                                                                      32
  form a particulate-free sterile solution that is suitable for              6.2 Inhibition ofMM Cell Proliferation
  parenteral administration. Examples of pharmaceutically                    The ability of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-
  acceptable vehicles include, but are not limited to: Water for          yl)-piperidine-2,6-dione (Revimid™) and thalidomide for
  Injection USP; aqueous vehicles such as, but not limited to,            comparison to effect the proliferation of MM cell lines has
  Sodium Chloride Injection, Ringer's Injection, Dextrose            5    been investigated in an in vitro study. Uptake [3 H]-thymidine
  Injection, Dextrose and Sodium Chloride Injection, and Lac-             by different MM cell lines (MM.lS, Hs Sultan, U266 and
  tated Ringer's Injection; water-miscible vehicles such as, but          RPMI-8226) was measured as an indicator of cell prolifera-
  not limited to, ethyl alcohol, polyethylene glycol, and                 tion. Cells were incubated in the presence of compounds for
  polypropylene glycol; and non-aqueous vehicles such as, but             48 hours; [3 H]-thymidine was included for the last 8 hours of
                                                                     10
  not limited to, com oil, cottonseed oil, peanut oil, sesame oil,        the incubation period. Addition of 3-(4-amino-1-oxo-1 ,3-di-
  ethyl oleate, isopropyl myristate, and benzyl benzoate.                 hydro-isoindol-2-yl)-piperidine-2,6-dione to MM.l Sand Hs
                                                                          Sultan cells resulted in 50% inhibition of cell proliferation at
                         6. EXAMPLES                                      concentrations of0.4 f.tm and 1 f.tm, respectively. In contrast,
                                                                     15
                                                                          addition of thalidomide at concentrations up to 100 f.tm
     Certain embodiments of the invention are illustrated by the          resulted in only 15% and 20% inhibition of cell proliferation
  following non-limiting examples.                                        in MM.lS and Hs Sultan cells, respectively. These data are
     6.1 Modulation of Cytokine Production                                sunmwrized in FIG. 1.
     A series of non-clinical pharmacology and toxicology                    6.3 Toxicology Studies
  studies have been performed to support the clinical evaluation     20      The effects of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-
  of an immunomodulatory compound of the invention in                     yl)-piperidine-2,6-dione (Revimid™) on cardiovascular and
  human subjects. These studies were performed in accordance              respiratory function are investigated in anesthetized dogs.
  with internationally recognized guidelines for study design             Two groups ofBeagle dogs (2/sex/group) are used. One group
  and in compliance with the requirements of Good Laboratory              receives three doses of vehicle only and the other receives
  Practice (GLP), unless otherwise noted.                            25   three ascending doses of 3-(4-amino-1-oxo-1 ,3-dihydro-
     Inhibition of TNF-a production following LPS-stimula-                isoindol-2-yl)-piperidine-2,6-dione (2, 10, and 20 mg/kg). In
  tion of human PBMC and human whole blood by 4-( amino)-                 all cases, doses of3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-
  2-(2,6-dioxo(3-piperidyl))-isoindoline-l ,3-dione          (Ac-         yl)-piperidine-2,6-dione or vehicle are successively adminis-
  timid™),        3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-           tered via infusion through the jugular vein separated by inter-
  piperidine-2,6-dione and thalidomide (Revimid™) was                30   vals of at least 30 minutes.
  investigated in vitro (Muller et a!., Bioorg. Me d. Chern. Lett.           The cardiovascular and respiratory changes induced by
  9:1625-1630, 1999). The IC 50 's of 4-(amino)-2-(2,6-dioxo              3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,
  (3-piperidyl))-isoindoline-1 ,3-dione for inhibiting produc-            6-dione are minimal at all doses when compared to the
  tion of TNF -a following LPS-stimulation of PBMC and                    vehicle control group. The only statistically significant dif-
                                                                     35
  human whole blood were -24 nM (6.55 ng/mL) and -25 nM                   ference between the vehicle and treatment groups is a small
  (6.83 ng/mL), respectively. In vitro studies suggest a pharma-          increase in arterial blood pressure (from 94 mmHg to 101
  cological activity profile for 3-(4-amino-1-oxo-1 ,3-dihydro-           mmHg) following administration of the low dose of 3-(4-
  isoindol-2-yl)-piperidine-2,6-dione that is similar to, but at          amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
  least 200 times more potent than, thalidomide. In vitro studies    40   one. This effect lasts approximately 15 minutes and is not
  have also demonstrated that concentrations of 4-(amino)-2-              seen at higher doses. Deviations in femoral blood flow, res-
  (2,6-dioxo(3-piperidyl))-isoindoline-l ,3-dione of 2.73 to              piratory parameters, and Qtc interval are common to both the
  27.3 ng/mL (0.01 to 0.1 f.LM) achieved 50% inhibition of the            control and treated groups and are not considered treatment-
  proliferation ofMM.lS and Hs Sultan cells.                              related.
     The IC 50 's of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-        45      6.4 Cycling Therapy in Patients
  yl)-piperidine-2,6-dione for inhibiting production of TNF -a               In a specific embodiment, an immunomodulatory com-
  following LPS-stimulation ofPBMC and human whole blood                  pound of the invention are cyclically administered to patients
  were -100 nM (25.9 ng/mL) and f1480 nM (103.6 ng/mL),                   with cancer. Cycling therapy involves the administration of a
  respectively. Thalidomide, in contrast, had an IC50 of -194             first agent for a period of time, followed by a rest for a period
  f.LM (50.2 flg/mL) for inhibiting production ofTNF -a follow-      50   of time and repeating this sequential administration. Cycling
  ing LPS-stimulation of PBMC. In vitro studies suggest a                 therapy can reduce the development of resistance to one or
  pharmacological activity profile for 3-(4-amino-1-oxo-1 ,3-             more of the therapies, avoid or reduce the side effects of one
  dihydro-isoindol-2-yl)-piperidine-2,6-dione that is similar             of the therapies, and/or improves the efficacy of the treatment.
  to, but 50 to 2000 times more potent than, thalidomide. It has             In a specific embodiment, prophylactic or therapeutic
  been shown that the compound is approximately 50-100               55   agents are administered in a cycle of about 4 to 6 weeks, about
  times more potent than thalidomide in stimulating the prolif-           once or twice every day. One cycle can comprise the admin-
  eration of T-cells following primary induction by T-cell                istration of a therapeutic on prophylactic agent for three to
  receptor (TCR) activation. 3-(4-amino-1-oxo-1 ,3-dihydro-               four weeks and at least a week or two weeks of rest. The
  isoindol-2-yl)-piperidine-2,6-dione is also approximately 50            number of cycles administered is from about one to about 24
  to 100 times more potent than thalidomide in augmenting the        60   cycles, more typically from about two to about 16 cycles, and
  production of IL-2 and IFN-y following TCR activation of                more typically from about four to about eight cycles.
  PBMC (IL-2) or T-cells (IFN-y). In addition, 3-(4-amino-1-                 For example, in a cycle of four weeks, on day 1, the admin-
  oxo-1 ,3-dihydro-isoindol-2-y1)-piperidine-2,6-dione exhib-             istration of 25 mg/d of3-(4-amino-1-oxo-1 ,3-dihydro-isoin-
  ited dose-dependent inhibition ofLPS-stimulated production              dol-2-yl)-piperidine-2,6-dione is started. On day 22, the
  of the pro-inflmatory cytokines TNF-a. IL-l~, and IL-6             65   administration of the compound is stopped for a week of rest.
  by PBMC while it increased production of the anti-inflam-               On day 29, the administration of25 mg/d 3-(4-amino-1-oxo-
  matory cytokine IL-l 0.                                                 1,3-dihydro-isoindol-2-yl)-piperidin-2,6-dione is begun.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 46 of 151 PageID: 416


                                                        US 8,198,262 B2
                                33                                                                                 34
     6.5 Clinical Studies in Patients                                      2.5 and 2.8 hours post-dose at Day 1 and between 3 and 4
     6.5.1 Treatment of Relapsed Multiple Myeloma                          hours post-dose at Week 4. At all doses, plasma concentra-
     4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1 ,3-di-           tions declined in a monophasic manner after reaching cmax·
  one (Actimid™) was administered to patients with relapsed/               The start of the elimination phase occurred between 3 and 10
  refractory multiple myeloma. The study was conducted in                  hours post-dose at Day 1 and Week 4, respectively.
  compliance with Good Clinical Practices. Patients were at                   These data also showed that after 4 weeks of dosing,
  least 18 years old, had been diagnosed with multiple                     4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1 ,3-dione
  myeloma (with paraprotein in serum and/or urine), and were               accumulated to a small extent (mean accumulation ratios
  considered refractory to treatment after at least two cycles of          -1.02 to 1.52 and -0.94 to 1.62 forCmax andAUCco--r)' respec-
  treatment, or have relapsed after two cycles of treatment.          10   tively). There was almost a dose proportional increase in
     Patients who have progressive disease, according to the               AUCco--.:) and Cmax values with increasing dose. A five-fold
  Southwest Oncology Group (SWOG) criteria, on their prior                 higher dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoin-
  regimen are considered treatment refractory. Relapse follow-             doline-1,3-dione produced a 3.2- and 2.2-fold increase in
  ing remission is defined as >25% increase in M component                 Cmax at Day 1 and Week 4, respectively. Similarly, a 5-fold
  from baseline levels; reappearance of theM paraprotein that         15   increase in dose resulted in a 3.6- and 2.3-fold increase in
  had previously disappeared; or a definite increase in the size           AUCco--r)' at Day 1 and Week 4, respectively.
  and number oflytic bone lesions recognized on radiographs.
  Patients may have had prior therapy with thalidomide, pro-                                                  TABLE 1
  vided they were able to tolerate the treatment. A Zubrod
                                                                                          Pharmacokinetic parameters of Actimid TM in relapsed
  performance status ofO to 2 is required for all patients.           20
                                                                                                      multiple myeloma patients
     4-(amino )-2-(2,6-dioxo(3-piperidyl) )-isoindoline-1 ,3-di-
  oneis administered to patients at doses of!, 2, 5, or 10mg/day                                         1mg                 2mg                5mg
  for up to four weeks; at each dose level, three patients are                   Parameter              (N~6)                (N~2)             (N ~ 3)
  initially enrolled. Dosing occurs at approximately the same                                                     Day 1
  time each morning; all doses are administered in the fasted         25
  state (no eating for at least two hours prior to dosing and two        em=      ng/mL               15.03 (4.04)         24.4* (12.1)        48.56 (14.03)
  hours after dosing). 4-(amino)-2-(2,6-dioxo(3-piperidyl))-             tm=      h                     3.3 (2.6)           2.7* (0.3)           2.3 (0.3)
                                                                         AUe(O-oo)ng ·               152.90 (36.62)       279.18 (51.10)      593.10 (335.23)
  isoindoline-1 ,3 -diane doses are administered in an ascending                  h/mL
  fashion such that patients in the first cohort receive the lowest      AUe(O-")                    134.21   (27.14)     249.57   (29.26)    520.94   (267.32)
  dose of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,        30 tl/2     h                     7.3   (3.4)          6.3   (1.4)         6.5   (2.2)
  3-dione (1 mg/day) and escalation to the next higher dose              eL/F     mL/min             114.75   (29.20)     121.43   (22.22)    182.31   (117.06)
                                                                         Vz/f     L                   69.55   (44.97)      65.31   (2.80)      87.24   (22.61)
  level occurs only following the establishment of safety and
  tolerability at the current dose. If one out of three patients at        t = 24hours
  any dose level experience dose limiting toxicity (DLT), three            NIA =not available
  additional patients are enrolled at that dose. If none of the       35
  three additional patients experience DLT, escalation to the
  next dose level occurs; dose escalations continue in a similar                                              TABLE2
  fashion until the MTD is established or the maximum daily                        Pharmacokinetic parameters of Actimid TM following multiple
  dose (10 mg/day) is attained. However, if one of the three                   oral doses (1, 2. and 5 mg/day) in relapsed multiple myeloma patients
  additional patients enrolled experiences DLT, the MTD has           40
  been reached. If two or more of the three additional patients                                          1mg                 2mg                5mg
                                                                                 Parameter              (N~5)                (N~2)             (N ~ 3)
  enrolled experience DLT, the MTD is judged to have been
  exceeded and three additional patients are enrolled at the                                                     Week4
  preceding dose level to confirm the MTD. Once the MTD has
                                                                           em=    ng/mL               23.20 (7 .48)       30.05* (15.64)       58.07 (38.08)
  been identified, four additional patients are enrolled at that      45
  dose level so that a total of 10 patients is treated at the MTD.
                                                                           tm=    h                     3.6 (1.5)           2.8* (0.3)           5.0 (2.6)
                                                                         AUe(O-oo)ng ·                 N!A                  N!A                 N!A
     Blood sampling for analysis of pharmacokinetic param-                        h/mL
  eters is performed on Days 1 and 28 according to the follow-           AUe(O-")                    239.31   (122.59)    269.36   (186.34)   597.24   (354.23)
                                                                          1                            6.2*
                                                                         t /2     h                           (0.6)          7.7   (2.8)         7.8   (4.0)
  ing sampling schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5,      eL/F     mL/min              87.85   (48.48)     162.68   (112.54)   207.50   (175.41)
  3, 4, 6, 8, 10, 12, 18, and 24 hours post-dose. An additional       50 Vz/f     L                  41.35*   (8.84)       95.04   (35.39)    103.95   (27.25)
  blood sample is collected at each weekly visit for the deter-
  mination of 4-(amino )-2-(2,6-dioxo(3-piperidyl))-isoindo-               -r = 24hours
                                                                           NIA =not available
  line-1,3-dione levels. Total urine collections are also made             *N = 3 patients
  with urine pooled according to the following time intervals
  post-dose: 0 to 4, 4 to 8, 8 to 12, and 12 to 24 hours. Safety      55      6.5.2 Treatment of Relapsed Multiple Myeloma
  assessments are made by monitoring adverse events, vital                    Two Phase 1 clinical studies of3-(4-amino-1-oxo-1,3-di-
  signs, ECGs, clinical laboratory evaluations (blood chemis-              hydro-isoindol-2-yl)-piperidine-2,6-dione (Revimid™) have
  try, hematology, lymphocyte phenotyping, and urinalysis),                been conducted to identifY the maximum tolerated dose
  and physical examination at specific times during the study.             (MTD) in patients with refractory or relapsed multiple
     Results of interim pharmacokinetic analyses obtained fol-        60   myeloma. These studies have also characterized the safety
  lowing single- and multiple-dose administration of                       profile of 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-pip-
  4-( amino )-2-(2,6-dioxo(3-piperidyl))-isoindoline-1 ,3-dione            eridine-2,6-dione when ascending doses of 3-(4-amino-1-
  to multiple myeloma patients are presented below in Tables 1             oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione were
  and 2. These data show that 4-(amino)-2-(2,6-dioxo(3-pip-                given orally for up to 4 weeks. Patients started 3-(4-amino-
  eridyl))-isoindoline-1,3-dione was steadily absorbed at all         65   1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione treat-
  dose levels in relapsed multiple myeloma patients. Maximum               ment at 5 mg/day with subsequent escalation to 10, 25, and 50
  plasma concentrations occurred at a median T max of between              mg/day. Patients were enrolled for 28 days at their assigned
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 47 of 151 PageID: 417


                                                           US 8,198,262 B2
                                 35                                                                          36
  dose, with the option of extended treatment for those who did               10 mg/day, 25 mg/day, and 50 mg/day for a total of 4 weeks
  not exhibit disease progression or experience dose limiting                 of treatment. Patients who, experienced clinical benefit were
  toxicity (DLT). Patients were evaluated for adverse events at               permitted to continue on treatment as Named Patients.
  each visit and the severity of these events was graded accord-                 The study initially enrolled 20 patients and was subse-
  ing to the National Cancer Institute (NCI) Common Toxicity             5    quently amended to enroll 16 additional patients (adrenal
  Criteria. Patients were discontinued if they experienced DLT                carcinoma, NSCLC, malignant mesothelioma, breast cancer,
  (Grade 3 or greater non-hematological, or Grade 4 hemato-                   malignant melanoma (8), renal cell cancer (4)) at a higher
  logical toxicity).                                                          dose. The 16 additional patients were given weekly escalating
      In this study, 27 patients were enrolled. All patients had              doses of25 mg/day, 50 mg/day, 75 mg/day, 100mg/day, 125
  relapsed multiple myeloma and 18 (72%) were refractory to              10   mg/day, and 150 mg/day over a 6-week period with continu-
  salvage therapy. Among these patients, 15 had undergone                     ing treatment for an additional six weeks.
  prior autologous stem cell transplantation and 16 patients had                 The study of Phase 1 study was designed to determine a
  received prior thalidomide treatment. The median number of                  maximum tolerated dose (MTD) of 3-(4-amino-1-oxo-1,3-
  prior regimens was 3 (range 2 to 6).                                        dihydro-isoindol-2-yl)-piperidine-2,6-dione in patients with
      Blood and urine samples were collected for analysis of             15   refractory solid tumors and/or lymphoma, as well as to char-
  pharmacokinetic parameters on Days 1 and 28. Blood                          acterize the pharmacokinetic and side effect profiles of3-(4-
  samples were collected according to the following sampling                  amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
  schedule: pre-dose, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5, 3, 4, 6, 8, 10,        one in this patient population. The study design dictates that
  12, 18, and 24 hours post-dose. In addition, a blood sample                 at least 3 patients must be enrolled at a dose level and have
  was collected at each weekly clinic visit for 3-(4-amino-1-            20   completed 28 days of treatment prior to enrollment of patients
  oxo-1 ,3-dihydro-isoindol-2-y1)-piperidine-2,6-dione deter-                 at the next higher dose level. Patients in the first cohort began
  mination. Total urine was collected and pooled according to                 dosing at 5 mg/day of 3-(4-amino-1-oxo-1 ,3-dihydro-isoin-
  the following time intervals post-dose: 0 to 4, 4to 8, 8 to 12,             dol-2-yl)-piperidine-2,6-dione. Patients will be escalated to
  and 12 to 24 hours. Response to treatment was assessed by                   10, 20, 25, and 30 mg/day provided there is no toxicity.
  M-protein quantification (by immunoelectrophoresis) from               25      In this study, the MTD is defined as the highest dose level
  serum and a 24-hour urine collection, with creatinine clear-                in which fewer than two of six patients treated did not expe-
  ance and 24-hour protein calculations undertaken at screen-                 rience Grade 3 or greater non-hematological toxicity or
  ing, baseline, Weeks 2 and 4, and monthly thereafter (or upon               Grade 4 or greater hematological toxicity. If, at any given
  early termination). Bone marrow aspirations and/or tissue                   dose level in either study, one out of three patients experi-
  biopsy are also performed at Months 3, 6 and 12 if a patient's         30   ences toxicity, three additional patients must be treated at that
  paraprotein serum concentration or 24-hour urine protein                    particular dose. If, however, two out of six patients experience
  excretion declined to the next lower level, based on best                   DLT, the MTD is judged to have been exceeded. No further
  response criteria. Preliminary results for the 28-day treatment             dose escalations are to occur and additional patients are to be
  period are summarized below.                                                enrolled at the previous dose level. The dose of3-(4-amino-
      Preliminary pharmacokinetic analyses based on these two            35   1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione
  studies indicated that AUC and Cmax values increase propor-                 administered is escalated until the MTD is achieved or the
  tionally with dose following single and multiple doses in                   maximum daily dose of is reached.
  multiple myeloma patients (as was seen in healthy volun-                       No DLTs were reported in the initial group of 20 patients
  teers). Further, there was no evidence of accumulation with                 enrolled in the study. Thirteen of the original 20 trial patients,
  multiple dosing as single dose AUCeo--.:) was comparable to            40   along with 2 non-trial patients, continued on treatment as
  multiple doseAUC 0 _, following the same dose of3-(4-amino-                 named patients at doses up to 150 mg/day.
  1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione.                        6.5.4 Treatment of Gliomas
  Similar to healthy volunteer studies, double peaks were                        This study was performed to find toxicity in patients with
  observed. Exposure in multiple myeloma patients appeared to                 recurrent, high-grade gliomas. The study is designed such
  be slightly higher based on Cmax andAUC values as compared             45   that patients are given increasingly higher doses of 3-(4-
  to healthy male volunteers while clearance in multiple                      amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-
  myeloma patients was lower than it was in healthy volunteers,               one until a maximum tolerated dose (MTD) is established.
  consistent with their poorer renal function (both as a conse-               The study also seeks to obtain preliminary toxicity informa-
  quence of their age and their disease). Finally, 3-(4-amino-1-              tion and pharmacokinetic data on 3-(4-amino-1-oxo-1,3-di-
  oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione half-             50   hydro-isoindol-2-yl)-piperidine-2,6-dione, as well as to
  live in patients was shorter than in healthy volunteers (mean 8             develop exploratory data concerning surrogate end points of
  hours, ranging up to 17 hours).                                             angiogenic activity in vivo using functional neuro-imaging
      In this study, the first cohort of3 patients was treated for 28         studies, and in vitro assays of serum angiogenic peptides.
  days at 5 mg/day without any dose limiting toxicity (DLT).                     Patients enrolled in the first cohort receive 2.5 mg/m2 /day
  The second cohort of 3 patients subsequently commenced                 55   for a 4-week cycle. During each 4-week cycle of therapy,
  therapy at 10 mg/day. Patients in the second 10 mg/day of                   3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,
  3 -( 4-amino-1-oxo-1 ,3-dihydro-isoindol-2-y1)-piperidine-2,                6-dione administered once daily for 3 weeks followed by a
  6-dione cohort tolerated treatment well.                                    week of rest. Patients who complete a treatment cycle may
      6.5.3 Treatment of Solid Tumors                                         receive another cycle of 3-(4-amino-1-oxo-1 ,3-dihydro-
      Study with 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-           60   isoindol-2-yl)-piperidine-2,6-dione treatment if two criteria
  piperidine-2,6-dione (Revimid™) was conducted in patients                   are met. First, the patient must have stable disease or have
  with varying types of solid tumors, including malignant mela-               experienced a partial response or complete response, or the
  noma (13), carcinoma of the pancreas (2), carcinoid-un-                     patient is benefiting from the therapy with 3-(4-amino-1-oxo-
  known primary (1 ), renal carcinoma (1 ), breast carcinoma (1)              1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione as evi-
  and NSCLC (2). Patients received 5 mg/day 3-(4-amino-1-                65   denced by a decrease in tumor-related symptoms such as
  oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione             for        neurological deficits. Second, the patient must have recov-
  seven days and are subsequently escalated every seven days to               ered from toxicity related to 3-(4-amino-1-oxo-1 ,3-dihydro-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 48 of 151 PageID: 418


                                                        US 8,198,262 B2
                                37                                                                      38
  isoindol-2-yl)-piperidine-2,6-dione which occurred in the                the invention and monthly dexamethasone are continued until
  prior cycle by Day 42 or sooner (28-day cycle plus limit of 2            the disease progression. The therapy using an immunomodu-
  weeks to recover) as evidenced by a return to Grade~ 1 tox-              latory compound of the invention in combination with mel-
  icity level. Patients who experience DLT in the previous cycle           phalan and dexamethasone is highly active and generally
  should have their dose modified. DLT is defined as an non-               tolerated in heavily pretreated multiple myeloma patients
  hematological event Grade~3 toxicity or hematological                    whose prognosis is otherwise poor.
  event of Grade 4 toxicity thought to be related to the study                The embodiments of the invention described above are
  medication. Patients who experience DLT in the first cycle               intended to be merely exemplary, and those skilled in the art
  and have no response to therapy are removed from the study.              will recognize, or will be able to ascertain using no more than
      3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-        10
                                                                           routine experimentation, numerous equivalents of specific
  2,6-dione doses are subsequently escalated to 5, 8, 11, 15, and
                                                                           compounds, materials, and procedures. All such equivalents
  20 mg/m2 /day to a maximum total daily dose of 40 mg.
                                                                           are considered to be within the scope of the invention and are
  Patients continue to receive 3-(4-amino-1-oxo-1 ,3-dihydro-
                                                                           encompassed by the appended claims.
  isoindol-2-yl)-piperidine-2,6-dione on a 4-week cycle per
  dose level until one of the off-study criteria are met.             15
      Three patients are enrolled in each cohort. If at least one             What is claimed is:
  DLT occurs, three additional patients are added to the cohort               1. A method of treating multiple myeloma, which com-
  at that particular dose level. If two DLTs occur, the MTD,               prises administering to a patient having multiple myeloma:
  defined as the dose at which fewer than one-third of patients            (a) from about 1 mg to about 5 mg per day of a compound
  at each dose level experiences DLT has been exceeded and            20   having the formula:
  four more patients are treated at the previous dose.
      Patients who experience DLT during the first 4-week cycle
  are removed from the study, except if they have a response to
  therapy. For patients who have completed their first 4-week
  cycle of without DLT, but who subsequently experience               25
  Grade 3 or 4 hematological and/or nonhematological toxicity,
  treatment is suspended for a minimum of a week. If the
  toxicity resolves to <Grade 2 within three weeks, the patient
  is treated at two dose levels lower than the dose that caused the
  toxicity (or a 50% reduction if the patient was treated at the      30
  first or second dose level). Patients in whom Grade 3 or 4               or a pharmaceutically acceptable salt, solvate or stereoisomer
  toxicity does not resolve to <Grade 1 within three weeks, or             thereof for 21 consecutive days followed by seven consecu-
  those who have another Grade 3 toxicity at the reduced dose              tive days of rest from administration of said compound in a 28
  are removed from the study.                                              day cycle, and (b) 40 mg of dexamethasone.
      Pharmacokinetic sampling is performed prior the first dose      35      2. The method of claim 1, wherein the multiple myeloma is
  of 3-(4-amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-              relapsed and refractory multiple myeloma.
  2,6-dione (Day 1) and 0.5, 1, 2, 4, 6, 8, 24, and 48 hours                  3. The method of claim 1, wherein the multiple myeloma is
  thereafter. Sampling is also conducted pre-dose on Days 7                newly diagnosed multiple myeloma.
  and 21 and 0.5, 1, 2, 4, 6, 8, and 24 post-dose on Day 21 to                4. The method of claim 1, wherein the multiple myeloma is
  evaluate steady-state 3-(4-amino-1-oxo-1 ,3-dihydro-isoin-          40   refractory multiple myeloma.
  dol-2-yl)-piperidine-2,6-dione levels.                                      5. The method of claim 1, wherein the multiple myeloma is
      6.5.5 Treatment of Metastatic Melanoma                               relapsed multiple myeloma.
      Patients with metastatic melanoma were started on 3-(4-                 6. The method of claim 1, wherein the patient has received
  amino-1-oxo-1 ,3-dihydro-isoindol-2-yl)-piperidine-2,6-di-               previous therapy.
  one (Revmid™) at 5 mg/day for seven days. The dose was              45      7. The method of claim 1, wherein the patient has demon-
  then increased every seven days to 10 mg/day, 25 mg/day, and             strated disease progression on previous therapy.
  50 mg/day, respectively, for a total of four weeks on therapy.              8. The method of claim 1, wherein the patient has received
  Five of the 13 melanoma patients who were treated under this             previous therapy and has demonstrated disease progression
  regimen either showed disease stabilization or a partial                 on previous therapy.
  response in the first four weeks of treatment. Tumor response       50      9. The method of claim 6, wherein the previous therapy is
  was seen in cutaneous and subcutaneous lesions (five                     treatment with thalidomide, 3-(4-amino-1-oxo-1 ,3-dihydro-
  patients), lymph nodes (two patients), and liver (one patient).          isoindol-2-yl)-piperidine-2,6-dione, a proteasome inhibitor,
  The duration of response was approximately six months. The               stem cell transplantation, or a combination thereof.
  result suggests that the compound appears is a promising new                10. The method of claim 1, wherein the compound is
  anti-cancer agent and has both antiangiogenic and immuno-           55   administered in an amount of about 4 mg per day.
  modulatory properties.                                                      11. The method of claim 1, wherein the compound is
      6.5.6 Treatment of Relapsed or Refractory Multiple                   administered in an amount of about 3 mg per day.
  Myeloma                                                                     12. The method of claim 1, wherein the compound is
      Patients with relapsed and refractory Dune-Salmon stage              administered in an amount of about 2 mg per day.
  III multiple myeloma, who have either failed at least three         60      13. The method of claim 1, wherein the compound is
  previous regimens or presented with poor performance status,             administered in an amount of about 1 mg per day.
  neutropenia or thrombocytopenia, are treated with up to four                14. The method of claim 1, wherein the dexamethasone is
  cycles of combination of melphalan (50 mg intravenously),                orally administered in an amount of 40 mg once daily on days
  an immunomodulatory compound of the invention (about 1 to                1, 8, 15 and 22 of each 28 day cycle.
  150 mg orally daily), and dexamethasone (40 mg/day orally           65      15. The method of claim 1, wherein the dexamethasone is
  on days 1 to 4) every four to six weeks. Maintenance treat-              orally administered in an amount of about 40 mg once a week
  ment consisting of daily an immunomodulatory compound of                 of each 28 day cycle.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 49 of 151 PageID: 419


                                                      US 8,198,262 B2
                               39                                                                   40
    16. The method of claim 1, wherein the compound is                  cycle, and (b) 40 mg of dexamethasone on at least one of days
  administered in a capsule.                                            1-21 of said cycle.
     17. The method of claim 1, wherein the compound is                    21. The method of claim 20, wherein the compound is
  administered in a tablet.                                             administered in an amount of about 4 mg per day.
     18. The method of claim 1, wherein the compound is            5       22. The method of claim 20, wherein the compound is
  administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg.        administered in an amount of about 3 mg per day.
     19. The method of claim 18, wherein the capsule comprises             23. The method of claim 20, wherein the compound is
  the compound, mannitol and pre-gelatinized starch.                    administered in an amount of about 2 mg per day.
     20. A method of treating multiple myeloma, which com-
                                                                           24. The method of claim 20, wherein the compound is
  prises administering to a patient having multiple myeloma:       10
                                                                        administered in an amount of about 1 mg per day.
  (a) from about 1 mg to about 5 mg per day of a compound
  having the formula:                                                      25. The method of claim 20, wherein the dexamethasone is
                                                                        administered once daily on days 1, 8, 15 and 22 in a 28 day
                                                                        cycle.
                                                                   15      26. The method of claim 20, wherein the compound is
                                                                        administered in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg.
                                                                           27. The method of claim 26, wherein the capsule comprises
                                                                        the compound, mannitol and pre-gelatinized starch.
                                                                           28. The method of claim 1, where the compound is a
                                                                   20
                                                                        pharmaceutically acceptable salt, solvate or stereoisomer.
                                                                           29. The method of claim 20, where the multiple myeloma
                                                                        is relapsed and refractory multiple myeloma.
  for 21 consecutive days followed by seven consecutive days
  of rest from administration of said compound in a 28 day
                                                                                              * * * * *
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 50 of 151 PageID: 420




                   EXHIBIT B
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 51 of 151 PageID: 421
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 52 of 151 PageID: 422
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 53 of 151 PageID: 423
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 54 of 151 PageID: 424
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 55 of 151 PageID: 425
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 56 of 151 PageID: 426
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 57 of 151 PageID: 427
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 58 of 151 PageID: 428
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 59 of 151 PageID: 429
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 60 of 151 PageID: 430
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 61 of 151 PageID: 431
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 62 of 151 PageID: 432
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 63 of 151 PageID: 433
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 64 of 151 PageID: 434
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 65 of 151 PageID: 435
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 66 of 151 PageID: 436
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 67 of 151 PageID: 437
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 68 of 151 PageID: 438
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 69 of 151 PageID: 439
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 70 of 151 PageID: 440
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 71 of 151 PageID: 441
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 72 of 151 PageID: 442
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 73 of 151 PageID: 443
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 74 of 151 PageID: 444
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 75 of 151 PageID: 445
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 76 of 151 PageID: 446
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 77 of 151 PageID: 447
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 78 of 151 PageID: 448
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 79 of 151 PageID: 449
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 80 of 151 PageID: 450
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 81 of 151 PageID: 451




                   EXHIBIT C
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 82 of 151 PageID: 452
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 83 of 151 PageID: 453
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 84 of 151 PageID: 454
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 85 of 151 PageID: 455
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 86 of 151 PageID: 456
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 87 of 151 PageID: 457
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 88 of 151 PageID: 458
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 89 of 151 PageID: 459
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 90 of 151 PageID: 460
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 91 of 151 PageID: 461
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 92 of 151 PageID: 462
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 93 of 151 PageID: 463
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 94 of 151 PageID: 464
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 95 of 151 PageID: 465
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 96 of 151 PageID: 466
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 97 of 151 PageID: 467
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 98 of 151 PageID: 468
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 99 of 151 PageID: 469
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 100 of 151 PageID: 470
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 101 of 151 PageID: 471
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 102 of 151 PageID: 472
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 103 of 151 PageID: 473
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 104 of 151 PageID: 474
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 105 of 151 PageID: 475
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 106 of 151 PageID: 476
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 107 of 151 PageID: 477
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 108 of 151 PageID: 478
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 109 of 151 PageID: 479
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 110 of 151 PageID: 480
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 111 of 151 PageID: 481
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 112 of 151 PageID: 482




                   EXHIBIT D
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 113 of 151 PageID: 483
                                     111111 1111111111111111111111111111111111111111111111111111111111111
                                                                                                    US008828427B2


   c12)   United States Patent                                                   (10)   Patent No.:                  US 8,828,427 B2
          Tutino et al.                                                          (45)   Date of Patent:                          Sep.9,2014

   (54)   FORMULATIONS OF 4-AMIN0-2-(2,6-                                            USPC ........................................... 424/452; 514/323
          DIOXOPIPERIDINE-3-YL)ISOINDOLINE-1,3-                                      See application file for complete search history.
          DIONE
                                                                              (56)                    References Cited
   (75)   Inventors: Anthony Tutino, New Providence, NJ
                     (US); Michael T. Kelly, Lake                                             U.S. PATENT DOCUMENTS
                     Hopatcong, OH (US)                                            5,593,696 A *        111997 McNally eta!. .............. 424/472
                                                                               2007/0155791 Al *        7/2007 Zeldis eta!. .................. 514/323
   (73)   Assignee: Celgene Corporation, Sunnnit, NJ (US)
                                                                                           FOREIGN PATENT DOCUMENTS
   ( *)   Notice:       Subject to any disclaimer, the term of this
                        patent is extended or adjusted under 35               wo        WO 2006/058008 Al           6/2006
                        U.S.C. 154(b) by 398 days.
                                                                                                 OTHER PUBLICATIONS
   (21)   Appl. No.: 12/783,390                                               Remington's Pharmaceutical Sciences 17th Edition, Published 1985,
                                                                              pp. 1613-1615 and 1625-1626.*
   (22)   Filed:        May 19,2010                                           Crane and List, "Immunomodulatory Drugs," Cancer Investigation
                                                                              23(7): 625-634 (2005).
   (65)                    Prior Publication Data
          US 2011/0045064 AI              Feb. 24, 2011
                                                                              * cited by examiner
                                                                              Primary Examiner- Richard Schnizer
                    Related U.S. Application Data                             Assistant Examiner- Alma Pi pic
   (60)   Provisional application No. 61/179,678, filed on May                (74) Attorney, Agent, or Firm- Jones Day
          19, 2009.
                                                                              (57)                       ABSTRACT
   (51)   Int. Cl.                                                            Pharmaceutical compositions and single unit dosage forms of
          A61K 311454                   (2006.01)                             4-amino-2-(2, 6-dioxopiperidine-3-yl )isoindoline-1 ,3 -diane,
          A61K9/48                      (2006.01)                             or a pharmaceutically acceptable stereoisomer, prodrug, salt,
   (52)   U.S. Cl.                                                            solvate, hydrate, or clathrate, are provided herein. Also pro-
          USPC ........................................... 424/452; 514/323   vided are methods of treating, managing, or preventing vari-
   (58)   Field of Classification Search                                      ous disorders, such as cancer or an inflannnatory disease.
          CPC ..... A61K 31/454; A61K 47/26; A61K 47/36;
                                         A61K 9/4858; A61K 9/4866                                12 Claims, No Drawings
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 114 of 151 PageID: 484


                                                         US 8,828,427 B2
                                  1                                                                         2
         FORMULATIONS OF 4-AMIN0-2-(2,6-                                    prodrug, salt, solvate, hydrate, or clathrate thereof, in the
      DIOXOPIPERIDINE-3-YL)ISOINDOLINE-1,3-                                 dosage forms described herein.
                    DIONE
                                                                                                    3 .1. Definitions
    This application claims priority to U.S. Provisional Appli-
  cation No. 61/179,678, filed May 19, 2009, the entirety of                   As used herein and unless otherwise indicated, a compo-
  which is incorporated herein by reference.                                sition that is "substantially free" of a compound means that
                                                                            the composition contains less than about 20 percent by
                             1. FIELD                                       weight, more preferably less than about 10 percent by weight,
                                                                       10   even more preferably less than about 5 percent by weight, and
     Provided herein are formulations and dosage forms of                   most preferably less than about 3 percent by weight of the
  pomalidomide, i.e., 4-amino-2-(2,6-dioxopiperidine-3-yl)                  compound.
  isoindoline-1 ,3-dione or CC-404 7. Methods of using the for-                As used herein and unless otherwise indicated, the term
  mulations and dosage forms are also provided herein.                      "stereomerically pure" means a composition that comprises
                                                                       15
                                                                            one stereoisomer of a compound and is substantially free of
                        2. BACKGROUND                                       other stereoisomers of that compound. For example, a stereo-
                                                                            merically pure composition of a compound having one chiral
     Drug substances are usually administered as part of a for-             center will be substantially free of the opposite enantiomer of
  mulation in combination with one or more other agents that           20   the compound. A stereomerically pure composition of a com-
  serve varied and specialized pharmaceutical functions. Dos-               pound having two chiral centers will be substantially free of
  age forms of various types may be made through selective use              other diastereomers of the compound. A typical stereomeri-
  of pharmaceutical excipients. As pharmaceutical excipients                cally pure compound comprises greater than about 80 percent
  have various functions and contribute to the pharmaceutical               by weight of one stereoisomer of the compound and less than
  formulations in many different ways, e.g., solubilization,           25   about 20 percent by weight of other stereoisomers of the
  dilution, thickening, stabilization, preservation, coloring, fla-         compound, more preferably greater than about 90 percent by
  voring, etc. The properties that are commonly considered                  weight of one stereoisomer of the compound and less than
  when formulating an active drug substance include bioavail-               about 10 percent by weight of the other stereoisomers of the
  ability, ease of manufacture, ease of administration, and sta-            compound, even more preferably greater than about 95 per-
  bility of the dosage form. Due to the varying properties of the      30   cent by weight of one stereoisomer of the compound and less
  active drug substance to be formulated, dosage forms typi-                than about 5 percent by weight of the other stereoisomers of
  cally require pharmaceutical excipients that are uniquely tai-            the compound, and most preferably greater than about 97
  lored to the active drug substance in order to achieve advan-             percent by weight of one stereoisomer of the compound and
  tageous physical and pharmaceutical properties.                           less than about 3 percent by weight of the other stereoisomers
     Pomalidomide, which is also known as CC-404 7, is chemi-          35   of the compound.
  cally named 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindo-                     As used herein and unless otherwise indicated, the term
                                                                            "enantiomerically pure" means a stereomerically pure com-
  line-1,3-dione. Pomalidomide is an immunomodulatory
                                                                            position of a compound having one chiral center.
  compound that inhibits, for example, LPS induced monocyte
                                                                               As used herein, unless otherwise specified, the term "phar-
  TNFa, IL-l~, IL-12, IL-6, MIP-1, MCP-1, GM-CSF, G-CSF,
                                                                       40   maceutically acceptable salt( s)," as used herein includes, but
  and COX-2 production. The compound is also known to                       is not limited to, salts of acidic or basic moieties of thalido-
  co-stimulate the activation of T-cells. Pomalidomide and                  mide. Basic moieties are capable of forming a wide variety of
  method of synthesizing the compound are described, e.g., in               salts with various inorganic and organic acids. The acids that
  U.S. Pat. No. 5,635,517, the entirety of which is incorporated            can be used to prepare pharmaceutically acceptable acid addi-
  herein by reference.                                                 45   tion salts of such basic compounds are those that form non-
     Due to its diversified pharmacological properties, pomali-             toxic acid addition salts, i.e., salts containing pharmacologi-
  domide is useful in treating, preventing, and/or managing                 cally acceptable anions. Suitable organic acids include, but
  various diseases or disorders. Thus, a need exists as to dosage           are not limited to, maleic, fumaric, benzoic, ascorbic, suc-
  forms of pomalidomide having advantageous physical and                    cinic, acetic, formic, oxalic, propionic, tartaric, salicylic, cit-
  pharmaceutical properties.                                           50   ric, gluconic, lactic, mandelic, cinnamic, oleic, tannic, aspar-
                                                                            tic, stearic, palmitic, glycolic, glutamic, gluconic, glucaronic,
                          3.SUMMARY                                         saccharic, isonicotinic, methanesulfonic, ethanesulfonic,
                                                                            p-toluenesulfonic, benzenesulfonic acids, or pamoic (i.e.,
     Provided herein are pharmaceutical dosage forms of poma-               1,1 '-methylene-bis-(2-hydroxy-3-naphthoate) acids. Suit-
  lidomide, or a pharmaceutically acceptable stereoisomer,             55   able inorganic acids include, but are not limited to, hydro-
  prodrug, salt, solvate, hydrate, or clathrate thereof. Also pro-          chloric, hydrobromic, hydroiodic, sulfuric, phosphoric, or
  vided herein are methods of treating, managing, or preventing             nitric acids. Compounds that include an amine moiety can
  diseases and conditions such as, but not limited to, cancer,              form pharmaceutically acceptable salts with various amino
  pain, Macular Degeneration, a skin disease, a pulmonary                   acids, in addition to the acids mentioned above. Chemical
  disorder, an asbestos-related disorder, a parasitic disease, an      60   moieties that are acidic in nature are capable of forming base
  immunodeficiency disorder, a CNS disorder, CNS injury,                    salts with various pharmacologically acceptable cations.
  atherosclerosis, a sleep disorder, hemoglobinopathy, anemia,              Examples of such salts are alkali metal or alkaline earth metal
  an inflammatory disease, an autoimmune disease, a viral dis-              salts and, particularly, calcium, magnesium, sodium, lithium,
  ease, a genetic disease, an allergic disease, a bacterial disease,        zinc, potassium, or iron salts.
  an ocular neovascular disease, a choroidal neovascular dis-          65      As used herein, and unless otherwise specified, the term
  ease, a retina neovascular disease, and rubeosis, using poma-             "solvate" means a compound provided herein or a salt
  lidomide, or a pharmaceutically acceptable stereoisomer,                  thereof, that further includes a stoichiometric or non-sto-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 115 of 151 PageID: 485


                                                         US 8,828,427 B2
                                 3                                                                         4
  ichiometric amount of solvent bound by non-covalent inter-                terms encompass modulating the threshold, development
  molecular forces. Where the solvent is water, the solvate is a            and/or duration of the disease or disorder, or changing the
  hydrate.                                                                  way that a patient responds to the disease or disorder.
     As used herein and unless otherwise indicated, the teen                   As used herein, and unless otherwise specified, the term
  "prodrug" means a derivative of a compound that can hydro-                "about," when used in connection with doses, amounts, or
  lyze, oxidize, or otherwise react under biological conditions             weight percent of ingredients of a composition or a dosage
  (in vitro or in vivo) to provide the compound. Examples of                form, means dose, amount, or weight percent that is recog-
  prodrugs include, but are not limited to, derivatives of thali-           nized by those of ordinary skill in the art to provide a phar-
  domide that include biohydrolyzable moieties such as biohy-               macological effect equivalent to that obtained from the speci-
  drolyzable amides, biohydrolyzable esters, biohydrolyzable           10   fied dose, amount, or weight percent is encompassed.
  carbamates, biohydrolyzable carbonates, biohydrolyzable                   Specifically, the term "about" contemplates a dose, amount,
  ureides, and biohydrolyzable phosphate analogues. Other                   or weight percent within 30%, 25%, 20%, 15%, 10%, or 5%
  examples of prodrugs include derivatives of thalidomide that              of the specified dose, amount, or weight percent is encom-
  include -NO, -N0 2 , -ONO, or -ON0 2 moieties.                            passed.
     As used herein and unless otherwise indicated, the terms          15      As used herein, and unless otherwise specified, the term
  "biohydrolyzable carbamate," "biohydrolyzable carbonate,"                 "stable," when used in connection with a formulation or a
  "biohydrolyzable ureide," "biohydrolyzable phosphate"                     dosage form, means that the active ingredient of the formu-
  mean a carbamate, carbonate, ureide, or phosphate, respec-                lation or dosage form remains solubilized for a specified
  tively, of a compound that either: 1) does not interfere with the         amount of time and does not significantly degrade or aggre-
  biological activity of the compound but can confer upon that         20   gate or become otherwise modified (e.g., as determined, for
  compound advantageous properties in vivo, such as uptake,                 example, by HPLC). In some embodiments, about 70 percent
  duration of action, or onset of action; or 2) is biologically             or greater, about 80 percent or greater or about 90 percent or
  inactive but is converted in vivo to the biologically active              greater of the compound remains solubilized after the speci-
  compound. Examples of biohydrolyzable carbamates                          fied period.
  include, but are not limited to, lower alkylamines, substituted      25
  ethylenediamines, aminoacids, hydroxyalkylamines, hetero-                                4. DETAILED DESCRIPTION
  cyclic and heteroaromatic amines, and poly ether amines.
     As used herein and unless otherwise indicated, the term                   Provided herein are pharmaceutical dosage forms of poma-
  "biohydrolyzable ester" means an ester of a compound that                 lidomide, or a pharmaceutically acceptable stereoisomer,
  either: 1) does not interfere with the biological activity of the    30   prodrug, salt, solvate, hydrate, or clathrate thereof. In some
  compound but can confer upon that compound advantageous                   embodiments, the dosage forms are suitable for oral admin-
  properties in vivo, such as uptake, duration of action, or onset          istration to a patient. In other embodiments, the dosage forms
  of action; or 2) is biologically inactive but is converted in vivo        provided herein exhibit advantageous physical and/or phar-
  to the biologically active compound. Examples ofbiohydro-                 macological properties. Such properties include, but are not
  lyzable esters include, but are not limited to, lower alkyl          35   limited to, ease of assay, content uniformity, flow properties
  esters, alkoxyacyloxy esters, alkyl acylamino alkyl esters,               for manufacture, dissolution and bioavailability, and stability.
  and choline esters.                                                       In certain embodiments, the dosage forms provided herein
     As used herein and unless otherwise indicated, the term                have a shelflife of at least about 12 months, at least about 24
  "biohydrolyzable amide" means an amide of a compound that                 months, or at least about 36 months without refrigeration.
  either: 1) does not interfere with the biological activity of the    40      Also provided herein are kits comprising pharmaceutical
  compound but can confer upon that compound advantageous                   compositions and dosage forms provided herein. Also pro-
  properties in vivo, such as uptake, duration of action, or onset          vided herein are methods of treating, managing, and/or pre-
  of action; or 2) is biologically inactive but is converted in vivo        venting a disease or condition, which comprises administer-
  to the biologically active compound. Examples ofbiohydro-                 ing to a patient in need thereof a pharmaceutical composition
  lyzable amides include, but are not limited to, lower alkyl          45   or a dosage form provided herein.
  amides, a-amino acid amides, alkoxyacyl amides, and alky-
  laminoalkylcarbonyl amides.                                                           4.1 Compositions and Dosage Forms
     As used herein, and unless otherwise specified, the terms
  "treat," "treating" and "treatment" contemplate an action that               In one embodiment, provided herein is a single unit dosage
  occurs while a patient is suffering from the specified disease       50   form suitable for oral administration to a human comprising:
  or disorder, which reduces the severity of the disease or dis-            an amount equal to or greater than about 1, 5, 10, 15, 20, 25,
  order, or retards or slows the progression of the disease or              30, 50, 75, 100, 150, or 200 mg of an active ingredient; and a
  disorder.                                                                 pharmaceutically acceptable excipient; wherein the active
     As used herein, and unless otherwise specified, the terms              ingredient is pomalidomide, or a pharmaceutically accept-
  "prevent," "preventing" and "prevention" refer to the preven-        55   able stereoisomer, prodrug, salt, solvate, or clathrate thereof.
  tion of the onset, recurrence or spread of a disease or disorder,         In some embodiments, the amount of active ingredient is from
  or of one or more symptoms thereof. The terms "prevent,"                  about 0.1 to about 100 mg, from about 0.5 to about 50 mg,
  "preventing" and "prevention" contemplate an action that                  from, about 0.5 to about 25 mg, from about 1 mg to about 10
  occurs before a patient begins to suffer from the specified               mg, from about 0.5 to about 5 mg, or from about 1 mg to about
  disease or disorder, which inhibits or reduces the severity of       60   5 mg. In one embodiment, the amount of the active ingredient
  the disease or disorder.                                                  is about 0.5 mg. In another embodiment, the amount of the
     As used herein, and unless otherwise indicated, the terms              active ingredient is about 1 mg. In another embodiment, the
  "manage," "managing" and "management" encompass pre-                      amount of the active ingredient is about 2 mg. In another
  venting the recurrence of the specified disease or disorder in            embodiment, the amount of the active ingredient is about 5
  a patient who has already suffered from the disease or disor-        65   mg.
  der, and/or lengthening the time that a patient who has suf-                 Pharmaceutical compositions and formulations provided
  fered from the disease or disorder remains in remission. The              herein can be presented as discrete dosage forms, such as
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 116 of 151 PageID: 486


                                                          US 8,828,427 B2
                                  5                                                                         6
  capsules (e.g., gelcaps ), caplets, tablets, troches, lozenges,            from about 0.1 to about 5 weight percent of total weight of the
  dispersions, and suppositories each containing a predeter-                 composition. In another embodiment, pomalidomide, or a
  mined amount of an active ingredient as a powder or in                     pharmaceutically acceptable stereoisomer, prodrug, salt, sol-
  granules, a solution, or a suspension in an aqueous or non-                vate, or clathrate thereof, comprises from about 0.1 to about 3
  aqueous liquid, an oil-in-water emulsion, or a water-in-oil                weight percent of total weight of the composition. In another
  liquid emulsion. Because of their ease of administration, tab-             embodiment, pomalidomide, or a pharmaceutically accept-
  lets, caplets, and capsules represent a preferred oral dosage              able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  unit forms.                                                                comprises from about 0.5 to about 3 weight percent of total
     Tablets, caplets, and capsules typically contain from about             weight of the composition. In another embodiment, pomali-
  50 mg to about 500 mg of the pharmaceutical composition
                                                                        10   domide, or a pharmaceutically acceptable stereoisomer, pro-
  (i.e., active ingredient and excipient(s)). Capsules can be of
                                                                             drug, salt, solvate, or clathrate thereof, comprises from about
  any size. Examples of standard sizes include #000, #00, #0,
                                                                             0.5 to about 2 weight percent of total weight of the composi-
  #1, #2, #3, #4, and #5. See, e.g., Remington's Pharmaceutical
  Sciences, page 1658-1659 (Alfonso Gennaro ed., Mack Pub-                   tion. In another embodiment, pomalidomide, or a pharmaceu-
  lishing Company, Easton Pa., 18th ed., 1990), which is incor-         15   tically acceptable stereoisomer, prodrug, salt, solvate, or
  porated by reference. In some embodiments, capsules pro-                   clathrate thereof, comprises about 1 weight percent of total
  vided herein are of size #1 or larger, #2 or larger, or #4 or              weight of the composition. In another embodiment, pomali-
  larger.                                                                    domide, or a pharmaceutically acceptable stereoisomer, pro-
     Also provided herein are anhydrous pharmaceutical com-                  drug, salt, solvate, or clathrate thereof, comprises about 0.8
  positions and dosage forms including an active ingredient,            20   weight percent of total weight of the composition. In another
  since water can facilitate the degradation of some com-                    embodiment, pomalidomide, or a pharmaceutically accept-
  pounds. For example, the addition of water (e.g., 5 percent) is            able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  widely accepted in the pharmaceutical arts as a means of                   comprises about 2 weight percent of total weight of the com-
  simulating shelf-life, i.e., long-term storage in order to deter-          position. In another embodiment, pomalidomide, or a phar-
  mine characteristics such as shelf-life or the stability of for-      25   maceutically acceptable stereoisomer, prodrug, salt, solvate,
  mulations over time. See, e.g., Jens T. Carstensen, Drug Sta-              or clathrate thereof, comprises about 1.7 weight percent of
  bility: Principles & Practice, 2d. Ed., Marcel Dekker, NY,                 total weight of the composition.
  N.Y., 1995, pp. 379-80. In effect, water and heat accelerate                  In one embodiment, the active ingredient and carrier, dilu-
  decomposition. Thus, the effect of water on a formulation can              ent, binder, or filler are directly blended as described herein
  be of great significance since moisture and/or humidity are           30   elsewhere. In another embodiment, the carrier, diluent,
  commonly encountered during manufacture, handling, pack-                   binder, or filler comprises mannitol and/or starch. In one
  aging, storage, shipment, and use of formulations.                         embodiment, the mannitol is spray dried mannitol. In another
     An anhydrous pharmaceutical compositions should be pre-                 embodiment, the starch is pregelatinized starch.
  pared and stored such that the anhydrous nature is main-                      In one embodiment, the carrier, diluent, binder, or filler
  tained. Accordingly, in some embodiments, anhydrous com-              35   comprises from about 70 to about 99 weight percent of total
  positions are packaged using materials known to prevent                    weight of the composition. In another embodiment, the car-
  exposure to water such that they can be included in suitable               rier, diluent, binder, or filler comprises from about 80 to about
  formulary kits. Examples of suitable packaging include, but                99 weight percent of total weight of the composition. In
  are not limited to, hermetically sealed foils, plastic or the like,        another embodiment, the carrier, diluent, binder, or filler
  unit dose containers, blister packs, and strip packs.                 40   comprises from about 85 to about 99 weight percent of total
     In this regard, also provided herein is a method of preparing           weight of the composition. In another embodiment, the car-
  a solid pharmaceutical formulation including an active ingre-              rier, diluent, binder, or filler comprises from about 90 to about
  dient through admixing the active ingredient and an excipient              99 weight percent of total weight of the composition. In
  under anhydrous or low moisture/humidity conditions,                       another embodiment, the carrier, diluent, binder, or filler
  wherein the ingredients are substantially free of water. The          45   comprises from about 95 to about 99 weight percent of total
  method can further include packaging the anhydrous or non-                 weight of the composition. In another embodiment, the car-
  hygroscopic solid formulation under low moisture condi-                    rier, diluent, binder, or filler comprises about 98 weight per-
  tions. By using such conditions, the risk of contact with water            cent of total weight of the composition. In another embodi-
  is reduced and the degradation of the active ingredient can be             ment, the carrier, diluent, binder, or filler comprises about 99
  prevented or substantially reduced.                                   50   weight percent of total weight of the composition.
     Also provided herein are lactose-free pharmaceutical com-                  In one embodiment, the dosage forms provided herein
  positions and dosage forms. Compositions and dosage forms                  comprise both mannitol and starch. In one embodiment, man-
  that comprise an active ingredient that is a primary or second-            nitol and starch comprise from about 70 to about 99 weight
  ary amine are preferably lactose-free. As used herein, the term            percent of total weight of the composition. In another
  "lactose-free" means that the amount of lactose present, if           55   embodiment, mannitol and starch comprise from about 80 to
  any, is insufficient to substantially increase the degradation             about 99 weight percent of total weight of the composition. In
  rate of an active ingredient that is a primary or secondary                another embodiment, mannitol and starch comprise from
  amine. Lactose-free compositions provided herein can com-                  about 85 to about 99 weight percent of total weight of the
  prise excipients which are well known in the art and are listed            composition. In another embodiment, mannitol and starch
  in the USP (XXI)/NF (XVI), which is incorporated herein by            60   comprise from about 90 to about 99 weight percent of total
  reference.                                                                 weight of the composition. In another embodiment, mannitol
     In one embodiment, pomalidomide, or a pharmaceutically                  and starch comprise from about 95 to about 99 weight percent
  acceptable stereoisomer, prodrug, salt, solvate, or clathrate              of total weight of the composition. In another embodiment,
  thereof, comprises from about 0.1 to about 10 weight percent               mannitol and starch comprise about 98 weight percent of total
  of total weight of the composition. In another embodiment,            65   weight of the composition. In another embodiment, mannitol
  pomalidomide, or a pharmaceutically acceptable stereoiso-                  and starch comprise about 99 weight percent of total weight
  mer, prodrug, salt, solvate, or clathrate thereof, comprises               of the composition.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 117 of 151 PageID: 487


                                                           US 8,828,427 B2
                                   7                                                                         8
     In one embodiment, the ratio of mannitol:starch in the                   mg. In one embodiment, the sodium stearyl fumarate is
  dosage form is from about 1: 1 to about 1:1.5. In one embodi-               present at an amount of about 0.16 mg.
  ment, the ratio of mannitol: starch in the dosage form is about                 In one embodiment, provided herein is a dosage form com-
  1: 1.3.                                                                     prising: 1) pomalidomide, or a pharmaceutically acceptable
     In another embodiment, the dosage form comprises a lubri-                stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  cant. In one embodiment, the dosage form comprises about                    present at an amount that provides about 0.5 mg potency of
  0.2, 0.3, 0.5, 0.6, or 0.8 mg oflubricant. In another embodi-               pomalidomide; 2) about 35 mg of pregelatinized starch; 3)
  ment, the dosage form comprises about 0.16, 0.32, 0.64, or                  about 0.16 mg of sodium stearyl fumarate; and 4) spray dried
  0.75 mg of lubricant. In one embodiment, the lubricant is                   mannitol at an amonnt that brings the total weight of the
                                                                         10
  sodium stearyl fumarate (PRUV).                                             dosage form to 62.5 mg. In one embodiment, the dosage form
     In one embodiment, the lubricant, e.g., PRUV, comprises                  is suitable for administration in a size 4 or larger capsule.
  from about 0.01 to about 5 weight percent of total weight of                    In one embodiment, provided herein is a dosage form com-
  the composition. In another embodiment, the lubricant, e.g.,                prising: 1) pomalidomide, or a pharmaceutically acceptable
  PRUV, comprises from about 0.01 to about 1 weight percent              15
                                                                              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  of total weight of the composition. In another embodiment,                  present at an amount that provides about 1 mg potency of
  the lubricant, e.g., PRUV, comprises from about 0.1 to about                pomalidomide; and 2) a pharmaceutically acceptable excipi-
  1 weight percent of total weight of the composition. In                     ent. In one embodiment, the total weight of the dosage form is
  another embodiment, the lubricant, e.g., PRUV, comprises                    about 125 mg. In one embodiment, the dosage form is suitable
  from about 0.1 to about 0.5 weight percent of total weight of          20   for administration in a size 4 or larger capsule. In one embodi-
  the composition. In another embodiment, the lubricant, e.g.,                ment, the excipient comprises a carrier, diluent, binder, or
  PRUV, comprises from about 0.2 to about 0.3 weight percent                  filler. In one embodiment, the excipients comprise a carrier,
  of total weight of the composition. In another embodiment,                  diluent, binder, or filler and a lubricant.
  the lubricant, e.g., PRUV, comprises about 0.25 weight per-                     In one embodiment where the total weight of the dosage
  cent of total weight of the composition.                               25   form is about 125 mg, the carrier, diluent, binder, or filler
     In some embodiments, because it is typical to obtain poma-               comprises mannitol and/or starch. In one embodiment, the
  lidomide, or a pharmaceutically acceptable stereoisomer,                    excipient comprises both mannitol and starch. In one embodi-
  prodrug, salt, solvate, or clathrate thereof, at a purity of less           ment, where both mannitol and starch are present in the
  than 100%, the formulations and dosage forms provided                       dosage form, the dosage form comprises about 70 mg of
  herein may be defined as compositions, formulations, or dos-           30   starch, and the remaining weight is filled by starch. In one
  age forms that comprise pomalidomide, or a pharmaceuti-                     embodiment, the mannitol is spray dried mannitol. In another
  cally acceptable stereoisomer, prodrug, salt, solvate, or clath-            embodiment, the starch is pregelatinized starch.
  rate thereof, at an amount that provides the potency of a                       In one embodiment where the total weight of the dosage
  specified amount of 100% pure pomalidomide.                                 form is about 125 mg and where a lubricant is present, the
     For example, in one embodiment, provided herein is a                35   lubricant is sodium stearyl fumarate. In one embodiment, the
  single unit dosage form comprising: 1) pomalidomide, or a                   sodium stearyl fumarate is present at an amount of about 0.3
  pharmaceutically acceptable stereoisomer, prodrug, salt, sol-               mg. In one embodiment, the sodium stearyl fumarate is
  vate, or clathrate thereof, present at an amount that provides              present at an amount of about 0.32 mg.
  about 0.5, 1, 2, 3, 4, or 5 mg potency of pomalidomide; and 2)                  In one embodiment, provided herein is a dosage form com-
  about 60, 120, 250, 180, 240, or 300 mg of a carrier, diluent,         40   prising: 1) pomalidomide, or a pharmaceutically acceptable
  binder, or filler, respectively. In one embodiment, the amount              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  of a carrier, diluent, binder, or filler is about 62, 124, 248, 177,        present at an amount that provides about 1 mg potency of
  236, or 295 mg, respectively.                                               pomalidomide; 2) about 70 mg of pregelatinized starch; 3)
     In one embodiment, provided herein is a dosage form com-                 about 0.32 mg of sodium stearyl fumarate; and 4) spray dried
  prising: 1) pomalidomide, or a pharmaceutically acceptable             45   mannitol at an amonnt that brings the total weight of the
  stereoisomer, prodrug, salt, solvate, or clathrate thereof                  dosage form to 125 mg. In one embodiment, the dosage form
  present at an amount that provides about 0.5 mg potency of                  is suitable for administration in a size 4 or larger capsule.
  pomalidomide; and 2) a pharmaceutically acceptable excipi-                      In one embodiment, provided herein is a dosage form com-
  ent. In one embodiment, the total weight of the dosage form is              prising: 1) pomalidomide, or a pharmaceutically acceptable
  about 62.5 mg. In one embodiment, the dosage form is suit-             50   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  able for administration in a size 4 or larger capsule. In one               present at an amount that provides about 2 mg potency of
  embodiment, the excipient comprises a carrier, diluent,                     pomalidomide; and 2) a pharmaceutically acceptable excipi-
  binder, or filler. In one embodiment, the excipients comprise               ent. In one embodiment, the total weight of the dosage form is
  a carrier, diluent, binder, or filler and a lubricant.                      about 250 mg. In one embodiment, the dosage form is suitable
     In one embodiment where the total weight of the dosage              55   for administration in a size 2 or larger capsule. In one embodi-
  form is about 62.5 mg, the carrier, diluent, binder, or filler              ment, the excipient comprises a carrier, diluent, binder, or
  comprises mannitol and/or starch. In one embodiment, the                    filler. In one embodiment, the excipients comprise a carrier,
  excipient comprises both mannitol and starch. In one embodi-                diluent, binder, or filler and a lubricant.
  ment, where both mannitol and starch are present in the                         In one embodiment where the total weight of the dosage
  dosage form, the dosage form comprises about 35 mg of                  60   form is about 250 mg, the carrier, diluent, binder, or filler
  starch, and the remaining weight is filled by starch. In one                comprises mannitol and/or starch. In one embodiment, the
  embodiment, the mannitol is spray dried mannitol. In another                excipient comprises both mannitol and starch. In one embodi-
  embodiment, the starch is pregelatinized starch.                            ment, where both mannitol and starch are present in the
     In one embodiment where the total weight of the dosage                   dosage form, the dosage form comprises about 140 mg of
  form is about 62.5 mg and where a lubricant is present, the            65   starch, and the remaining weight is filled by starch. In one
  lubricant is sodium stearyl fumarate. In one embodiment, the                embodiment, the mannitol is spray dried mannitol. In another
  sodium stearyl fumarate is present at an amount of about 0.2                embodiment, the starch is pregelatinized starch.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 118 of 151 PageID: 488


                                                        US 8,828,427 B2
                                 9                                                                      10
      In one embodiment where the total weight of the dosage              starch, and the remaining weight is filled by starch. In one
  form is about 250 mg and where a lubricant is present, the              embodiment, the mannitol is spray dried mannitol. In another
  lubricant is sodium stearyl fumarate. In one embodiment, the            embodiment, the starch is pregelatinized starch.
  sodium stearyl fumarate is present at an amount of about 0.6                In one embodiment where the total weight of the dosage
  mg. In one embodiment, the sodium stearyl fumarate is                   form is about 240 mg and where a lubricant is present, the
  present at an amount of about 0.64 mg.                                  lubricant is sodium stearyl fumarate. In one embodiment, the
      In one embodiment, provided herein is a dosage form com-            sodium stearyl fumarate is present at an amount of about 0.6
  prising: 1) pomalidomide, or a pharmaceutically acceptable              mg.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
  present at an amount that provides about 2 mg potency of           10   prising: 1) pomalidomide, or a pharmaceutically acceptable
  pomalidomide; 2) about 140 mg of pregelatinized starch; 3)              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  about 0.64 mg of sodium stearyl fumarate; and4) spray dried             present at an amount that provides about 4 mg potency of
  mannitol at an amount that brings the total weight of the               pomalidomide; 2) about 134.4 mg of pregelatinized starch; 3)
  dosage form to 250 mg. In one embodiment, the dosage form               about 0.6 mg of sodium stearyl fumarate; and 4) spray dried
  is suitable for administration in a size 2 or larger capsule.      15   mannitol at an amount that brings the total weight of the
      In one embodiment, provided herein is a dosage form com-            dosage form to 240 mg. In one embodiment, the dosage form
  prising: 1) pomalidomide, or a pharmaceutically acceptable              is suitable for administration in a size 2 or larger capsule.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
  present at an amount that provides about 3 mg potency of                prising: 1) pomalidomide, or a pharmaceutically acceptable
  pomalidomide; and 2) a pharmaceutically acceptable excipi-         20   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  ent. In one embodiment, the total weight of the dosage form is          present at an amount that provides about 5 mg potency of
  about 180 mg. In one embodiment, the dosage form is suitable            pomalidomide; and 2) a pharmaceutically acceptable excipi-
  for administration in a size 2 or larger capsule. In one embodi-        ent. In one embodiment, the total weight of the dosage form is
  ment, the excipient comprises a carrier, diluent, binder, or            about 300 mg. In one embodiment, the dosage form is suitable
  filler. In one embodiment, the excipients comprise a carrier,      25   for administration in a size 1 or larger capsule. In one embodi-
  diluent, binder, or filler and a lubricant.                             ment, the excipient comprises a carrier, diluent, binder, or
      In one embodiment where the total weight of the dosage              filler. In one embodiment, the excipients comprise a carrier,
  form is about 180 mg, the carrier, diluent, binder, or filler           diluent, binder, or filler and a lubricant.
  comprises mannitol and/or starch. In one embodiment, the                    In one embodiment where the total weight of the dosage
  excipient comprises both mannitol and starch. In one embodi-       30   form is about 300 mg, the carrier, diluent, binder, or filler
  ment, where both mannitol and starch are present in the                 comprises mannitol and/or starch. In one embodiment, the
  dosage form, the dosage form comprises about 100 mg of                  excipient comprises both mannitol and starch. In one embodi-
  starch, and the remaining weight is filled by starch. In one            ment, where both mannitol and starch are present in the
  embodiment, the mannitol is spray dried mannitol. In another            dosage form, the dosage form comprises about 168 mg of
  embodiment, the starch is pregelatinized starch.                   35   starch, and the remaining weight is filled by starch. In one
      In one embodiment where the total weight of the dosage              embodiment, the mannitol is spray dried mannitol. In another
  form is about 180 mg and where a lubricant is present, the              embodiment, the starch is pregelatinized starch.
  lubricant is sodium stearyl fumarate. In one embodiment, the                In one embodiment where the total weight of the dosage
  sodium stearyl fumarate is present at an amount of about 0.5            form is about 300 mg and where a lubricant is present, the
  mg. In one embodiment, the sodium stearyl fumarate is              40   lubricant is sodium stearyl fumarate. In one embodiment, the
  present at an amount of about 0.45 mg.                                  sodium stearyl fumarate is present at an amount of about 0.8
      In one embodiment, provided herein is a dosage form com-            mg. In one embodiment, the sodium stearyl fumarate is
  prising: 1) pomalidomide, or a pharmaceutically acceptable              present at an amount of about 0.75 mg.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
  present at an amount that provides about 3 mg potency of           45   prising: 1) pomalidomide, or a pharmaceutically acceptable
  pomalidomide; 2) about 100.8 mg of pregelatinized starch; 3)            stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  about 0.45 mg of sodium stearyl fumarate; and 4) spray dried            present at an amount that provides about 5 mg potency of
  mannitol at an amount that brings the total weight of the               pomalidomide; 2) about 168 mg of pregelatinized starch; 3)
  dosage form to 180 mg. In one embodiment, the dosage form               about 0.75 mg of sodium stearyl fumarate; and 4) spray dried
  is suitable for administration in a size 2 or larger capsule.      50   mannitol at an amount that brings the total weight of the
      In one embodiment, provided herein is a dosage form com-            dosage form to 300 mg. In one embodiment, the dosage form
  prising: 1) pomalidomide, or a pharmaceutically acceptable              is suitable for administration in a size 1 or larger capsule.
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In another embodiment, provided herein is a dosage form
  present at an amount that provides about 4 mg potency of                comprising pomalidomide, or a pharmaceutically acceptable
  pomalidomide; and 2) a pharmaceutically acceptable excipi-         55   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
  ent. In one embodiment, the total weight of the dosage form is          present at an amount that provides about 0.5 mg potency of
  about 240 mg. In one embodiment, the dosage form is suitable            pomalidomide, which is stable for a period of at least about
  for administration in a size 2 or larger capsule. In one embodi-        12, about 24, or about 36 months without refrigeration. In
  ment, the excipient comprises a carrier, diluent, binder, or            some embodiments, the dosage form comprises mannitol
  filler. In one embodiment, the excipients comprise a carrier,      60   and/or starch. In one embodiment where both starch and
  diluent, binder, or filler and a lubricant.                             mannitol are present in the dosage form, starch is present at an
      In one embodiment where the total weight of the dosage              amount of about 35 mg, and mannitol is present at an amount
  form is about 240 mg, the carrier, diluent, binder, or filler           that brings the total weight of composition to about 62.5 mg.
  comprises mannitol and/or starch. In one embodiment, the                In some embodiments, the dosage form further comprises
  excipient comprises both mannitol and starch. In one embodi-       65   sodium stearyl fumarate at an amount of about 0.2 mg or
  ment, where both mannitol and starch are present in the                 about 0.16 mg. In some embodiments, provided herein is a
  dosage form, the dosage form comprises about 135 mg of                  dosage form comprising: 1) pomalidomide, or a pharmaceu-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 119 of 151 PageID: 489


                                                        US 8,828,427 B2
                                11                                                                      12
  tically acceptable stereoisomer, prodrug, salt, solvate, or             that brings the total weight of composition to about 300 mg.
  clathrate thereof, present at an amount that provides about 0.5         In some embodiments, the dosage form further comprises
  mg potency of pomalidomide; about 35 mg pregelatinized                  sodium stearyl fumarate at an amount of about 0.8 mg or
  starch; about 0.16 mg sodium stearyl fumarate; and spray                about 0.75 mg. In some embodiments, provided herein is a
  dried mannitol at an amount that brings the total weight of the         dosage form comprising: 1) pomalidomide, or a pharmaceu-
  dosage form to 62.5 mg; wherein the dosage form is stable for           tically acceptable stereoisomer, prodrug, salt, solvate, or
  a period of at least about 12, about 24, or about 36 months             clathrate thereof, present at an amount that provides about 5
  without refrigeration. In one embodiment, the dosage form is            mg potency of pomalidomide; about 168 mg pregelatinized
  suitable for administration in a size 4 or larger capsule.              starch; about 0.75 mg sodium stearyl fumarate; and spray
     In another embodiment, provided herein is a dosage form         10   dried mannitol at an amount that brings the total weight of the
  comprising pomalidomide, or a pharmaceutically acceptable               dosage form to 300 mg; wherein the dosage form is stable for
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,             a period of at least 12, about 24, or about 36 months without
  present at an amount that provides about 1 mg potency of                refrigeration. In one embodiment, the dosage form is suitable
  pomalidomide, which is stable for a period of at least about            for administration in a size 1 or larger capsule.
  12, about 24, or about 36 months without refrigeration. In         15      4 .1.1 Second Active Agents
  some embodiments, the dosage form comprises mannitol                       In certain embodiments, provided herein are compositions
  and/or starch. In one embodiment where both starch and                  and dosage form of pomalidomide, or a pharmaceutically
  mannitol are present in the dosage form, starch is present at an        acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  amount of about 70 mg, and mannitol is present at an amount             thereof, which may further comprise one or more secondary
  that brings the total weight of composition to about 125 mg.       20   active ingredients. Certain combinations may work synergis-
  In some embodiments, the dosage farm further comprises                  tically in the treatment of particular types diseases or disor-
  sodium stearyl fumarate at an amount of about 0.3 mg or                 ders, and conditions and symptoms associated with such dis-
  about 0.32 mg. In some embodiments, provided herein is a                eases or disorders. Pomalidomide, or a pharmaceutically
  dosage form comprising: 1) pomalidomide, or a pharmaceu-                acceptable stereoisomer, prodrug, salt, solvate, or clathrate
  tically acceptable stereoisomer, prodrug, salt, solvate, or        25   thereof, can also work to alleviate adverse effects associated
  clathrate thereof, present at an amount that provides about 1           with certain second active agents, and vice versa.
  mg potency of pomalidomide; about 70 mg pregelatinized                     Specific second active compounds that can be contained in
  starch; about 0.32 mg sodium stearyl fumarate; and spray                the formulations and dosage forms provided herein vary
  dried mannitol at an amount that brings the total weight of the         depending on the specific indication to be treated, prevented
  dosage form to 125 mg; wherein the dosage form is stable for       30   or managed.
  a period of at least about 12, about 24, or about 36 months                For instance, for the treatment, prevention or management
  without refrigeration. In one embodiment, the dosage form is            of cancer, second active agents include, but are not limited to:
  suitable for administration in a size 4 or larger capsule.              semaxanib; cyclosporin; etanercept; doxycycline; bort-
     In another embodiment, provided herein is a dosage form              ezomib; acivicin; aclarubicin; acodazole hydrochloride;
  comprising pomalidomide, or a pharmaceutically acceptable          35   acronine; adozelesin; aldesleukin; altretamine; ambomycin;
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,             ametantrone acetate; amsacrine; anastrozole; anthramycin;
  present at an amount that provides about 2 mg potency of                asparaginase; asperlin; azacitidine; azetepa; azotomycin;
  pomalidomide, which is stable for a period of at least about            batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-
  12, about 24, or about 36 months without refrigeration. In              ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-
  some embodiments, the dosage form comprises mannitol               40   quinar sodium; bropirimine; busulfan; cactinomycin; calus-
  and/or starch. In one embodiment where both starch and                  terone; caracemide; carbetimer; carboplatin; carmustine;
  mannitol are present in the dosage form, starch is present at an        carubicin hydrochloride; carzelesin; cedefingol; celecoxib;
  amount of about 140 mg, and mannitol is present at an amount            chlorambucil; cirolemycin; cisplatin; cladribine; crisnatol
  that brings the total weight of composition to about 250 mg.            mesylate; cyclophosphamide; cytarabine; dacarbazine; dac-
  In some embodiments, the dosage form further comprises             45   tinomycin; daunorubicin hydrochloride; decitabine; dexor-
  sodium stearyl fumarate at an amount of about 0.6 mg or                 maplatin; dezaguanine; dezaguanine mesylate; diaziquone;
  about 0.64 mg. In some embodiments, provided herein is a                docetaxel; doxorubicin; doxorubicin hydrochloride; drolox-
  dosage form comprising: 1) pomalidomide, or a pharmaceu-                ifene; droloxifene citrate; dromostanolone propionate; dua-
  tically acceptable stereoisomer, prodrug, salt, solvate, or             zomycin; edatrexate; eflornithine hydrochloride; elsamitru-
  clathrate thereof, present at an amount that provides about 2      50   cin; enloplatin; enpromate; epipropidine; epirubicin
  mg potency ofpomalidomide; about 140 mg pregelatinized                  hydrochloride; erbulozole; esorubicin hydrochloride; estra-
  starch; about 0.64 mg sodium stearyl fumarate; and spray                mustine; estramustine phosphate sodium; etanidazole; etopo-
  dried mannitol at an amount that brings the total weight of the         side; etoposide phosphate; etoprine; fadrozole hydrochlo-
  dosage form to 250 mg; wherein the dosage form is stable for            ride; fazarabine; fenretinide; floxuridine; fludarabine
  a period of at least about 12, about 24, or about 36 months        55   phosphate; fluorouracil; fluorocitabine; fosquidone; fostrie-
  without refrigeration. In one embodiment, the dosage form is            cin sodium; gemcitabine; gemcitabine hydrochloride;
  suitable for administration in a size 2 or larger capsule.              hydroxyurea; idarubicin hydrochloride; ifosfamide; ilmofos-
     In another embodiment, provided herein is a dosage form              ine; iproplatin; irinotecan; irinotecan hydrochloride; lan-
  comprising pomalidomide, or a pharmaceutically acceptable               reotide acetate; letrozole; leuprolide acetate; liarozole hydro-
  stereoisomer, prodrug, salt, solvate, or clathrate thereof,        60   chloride; lometrexol sodium; lomustine; losoxantrone
  present at an amount that provides about 5 mg potency of                hydrochloride; masoprocol; maytansine; mechlorethamine
  pomalidomide, which is stable for a period of at least about            hydrochloride; megestrol acetate; melengestrol acetate; mel-
  12, about 24, or about 36 months without refrigeration. In              phalan; menogaril; mercaptopurine; methotrexate; methotr-
  some embodiments, the dosage form comprises mannitol                    exate sodium; metoprine; meturedepa; mitindomide; mito-
  and/or starch. In one embodiment where both starch and             65   carcin; mitocromin; mitogillin; mitomalcin; mitomycin;
  mannitol are present in the dosage form, starch is present at an        mitosper; mitotane; mitoxantrone hydrochloride; mycophe-
  amount of about 168 mg, and mannitol is present at an amount            nolic acid; nocodazole; nogalamycin; ormaplatin; oxisuran;
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 120 of 151 PageID: 490


                                                         US 8,828,427 B2
                                13                                                                      14
  paclitaxel; pegaspargase; peliomycin; pentamustine; peplo-               (Gleevec®), imiquimod; immunostimulantpeptides; insulin-
  mycin sulfate; perfosfamide; pipobroman; piposulfan; pirox-              like growth factor-! receptor inhibitor; interferon agonists;
  antrone hydrochloride; plicamycin; plomestane; porfimer                  interferons; interleukins; iobenguane; iododoxorubicin;
  sodium; porfiromycin; prednimustine; procarbazine hydro-                 ipomeanol, 4-; iroplact; irsogladine; isobengazole; isohomo-
  chloride; puromycin; puromycin hydrochloride; pyrazofurin;               halicondrin B; itasetron; jasplakinolide; kahalalide F; lamel-
  riboprine; safingol; safingol hydrochloride; semustine;                  larin-N triacetate; lanreotide; leinamycin; lenograstim; len-
  simtrazene; sparfosate sodium; sparsomycin; spirogerma-                  tinan sulfate; leptolstatin; letrozole; leukemia inhibiting
  niumhydrochloride; spiromustine; spiroplatin; streptonigrin;             factor; leukocyte alpha interferon; leuprolide+estrogen+
  streptozocin; sulofenur; talisomycin; tecogalan sodium;                  progesterone; leuprorelin; levamisole; liarozole; linear
  taxotere; tegafur; teloxantrone hydrochloride; temoporfin;          10   polyamine analogue; lipophilic disaccharide peptide; lipo-
  teniposide; teroxirone; testolactone; thiamiprine; thiogua-              philic platinum compounds; lissoclinamide 7; lobaplatin;
  nine; thiotepa; tiazofurin; tirapazamine; toremifene citrate;            lombricine; lometrexol; lonidamine; losoxantrone; loxorib-
  trestolone acetate; triciribine phosphate; trimetrexate; trime-          ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-
  trexate glucuronate; triptorelin; tubulozole hydrochloride;              tides; maitansine; manr10statin A; marimastat; masoprocol;
  uracil mustard; uredepa; vapreotide; verteporfin; vinblastine       15   maspin; matrilysin inhibitors; matrix metalloproteinase
  sulfate; vincristine sulfate; vindesine; vindesine sulfate; vine-        inhibitors; menogaril; merbarone; meterelin; methioninase;
  pidine sulfate; vinglycinate sulfate; vinleurosine sulfate;              metoclopramide; MIF inhibitor; mifepristone; miltefosine;
  vinorelbine tartrate; vinzolidine sulfate; vinzolidine sulfate;          mirimostim; mitoguazone; mitolactol; mitomycin analogues;
  vorozole; zeniplatin; zinostatin; andzorubicinhydrochloride.             mitonafide; mitotoxin fibroblast growth factor-saporin;
     Other second agents include, but are not limited to: 20-epi-     20   mitoxantrone; mofarotene; molgramostim; Erbitux, human
  1,25 dihydroxyvitamin D3; 5-ethynyluracil; abiraterone;                  chorionic gonadotrophin; monophosphoryllipidA+myobac-
  aclarubicin; acylfulvene; adecypenol; adozelesin; aldesleu-              terium cell wall sk; mopidamol; mustard anticancer agent;
  kin; ALL-TK antagonists; altretamine; ambamustine; ami-                  mycaperoxide B; mycobacterial cell wall extract; myriapor-
  dox; amifostine; aminolevulinic acid; arnrubicin; amsacrine;             one; N-acetyldinaline; N-substituted benzamides; nafarelin;
  anagrelide; anastrozole; andrographolide; angiogenesis              25   nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-
  inhibitors; antagonist D; antagonist G; antarelix; anti-dorsal-          tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-
  izing morphogenetic protein-!; antiandrogen, prostatic car-              mide; nisamycin; nitric oxide modulators; nitroxide antioxi-
  cinoma; antiestrogen; antineoplaston; antisense oligonucle-              dant;        nitrullyn;      oblimersen        (Genasense®);
  otides; aphidicolin glycinate; apoptosis gene modulators;                06-benzylguanine; octreotide; okicenone; oligonucleotides;
  apoptosis regulators; apurinic acid; ara-CDP-DL-PTBA;               30   onapristone; ondansetron; ondansetron; oracin; oral cytokine
  arginine deaminase; amsacrine; atamestane; atrimustine; axi-             inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;
  nastatin 1; axinastatin 2; axinastatin 3; azasetron; azatoxin;           paclitaxel; paclitaxel analogues; paclitaxel derivatives;
  azatyrosine; baccatin III derivatives; balanol; batimastat;              palauamine; palmitoylrhizoxin; pamidronic acid; panax-
  BCR/ABL antagonists; benzochlorins; benzoylstaurospo-                    ytriol; panomifene; parabactin; pazelliptine; pegaspargase;
  rine; beta lactam derivatives; beta-alethine; betaclamycin B;       35   peldesine; pentosan polysulfate sodium; pentostatin; pentro-
  betulinic acid; bFGF inhibitor; bicalutamide; bisantrene;                zole; perflubron; perfosfamide; perillyl alcohol; phenazino-
  bisaziridinylspermine; bisnafide; bistratene A; bizelesin;               mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-
  breflate; bropirimine; budotitane; buthionine sulfoximine;               carpine hydrochloride; pirarubicin; piritrexim; placetin A;
  calcipotriol; calphostin C; camptothecin derivatives; capecit-           placetin B; plasminogen activator inhibitor; platinum com-
  abine; carboxamide-amino-triazole; carboxyamidotriazole;            40   plex; platinum compounds; platinum-triamine complex; par-
  CaRest M3; CARN 700; cartilage derived inhibitor; carze-                 timer sodium; porfiromycin; prednisone; propyl bis-acri-
  lesin; casein kinase inhibitors (ICOS); castanospermine;                 done; prostaglandin J2; proteasome inhibitors; protein
  cecropin B; cetrorelix; chlorins; chloroquinoxaline sulfona-             A-based immune modulator; protein kinase C inhibitor; pro-
  mide; cicaprost; cis-porphyrin; cladribine; clomifene ana-               tein kinase C inhibitors, microalgal; protein tyrosine phos-
  logues; clotrimazole; collismycinA; collismycin B; combre-          45   phatase inhibitors; purine nucleoside phosphorylase inhibi-
  tastatin A4;        combretastatin analogue;         conagenin;          tors; purpurins; pyrazoloacridine; pyridoxylatedhemoglobin
  crambescidin 816; crisnatol; cryptophycin 8; cryptophycinA               polyoxyethylene conjugate; raf antagonists; raltitrexed;
  derivatives; curacin A; cyclopentanthraquinones; cyclo-                  ramosetron; ras farnesyl protein transferase inhibitors; ras
  platam; cypemycin; cytarabine ocfosfate; cytolytic factor;               inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-
  cytostatin; dacliximab; decitabine; dehydrodidenmin B;              50   nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;
  deslorelin; dexamethasone; dexifosfamide; dexrazoxane;                   rohitukine; romurtide; roquinimex; rubiginone Bl; ruboxyl;
  dexverapamil; diaziquone; didenmin B; didox; diethylnor-                 safingol; saintopin; SarCNU; sarcophytol A; sargramostim;
  spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-              Sdi 1 mimetics; semustine; senescence derived inhibitor 1;
  cin; diphenyl spiromustine; docetaxel; docosanol; dolas-                 sense oligonucleotides; signal transduction inhibitors; sizofi-
  etron; doxifluridine; doxorubicin; droloxifene; dronabinol;         55   ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;
  duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-               solverol; somatomedin binding protein; sonermin; sparfosic
  mab; eflomithine; elemene; emitefur; epirubicin; epristeride;            acid; spicamycin D; spiromustine; splenopentin; spongistatin
  estramustine analogue; estrogen agonists; estrogen antago-               1; squalamine; stipiamide; stromelysin inhibitors; sulfi-
  nists; etanidazole; etoposide phosphate; exemestane; fadro-              nosine; superactive vasoactive intestinal peptide antagonist;
  zole; fazarabine; fenretinide; filgrastim; finasteride; fla-        60   suradista; suramin; swainsonine; tallimustine; tamoxifen
  vopiridol;      flezelastine;      fluasterone;     fludarabine;         methiodide; tauromustine; tazarotene; tecogalan sodium;
  fluorodaunorunicin hydrochloride; forfenimex; formestane;                tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;
  fostriecin; fotemustine; gadolinium texaphyrin; gallium                  teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;
  nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-         thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-
  abine; glutathione inhibitors; hepsulfam; heregulin; hexam-         65   malfasin; thymopoietin receptor agonist; thymotrinan; thy-
  ethylene bisacetamide; hypericin; ibandronic acid; idarubi-              roid stimulating hormone; tin ethyl etiopurpurin; tira-
  cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib             pazamine; titanocene bichloride; topsentin; toremifene;
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 121 of 151 PageID: 491


                                                        US 8,828,427 B2
                                15                                                                       16
  translation inhibitors; tretinoin; triacetyluridine; triciribine;           Examples of second active agents that may be used for the
  trimetrexate; triptorelin; tropisetron; turosteride; tyrosine            treatment, prevention and/or management of macular degen-
  kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;                eration and related syndromes include, but are not limited to,
  urogenital sinus-derived growth inhibitory factor; urokinase             a steroid, a light sensitizer, an integrin, an antioxidant, an
  receptor antagonists; vapreotide; variolin B; velaresol;                 interferon, a xanthine derivative, a growth hormone, a neu-
  veramine; verdins; verteporfin; vinorelbine; vinxaltine;                 trotrophic factor, a regulator of neovascularization, an anti-
  vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and                VEGF antibody, a prostaglandin, an antibiotic, a phytoestro-
  zinostatin stimalamer.                                                   gen, an anti-inflmatory compound or an antiangiogenesis
     Yet other second active agents include, but are not limited           compound, or a combination thereof. Specific examples
                                                                      10   include, but are not limited to, verteporfin, purlytin, an angio-
  to, 2-methoxyestradiol, telomestatin, inducers of apoptosis in
                                                                           static steroid, rhuFab, interferon-2a, pentoxifylline, tin
  multiple myeloma cells (such as, for example, TRAIL),
                                                                           etiopurpurin, motexafin, lucentis, lutetium, 9-fluoro-11 ,21-
  statins, semaxanib, cyclosporin, etanercept, doxycycline,
                                                                           dihydroxy-16, 17 -1-methylethylidinebis(oxy)pregna-1 ,4-di-
  bortezomib, oblimersen (Genasense®), remicade, docetaxel,                ene-3,20-dione, latanoprost (see U.S. Pat. No. 6,225,348),
  celecoxib, melphalan, dexamethasone (Decadron®), ste-               15   tetracycline and its derivatives, rifamycin and its derivatives,
  raids, gemcitabine, cisplatinum, temozolomide, etoposide,                macrolides, metronidazole (U.S. Pat. Nos. 6,218,369 and
  cyclophosphamide, temodar, carboplatin, procarbazine, glia-              6,015,803), genistein, genistin, 6'-0-Mal genistin, 6'-0-Ac
  del, tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxo-            genistin, daidzein, daidzin, 6'-0-Mal daidzin, daidzin, gly-
  tere, fluorouracil, leucovorin, irinotecan, xeloda, CPT-11,              citein, glycitin, 6'-0-Mal glycitin, biochaninA, formononetin
  interferon alpha, pegylated interferon alpha (e.g., PEG             20   (U.S. Pat. No. 6,001,368), triamcinolone acetamide, dexam-
  INTRON-A), capecitabine, cisplatin, thiotepa, fludarabine,               ethasone (U.S. Pat. No. 5,770,589), thalidomide, glutathione
  carboplatin, liposomal daunorubicin, cytarabine, doxetaxol,              (U.S. Pat. No. 5,632,984), basic fibroblast growth factor
  pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinorel-            (bFGF), transforming growth factor b (TGF -b), brain-derived
  bine, zoledronic acid, palmitronate, biaxin, busulphan, pred-            neurotrophic factor (BDNF), plasminogen activator factor
  nisone, bisphosphonate, arsenic trioxide, vincristine, doxo-        25   type 2 (PAI-2), EYE101 (Eyetech Pharmaceuticals),
  rubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,                   LY333531 (Eli Lilly), Miravant, and RETISERT implant
  estramustine sodium phosphate (Emcyt® ), sulindac, and eto-              (Bausch & Lomb). All of the references cited herein are
  poside.                                                                  incorporated in their entireties by reference.
     In another embodiment, examples of specific second                       Examples of second active agents that may be used for the
  agents according to the indications to be treated, prevented, or    30   treatment, prevention and/or management of skin diseases
  managed can be found in the following references, all of                 include, but are not limited to, keratolytics, retinoids, a-hy-
  which are incorporated herein in their entireties: U.S. Pat.             droxy acids, antibiotics, collagen, botulinum toxin, inter-
  Nos. 6,281,230 and 5,635,517; U.S. publication nos. 2004/                feron, steroids, and immunomodulatory agents. Specific
  0220144, 2004/0190609, 2004/0087546, 2005/0203142,                       examples include, but are not limited to, 5-fluorouracil, maso-
  2004/0091455, 2005/0100529, 2005/0214328, 2005/                     35   procol, trichloroacetic acid, salicylic acid, lactic acid, ammo-
  0239842,2006/0154880,2006/0122228, and 2005/0143344;                     nium lactate, urea, tretinoin, isotretinoin, antibiotics, col-
  and U.S. provisional application No. 60/631,870.                         lagen, botulinum toxin, interferon, corticosteroid,
     Examples of second active agents that may be used for the             transretinoic acid and collagens such as human placental
  treatment, prevention and/or management of pain include, but             collagen, animal placental collagen, Dermalogen, AlloDerm,
  are not limited to, conventional therapeutics used to treat or      40   Fascia, Cymetra, Autologen, Zyderm, Zyplast, Resoplast,
  prevent pain such as antidepressants, anticonvulsants, antihy-           and Isola gen.
  pertensives, anxiolytics, calcium channel blockers, muscle                  Examples of second active agents that may be used for the
  relaxants, non-narcotic analgesics, opioid analgesics, anti-             treatment, prevention and/or management of pulmonary hep-
  inflammatories, cox-2 inhibitors, immunomodulatory agents,               ertension and related disorders include, but are not limited to,
  alpha-adrenergic receptor agonists or antagonists, immuno-          45   anticoagulants, diuretics, cardiac glycosides, calcium chan-
  suppressive agents, corticosteroids, hyperbaric oxygen, ket-             nel blockers, vasodilators, prostacyclin analogues, endothelin
  amine, other anesthetic agents, NMDA antagonists, and other              antagonists, phosphodiesterase inhibitors (e.g., PDE V
  therapeutics found, for example, in the Physician's Desk                 inhibitors), endopeptidase inhibitors, lipid lowering agents,
  Reference 2003. Specific examples include, but are not lim-              thromboxane inhibitors, and other therapeutics known to
  ited to, salicylic acid acetate (Aspirin®), celecoxib (Cele-        50   reduce pulmonary artery pressure. Specific examples include,
  brex®), Enbrel®, ketamine, gabapentin (Neurontin®), phe-                 but are not limited to, warfarin (Coumadin®), a diuretic, a
  nyloin      (Dilantin®),      carbamazepine        (Tegretol®),          cardiac glycoside, digoxin-oxygen, diltiazem, nifedipine, a
  oxcarbazepine (Trileptal®), valproic acid (Depakene®),                   vasodilator such as prostacyclin (e.g., prostaglandin I2
  morphine sulfate, hydromorphone, prednisone, griseofulvin,               (PGI2), epoprostenol (EPO, Floran®), treprostinil (Remodu-
  penthonium, alendronate, dyphenhydramide, guanethidine,             55   lin®), nitric oxide (NO), bosentan (Tracleer®), amlodipine,
  ketorolac (Acular®), thyrocalcitonin, dimethylsulfoxide                  epoprostenol (Floran®), treprostinil (Remodulin®), prosta-
  (DMSO), clonidine (Catapress®), bretylium, ketanserin,                   cyclin, tadalafil (Cialis®), simvastatin (Zocor®), omapatrilat
  reserpine, droperidol, atropine, phentolamine, bupivacaine,              (Vanlev®), irbesartan (Avapro®), pravastatin (Pravachol®),
  lidocaine, acetaminophen, nortriptyline (Pamelor®), ami-                 digoxin, L-arginine, iloprost, betaprost, and sildenafil (Via-
  triptyline (Elavil®), imipramine (Tofranil®), doxepin (Sine-        60   gra®).
  quan®), clomipramine (Anafranil®), fluoxetine (Prozac®)                     Examples of second active agents that may be used for the
  sertraline (Zoloft®), naproxen, nefazodone (Serzone®), ven-              treatment, prevention and/or management of asbestos-related
  lafaxine (Effexor®), trazodone (Desyrel®), bupropion (Well-              disorders include, but are not limited to, anthracycline, plati-
  butrin®), mexiletine, nifedipine, propranolol, tramadol, lam-            num, alkylating agent, oblimersen (Genasense®), cisplati-
  otrigine, vioxx, ziconotide, ketamine, dextromethorphan,            65   num, cyclophosphamide, temodar, carboplatin, procarba-
  benzodiazepines, baclofen, tizanidine and phenoxyben-                    zine, gliadel, tamoxifen, topotecan, methotrexate, taxotere,
  zamme.                                                                   irinotecan, capecitabine, cisplatin, thiotepa, fludarabine, car-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 122 of 151 PageID: 492


                                                        US 8,828,427 B2
                                17                                                                     18
  boplatin, liposomal daunorubicin, cytarabine, doxetaxol,                apazone, zileuton, aurothioglucose, gold sodium thiomalate,
  pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinorel-           auranofin, methotrexate, colchicine, allopurinol, probenecid,
  bine, zoledronic acid, palmitronate, Biaxin, busulphan, pred-           sulfinpyrazone and benzbromarone or betamethasone and
  nisone, bisphosphonate, arsenic trioxide, vincristine, doxo-            other glucocorticoids; and an antiemetic agent, such as, but
  rubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,                  not limited to, metoclopromide, domperidone, prochlorpera-
  bleomycin, hyaluronidase, mitomycin C, mepacrine,                       zine, promethazine, chlorpromazine, trimethobenzamide,
  thiotepa, tetracycline and gemcitabine.                                 ondansetron, granisetron, hydroxyzine, acetylleucine mono-
     Examples of second active agents that may be used for the            ethanolamine, alizapride, azasetron, benzquinamide, biet-
  treatment, prevention and/or management of parasitic dis-               anautine, bromopride, buclizine, clebopride, cyclizine,
  eases include, but are not limited to, chloroquine, quinine,       10   dimenhydrinate, diphenidol, dolasetron, meclizine, methal-
  quinidine, pyrimethamine, sulfadiazine, doxycycline, clinda-            latal, metopimazine, nabilone, oxyperndyl, pipamazine, sco-
  mycin, mefloquine, halofantrine, primaquine, hydroxychlo-               polamine, sulpiride, tetrahydrocannabinol, thiethylperazine,
  roquine, proguanil, atovaquone, azithromycin, suramin, pen-             thioproperazine, tropisetron, and a mixture thereof.
  tamidine,       melarsoprol,      nifurtimox,     benznidazole,             Examples of second active agents that may be used for the
  amphotericin B, pentavalent antimony compounds (e.g.,              15   treatment, prevention and/or management of CNS injuries
  sodium stiboglucuronate ), interferon gamma, itraconazole, a            and related syndromes include, but are not limited to, immu-
  combination of dead promastigotes and BCG, leucovorin,                  nomodulatory agents, immunosuppressive agents, antihyper-
  corticosteroids, sulfonamide, spiramycin, IgG (serology), tri-          tensives, anticonvulsants, fibrinolytic agents, antiplatelet
  methoprim, and sulfamethoxazole.                                        agents, antipsychotics, antidepressants, benzodiazepines,
     Examples of second active agents that may be used for the       20   buspirone, amantadine, and other known or conventional
  treatment, prevention and/or management of immunodefi-                  agents used in patients with CNS injury/damage and related
  ciency disorders include, but are not limited to: antibiotics           syndromes. Specific examples include, but are not limited to:
  (therapeutic or prophylactic) such as, but not limited to, ampi-        steroids (e.g., glucocorticoids, such as, but not limited to,
  cillin, tetracycline, penicillin, cephalosporins, streptomycin,         methylprednisolone, dexamethasone and betamethasone); an
  kanamycin, and erythromycin; antivirals such as, but not           25   anti-inflammatory agent, including, but not limited to,
  limited to, amantadine, rimantadine, acyclovir, and ribavirin;          naproxen sodium, diclofenac sodium, diclofenac potassium,
  immunoglobulin; plasma; immunologic enhancing drugs                     celecoxib, sulindac, oxaprozin, diflunisal, etodolac, meloxi-
  such as, but not limited to, levami sole and isoprinosine;              cam, ibuprofen, ketoprofen, nabumetone, refecoxib, methotr-
  biologics such as, but not limited to, gamma globulin, transfer         exate, leflunomide, sulfasalazine, gold salts, RHo-D Immune
  factor, interleukins, and interferons; hormones such as, but       30   Globulin, mycophenylate mofetil, cyclosporine, azathio-
  not limited to, thymic; and other immunologic agents such as,           prine, tacrolimus, basiliximab, daclizumab, salicylic acid,
  but not limited to, B cell stimulators (e.g., BAFF/BlyS),               acetylsalicylic acid, methyl salicylate, diflunisal, salsalate,
  cytokines (e.g., IL-2, IL-4, and IL-5), growth factors (e.g.,           olsalazine, sulfasalazine, acetaminophen, indomethacin,
  TGF-a), antibodies (e.g., anti-CD40 and IgM), oligonucle-               sulindac, mefenamic acid, meclofenamate sodium, tolmetin,
  otides containing unmethylated CpG motifs, and vaccines            35   ketorolac, dichlofenac, flurbinprofen, oxaprozin, piroxicam,
  (e.g., viral and tumor peptide vaccines).                               meloxicam, ampiroxicam, droxicam, pivoxicam, tenoxicam,
     Examples of second active agents that may be used for the            phenylbutazone, oxyphenbutazone, antipyrine, aminopyrine,
  treatment, prevention and/or management of CNS disorders                apazone, zileuton, aurothioglucose, gold sodium thiomalate,
  include, but are not limited to: opioids; a dopamine agonist or         auranofin, methotrexate, colchicine, allopurinol, probenecid,
  antagonist, such as, but not limited to, Levodopa, L-DOPA,         40   sulfinpyrazone and benzbromarone; a cAMP analog includ-
  cocaine, a-methyl-tyrosine, reserpine, tetrabenazine, ben-              ing, but not limited to, db-cAMP; an agent comprising a
  zotropine, pargyline, fenodolpam mesylate, cabergoline,                 methylphenidate drug, which comprises 1-threo-meth-
  pramipexole dihydrochloride, ropinorole, amantadine hydro-              y lphenidate,     d-threo-methylphenidate,      dl-threo-meth-
  chloride, selegiline hydrochloride, carbidopa, pergolide                ylphenidate, 1-erythro-methylphenidate, d-erythro-meth-
  mesylate, Sinemet CR, and Symmetrel; a MAO inhibitor,              45   ylphenidate, dl-erythro-methylphenidate, and a mixture
  such as, but not limited to, iproniazid, clorgyline, phenelzine         thereof; and a diuretic agent such as, but not limited to,
  and isocarboxazid; a COMT inhibitor, such as, but not limited           mannitol, furosemide, glycerol, and urea.
  to, tolcapone and entacapone; a cholinesterase inhibitor, such              Examples of second active agent that may be used for the
  as, but not limited to, physostigmine saliclate, physostigmine          treatment, prevention and/or management of dysfunctional
  sulfate, physostigmine bromide, meostigmine bromide, neo-          50   sleep and related syndromes include, but are not limited to, a
  stigmine methylsulfate, ambenonim chloride, edrophonium                 tricyclic antidepressant agent, a selective serotonin reuptake
  chloride, tacrine, pralidoxime chloride, obidoxime chloride,            inhibitor, an antiepileptic agent (gabapentin, pregabalin, car-
  trimedoxime bromide, diacetyl monoxim, endrophonium,                    bamazepine, oxcarbazepine, levitiracetam, topiramate), an
  pyridostigmine, and demecarium; an anti-inflmatory                      antiaryhthmic agent, a sodium channel blocking agent, a
  agent, such as, but not limited to, naproxen sodium,               55   selective inflammatory mediator inhibitor, an opioid agent, a
  diclofenac sodium, diclofenac potassium, celecoxib, sulin-              second immunomodulatory compound, a combination agent,
  dac, oxaprozin, diflunisal, etodolac, meloxicam, ibuprofen,             and other known or conventional agents used in sleep therapy.
  ketoprofen, nabumetone, refecoxib, methotrexate, lefluno-               Specific examples include, but are not limited to, Neurontin,
  mide, sulfasalazine, gold salts, Rho-D Immune Globulin,                 oxycontin, morphine, topiramate, amitryptiline, nortryp-
  mycophenylate mofetil, cyclosporine, azathioprine, tacroli-        60   tiline, carbamazepine, Levodopa, L-DOPA, cocaine, a-me-
  mus, basiliximab, daclizumab, salicylic acid, acetylsalicylic           thyl-tyrosine, reserpine, tetrabenazine, benzotropine, par-
  acid, methyl salicylate, diflunisal, salsalate, olsalazine, sul-        gyline, fenodolpam mesylate, cabergoline, pramipexole
  fasalazine, acetaminophen, indomethacin, sulindac, mefe-                dihydrochloride, ropinorole, amantadine hydrochloride, sel-
  namic acid, meclofenamate sodium, tolmetin, ketorolac,                  egiline hydrochloride, carbidopa, pergolide mesylate,
  dichlofenac, flurbinprofen, oxaprozin, piroxicam, meloxi-          65   Sinemet CR, Symmetrel, iproniazid, clorgyline, phenelzine,
  cam, ampiroxicam, droxicam, pivoxicam, tenoxicam, phe-                  isocarboxazid, tolcapone, entacapone, physostigmine sali-
  nylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                  clate, physostigmine sulfate, physostigmine bromide, meo-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 123 of 151 PageID: 493


                                                         US 8,828,427 B2
                                 19                                                                       20
  stigmine bromide, neostigmine methylsulfate, ambenonim                       In some embodiments, the active ingredients and excipi-
  chloride, edrophonium chloride, tacrine, pralidoxime chlo-                ents are directly blended and loaded into, for example, a
  ride, obidoxime chloride, trimedoxime bromide, diacetyl                   capsule, or compressed directly into tablets. A direct-blended
  monoxim, endrophonium, pyridostigmine, demecarium,                        dosage form may be more advantageous than a compacted
  naproxen sodium, diclofenac sodium, diclofenac potassium,                 (e.g., roller-compacted) dosage form in certain instances,
  celecoxib, sulindac, oxaprozin, diflunisal, etodolac, meloxi-             since direct-blending can reduce or eliminate the harmful
  cam, ibuprofen, ketoprofen, nabumetone, refecoxib, methotr-               health effects that may be caused by airborne particles of
  exate, leflunomide, sulfasalazine, gold salts, RHo-D Immune               ingredients during the manufacture using compaction pro-
  Globulin, mycophenylate mofetil, cyclosporine, azathio-                   cess.
  prine, tacrolimus, basiliximab, daclizumab, salicylic acid,          10      Direct blend formulations may be advantageous in certain
  acetylsalicylic acid, methyl salicylate, diflunisal, salsalate,           instances because they require only one blending step, that of
  olsalazine, sulfasalazine, acetaminophen, indomethacin,                   the active and excipients, before being processed into the final
  sulindac, mefenamic acid, meclofenamate sodium, tolmetin,                 dosage form, e.g., tablet or capsule. This can reduce the
  ketorolac, dichlofenac, flurbinprofen, oxaprozin, piroxicam,              production of airborne particle or dust to a minimum, while
  meloxicam, ampiroxicam, droxicam, pivoxicam, tenoxicam,              15   roller-compaction processes may be prone to produce dust. In
  phenylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                 roller-compaction process, the compacted material is often
  apazone, zileuton, aurothioglucose, gold sodium thiomalate,               milled into smaller particles for further processing. The mill-
  auranofin, methotrexate, colchicine, allopurinol, probenecid,             ing operation can produce significant amounts of airborne
  sulfinpyrazone, benzbromarone, betamethasone and other                    particles, since the purpose for this step in manufacturing is to
  glucocorticoids, metoclopromide, domperidone, prochlor-              20   reduce the materials particle size. The milled material is then
  perazine, promethazine, chlorpromazine, trimetho benza-                   blended with other ingredients prior to manufacturing the
  mide, ondansetron, granisetron, hydroxyzine, acetylleucine                final dosage form.
  monoethanolamine, alizapride, azasetron, benzquinamide,                      For certain active ingredients, in particular for a compound
  bietanautine, bromopride, buclizine, clebopride, cyclizine,               with a low solubility, the active ingredient's particle size is
  dimenhydrinate, diphenidol, dolasetron, meclizine, methal-           25   reduced to a fine powder in order to help increase the active
  lata!, metopimazine, nabilone, oxyperndyl, pipamazine, sco-               ingredient's rate of solubilization. The increase in the rate of
  polamine, sulpiride, tetrahydrocarmabinol, thiethylperazine,              solubilization is often necessary for the active ingredient to be
  thioproperazine, tropisetron, and a mixture thereof.                      effectively absorbed in the gastrointestinal tract. However for
     Examples of second active agents that may be used for the              fine powders to be directly-blended and loaded onto capsules,
  treatment, prevention and/or management of hemoglobin-               30   the excipients should preferably provide certain characteris-
  apathy and related disorders include, but are not limited to:             tics which render the ingredients suitable for the direct-blend
  interleukins, such as IL-2 (including recombinant IL-II                   process. Examples of such characteristics include, but are not
  ("riL2") and canarypox IL-2), IL-l 0, IL-12, and IL-18; inter-            limited to, acceptable flow characteristics. In one embodi-
  ferons, such as interferon alfa-2a, interferon alfa-2b, inter-            ment, therefore, provided herein is the use of, and composi-
  feronalfa-nl, interferonalfa-n3, interferon beta-I a, and inter-     35   tions comprising, excipients which may provide characteris-
  feron gamma-! b; and G-CSF; hydroxyurea; butyrates or                     tics, which render the resulting mixture suitable for direct-
  butyrate derivatives; nitrous oxide; hydroxy urea;                        blend process, e.g., good flow characteristics.
  HEMOXIN™ (NIPRISAWM; see U.S. Pat. No. 5,800,819);                           4.2.1. Screening
  Gardos channel antagonists such as clotrimazole and triaryl                  The process for making the pharmaceutical compositions
  methane derivatives; Deferoxamine; protein C; and transfu-           40   of the invention preferably includes the screening of the
  sions of blood, or of a blood substitute such as Hemospan™                active ingredient and the excipient(s ). In one embodiment, the
  or Hemospan™ PS (Sangart).                                                active ingredient is passed through a screen having openings
                                                                            of about 200 microns to about 750 microns. In another
             4.2. Process for Making Dosage Forms                           embodiment, the active ingredient is passed through a screen
                                                                       45   with openings of about 200 microns to about 400 microns. In
     Dosage forms provided herein can be prepared by any of                 one embodiment, the active ingredient is passed through a
  the methods of pharmacy, but all methods include the step of              screen having openings of about 300 to about 400 microns.
  bringing the active ingredient into association with the excipi-          Depending on the excipient(s) used, the screen openings vary.
  ent, which constitutes one or more necessary ingredients. In              For example, disintegrants and binders are passed through
  general, the compositions are prepared by uniformly admix-           50   openings of about 430 microns to about 750 microns, from
  ing (e.g., direct blend) the active ingredient with liquid excipi-        about 600 microns to about 720 microns, or about 710
  ents or finely divided solid excipients or both, and then, if             microns. Lubricants are typically passed through smaller
  necessary, shaping the product into the desired presentation              openings, e.g., about 150 microns to about 250 microns
  (e.g., compaction such as roller-compaction). If desired, tab-            screen. In one embodiment, the lubricant is passed through a
  lets can be coated by standard aqueous or non-aqueous tech-          55   screen opening of about 210 microns.
  niques.                                                                      4.2.2. Pre-Blending
     A dosage form provided herein can be prepared by com-                     After the ingredients are screened, the excipient and active
  pression or molding, optionally with one or more accessory                ingredient are mixed in a diffusion mixer. In one embodiment,
  ingredients. Compressed tablets can be prepared by com-                   the mixing time is from about 1 minute to about 50 minutes,
  pressing in a suitable machine the active ingredient in a free-      60   from about 5 minutes to about 45 minutes, from about 10
  flowing form such as powder or granules, optionally mixed                 minutes to about 40 minutes, or from about 10 minutes to
  with an excipient as above and/or a surface active or dispers-            about 25 minutes. In another embodiment, the mixing time is
  ing agent. Molded tablets can be made by molding in a suit-               about 15 minutes.
  able machine a mixture of the powdered compound moist-                       When more than one excipients are used, the excipients
  ened with an inert liquid diluent. Encapsulation of the dosage       65   may be admixed in a tumble blender for about 1 minute to
  forms provided herein can be done using capsules of meth-                 about 20 minutes, or for about 5 minutes to about 10 minutes,
  ylcellulose, calcium alginate, or gelatin.                                prior to mixing with the active ingredient.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 124 of 151 PageID: 494


                                                        US 8,828,427 B2
                                21                                                                    22
     4.2.3. Roller Compaction                                                Other cancers include, but are not limited to, advanced
     In one embodiment, the pre-blend may optionally be                   malignancy, amyloidosis, neuroblastoma, meningioma,
  passed through a roller compactor with a hammer mill                    hemangiopericytoma, multiple brain metastase, glioblastoma
  attached at the discharge of the compactor.                             multiforms, glioblastoma, brain stem glioma, poor prognosis
     4.2.4. Final Blend                                                   malignant brain tumor, malignant glioma, recurrent malig-
     When a lubricant, e.g., sodium stearyl fumarate, is used,            nant glioma, anaplastic astrocytoma, anaplastic oligodendro-
  the lubricant is mixed with the pre-blend at the end of the             glioma, neuroendocrine tumor, rectal adenocarcinoma,
  process to complete the pharmaceutical composition. This                Dukes C & D colorectal cancer, unresectable colorectal car-
  additional mixing is from about 1 minute to about 10 minutes,           cinoma, metastatic hepatocellular carcinoma, Kaposi's sar-
                                                                     10
  or from about 3 minutes to about 5 minutes.                             coma, karotype acute myeloblastic leukemia, chronic lym-
     4.2.5. Encapsulation                                                 phocytic leukemia (CLL), Hodgkin's lymphoma, non-
     The formulation mixture is then encapsulated into the                Hodgkin's lymphoma, cutaneous T-Cell lymphoma,
  desired size capsule shell using, for example, a capsule filling        cutaneous B-Cell lymphoma, diffuse large B-Cell lym-
  machine or a rotary tablet press.                                  15   phoma, low grade follicular lymphoma, metastatic melanoma
                                                                          (localized melanoma, including, but not limited to, ocular
                             4.3. Kits                                    melanoma), malignant mesothelioma, malignant pleural
                                                                          effusion mesothelioma syndrome, peritoneal carcinoma, pap-
     Pharmaceutical packs or kits which comprise pharmaceu-               illary serous carcinoma, gynecologic sarcoma, soft tissue
  tical compositions or dosage forms provided herein are also        20   sarcoma, scleroderma, cutaneous vasculitis, Langerhans cell
  provided. An example of a kit comprises notice in the form              histiocytosis, leiomyosarcoma, fibrodysplasia ossificans pro-
  prescribed by a governmental agency regulating the manu-                gressive, hormone refractory prostate cancer, resected high-
  facture, use or sale of pharmaceuticals or biological products,         risk soft tissue sarcoma, unrescectable hepatocellular carci-
  which notice reflects approval by the agency of manufacture,            noma, Waldenstrom's macroglobulinemia, smoldering
  use or sale for human administration.                              25   myeloma, indolent myeloma, fallopian tube cancer, androgen
                                                                          independent prostate cancer, androgen dependent stage IV
          4.4. Methods of Treatment, Prevention, and                      non-metastatic prostate cancer, hormone-insensitive prostate
                        Management                                        cancer, chemotherapy-insensitive prostate cancer, papillary
                                                                          thyroid carcinoma, follicular thyroid carcinoma, medullary
     Provided herein are methods of treating, preventing, and/or     30
                                                                          thyroid carcinoma, and leiomyoma. In a specific embodi-
  managing certain diseases or disorders using the formula-
                                                                          ment, the cancer is metastatic. In another embodiment, the
  tions, compositions, or dosage forms provided herein.
                                                                          cancer is refractory or resistance to chemotherapy or radia-
     Examples of diseases or disorders include, but are not
                                                                          tion.
  limited to, cancer, disorders associated with angiogenesis,
  pain including, but not limited to, Complex Regional Pain          35
                                                                             In one embodiment, the diseases or disorders are various
  Syndrome ("CRPS"), Macular Degeneration ("MD") and                      forms of leukemias such as chronic lymphocytic leukemia,
  related syndromes, skin diseases, pulmonary disorders,                  chronic myelocytic leukemia, acute lymphoblastic leukemia,
  asbestos-related disorders, parasitic diseases, immunodefi-             acute myelogenous leukemia and acute myeloblastic leuke-
  ciency disorders, CNS disorders, CNS injury, atherosclerosis            mia, including leukemias that are relapsed, refractory or
  and related disorders, dysfunctional sleep and related disor-      40   resistant, as disclosed in U.S. publication no. 2006/0030594,
  ders, hemoglobinopathy and related disorders (e.g., anemia),            published Feb. 9, 2006, which is incorporated in its entirety
  INFa related disorders, and other various diseases and disor-           by reference.
  ders.                                                                      The term "leukemia" refers malignant neoplasms of the
     Examples of cancer and precancerous conditions include,              blood-forming tissues. The leukemia includes, but is not lim-
  but are not limited to, those described in U.S. Pat. Nos. 6,281,   45   ited to, chronic lymphocytic leukemia, chronic myelocytic
  230 and 5,635,517 to Muller et a!., in various U.S. patent              leukemia, acute lymphoblastic leukemia, acute myelogenous
  publications to Zeldis, including publication nos. 2004/                leukemia and acute myeloblastic leukemia. The leukemia can
  0220144A1, published Nov. 4, 2004 (Treatment ofMyelod-                  be relapsed, refractory or resistant to conventional therapy.
  ysplastic Syndrome); 2004/0029832A1, published Feb. 12,                 The term "relapsed" refers to a situation where patients who
  2004 (Treatment of Various Types of Cancer); and 2004/             50   have had a remission of leukemia after therapy have a return
  0087546, published May 6, 2004 (Treatment of Myeloprolif-               of leukemia cells in the marrow and a decrease in normal
  erative Diseases). Examples also include those described in             blood cells. The term "refractory or resistant" refers to a
  WO 2004/103274, published Dec. 2, 2004. All of these ref-               circumstance where patients, even after intensive treatment,
  erences are incorporated herein in their entireties by refer-           have residual leukemia cells in their marrow.
  ence.                                                              55      In another embodiment, the diseases or disorders are vari-
     Certain examples of cancer include, but are not limited to,          ous types of lymphomas, including Non-Hodgkin's lym-
  cancers of the skin, such as melanoma; lymph node; breast;              phoma (NHL). The term "lymphoma" refers a heterogenous
  cervix; uterus; gastrointestinal tract; lung; ovary; prostate;          group of neoplasms arising in the reticuloendothelial and
  colon; rectum; mouth; brain; head and neck; throat; testes;             lymphatic systems. "NHL" refers to malignant monoclonal
  kidney; pancreas; bone; spleen; liver; bladder; larynx; nasal      60   proliferation oflymphoid cells in sites of the immune system,
  passages; and AIDS-related cancers. The compounds are also              including lymph nodes, bone marrow, spleen, liver and gas-
  useful for treating cancers of the blood and bone marrow, such          trointestinal tract. Examples of NHL include, but are not
  as multiple myeloma and acute and chronic leukemias, for                limited to, mantle cell lymphoma (MCL), lymphocytic lym-
  example, lymphoblastic, myelogenous, lymphocytic, and                   phoma of intermediate differentiation, intermediate lympho-
  myelocytic leukemias. The compounds provided herein can            65   cytic lymphoma (ILL), diffuse poorly differentiated lympho-
  be used for treating, preventing or managing either primary or          cytic lymphoma (PDL), centrocytic lymphoma, diffuse
  metastatic tumors.                                                      small-cleaved cell lymphoma (DSCCL), follicular lym-
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 125 of 151 PageID: 495


                                                         US 8,828,427 B2
                                23                                                                        24
  phoma, and any type of the mantle cell lymphomas that can be             keratoses and related symptoms, skin diseases or disorders
  seen under the microscope (nodular, diffuse, blastic and                 characterized with overgrowths of the epidermis, acne, and
  mentle zone lymphoma).                                                   wrinkles.
      Examples of diseases and disorders associated with, or                  As used herein, the term "keratosis" refers to any lesion on
  characterized by, undesired angiogenesis include, but are not            the epidermis marked by the presence of circumscribed over-
  limited to, inflammatory diseases, autoimmune diseases,                  growths of the horny layer, including but not limited to actinic
  viral diseases, genetic diseases, allergic diseases, bacterial           keratosis, seborrheic keratosis, keratoacanthoma, keratosis
  diseases, ocular neovascular diseases, choroidal neovascular             follicularis (Darier disease), inverted follicular keratosis, pal-
  diseases, retina neovascular diseases, and rubeosis (neovas-             moplantar keratoderma (PPK, keratosis palmaris et planta-
  cularization of the angle). Specific examples of the diseases       10   ris), keratosis pilaris, and stucco keratosis. The term "actinic
  and disorders associated with, or characterized by, undesired            keratosis" also refers to senile keratosis, keratosis senilis,
  angiogenesis include, but are not limited to, arthritis,                 verruca senilis, plana senilis, solar keratosis, keratoderma or
  endometriosis. Crohn's disease, heart failure, advanced heart            keratoma. The term "seborrheic keratosis" also refers to seb-
  failure, renal impairment, endotoxemia, toxic shock syn-                 orrheic wart, senile wart, or basal cell papilloma. Keratosis is
  drome, osteoarthritis, retrovirus replication, wasting, menin-      15   characterized by one or more of the following symptoms:
  gitis, silica-induced fibrosis, asbestos-induced fibrosis, vet-          rough appearing, scaly, erythematous papules, plaques, spi-
  erinary disorder, malignancy-associated hypercalcemia,                   cules or nodules on exposed surfaces (e.g., face, hands, ears,
  stroke, circulatory shock, periodontitis, gingivitis, macro-             neck, legs and thorax), excrescences of keratin referred to as
  cytic anemia, refractory anemia, and 5q-deletion syndrome.               cutaneous horns, hyperkeratosis, telangiectasias, elastosis,
      Examples of pain include, but are not limited to those          20   pigmented lentigines, acanthosis, parakeratosis, dyskera-
  described in U.S. patent publication no. 2005/0203142, pub-              toses, papillomatosis, hyperpigmentation of the basal cells,
  lished Sep. 15, 2005, which is incorporated herein by refer-             cellular atypia, mitotic figures, abnormal cell-cell adhesion,
  ence. Specific types of pain include, but are not limited to,            dense inflammatory infiltrates and small prevalence of squa-
  nociceptive pain, neuropathic pain, mixed pain of nociceptive            mous cell carcinomas.
  and neuropathic pain, visceral pain, migraine, headache and         25      Examples of skin diseases or disorders characterized with
  post-operative pain.                                                     overgrowths of the epidermis include, but are not limited to,
      Examples of nociceptive pain include, but are not limited            any conditions, diseases or disorders marked by the presence
  to, pain associated with chemical or thermal burns, cuts of the          of overgrowths of the epidermis, including but not limited to,
  skin, contusions of the skin, osteoarthritis, rheumatoid arthri-         infections associated with papilloma virus, arsenical kera-
  tis, tendonitis, and myofascial pain.                               30   toses, sign of Leser-Tn§lat, warty dyskeratoma (WD), tricho-
      Examples of neuropathic pain include, but are not limited            stasis spinulosa (TS), erythrokeratodermia variabilis (EKV),
  to, CRPS type I, CRPS type II, reflex sympathetic dystrophy              ichthyosis fetalis (harlequin ichthyosis), knuckle pads, cuta-
  (RSD), reflex neurovascular dystrophy, reflex dystrophy,                 neous melanoacanthoma, parakeratosis, psoriasis, squamous
  sympathetically maintained pain syndrome, causalgia,                     cell carcinoma, confluent and reticulated papillomatosis
  Sudeck atrophy of bone, algoneurodystrophy, shoulder hand           35   (CRP), acrochordons, cutaneous horn, cowden disease (mul-
  syndrome, post-traumatic dystrophy, trigeminal neuralgia,                tiple hamartoma syndrome), dermatosis papulosa nigra
  post herpetic neuralgia, cancer related pain, phantom limb               (DPN), epidermal nevus syndrome (ENS), ichthyosis vul-
  pain, fibromyalgia, chronic fatigue syndrome, spinal cord                garis, molluscum contagiosum, prurigo nodularis, and acan-
  injury pain, central post-stroke pain, radiculopathy, diabetic           thosis nigricans (AN).
  neuropathy, post-stroke pain, luetic neuropathy, and other          40      Examples of pulmonary disorders include, but are not lim-
  painful neuropathic conditions such as those induced by                  ited to, those described in U.S. publication no. 2005/
  drugs such as vincristine and velcade.                                   0239842A1, published Oct. 27, 2005, which is incorporated
      As used herein, the terms "complex regional pain syn-                herein by reference. Specific examples include pulmonary
  drome," "CRPS" and "CRPS and related syndromes" mean a                   hypertension and related disorders. Examples of pulmonary
  chronic pain disorder characterized by one or more of the           45   hypertension and related disorders include, but are not limited
  following: pain, whether spontaneous or evoked, including                to: primary pulmonary hypertension (PPH); secondary pul-
  allodynia (painful response to a stimulus that is not usually            monary hypertension (SPH); familial PPH; sporadic PPH;
  painful) and hyperalgesia (exaggerated response to a stimulus            precapillary pulmonary hypertension; pulmonary arterial
  that is usually only mildly painful); pain that is disproportion-        hypertension (PAH); pulmonary artery hypertension; idio-
  ate to the inciting event (e.g., years of severe pain after an      50   pathic pulmonary hypertension; thrombotic pulmonary arte-
  ankle sprain); regional pain that is not limited to a single             riopathy (TPA); plexogenic pulmonary arteriopathy; func-
  peripheral nerve distribution; and autonomic dysregulation               tional classes I to IV pulmonary hypertension; and pulmonary
  (e.g., edema, alteration in blood flow and hyperhidrosis) asso-          hypertension associated with, related to, or secondary to, left
  ciated with trophic skin changes (hair and nail growth abnor-            ventricular dysfunction, mitral valvular disease, constrictive
  malities and cutaneous ulceration).                                 55   pericarditis, aortic stenosis, cardiomyopathy, mediastinal
      Examples of MD and related syndromes include, but are                fibrosis, anomalous pulmonary venous drainage, pulmonary
  not limited to, those described in U.S. patent publication no.           venoocclusive disease, collagen vascular disease, congenital
  2004/0091455, published May 13, 2004, which is incorpo-                  heart disease, HIV virus infection, drugs and toxins such as
  rated herein by reference. Specific examples include, but are            fenfluramines, congenital heart disease, pulmonary venous
  not limited to, atrophic (dry) MD, exudative (wet) MD, age-         60   hypertension, chronic obstructive pulmonary disease, inter-
  related maculopathy (ARM), choroidal neovascularisation                  stitial lung disease, sleep-disordered breathing, alveolar
  (CNVM), retinal pigment epithelium detachment (PED), and                 hypoventilation disorder, chronic exposure to high altitude,
  atrophy of retinal pigment epithelium (RPE).                             neonatal lung disease, alveolar-capillary dysplasia, sickle cell
      Examples of skin diseases include, but are not limited to,           disease, other coagulation disorder, chronic thromboemboli,
  those described in U.S. publication no. 2005/0214328A1,             65   connective tissue disease, lupus including systemic and cuta-
  published Sep. 29, 2005, which is incorporated herein by                 neous lupus, schistosomiasis, sarcoidosis or pulmonary cap-
  reference. Specific examples include, but are not limited to             illary hemangiomatosis.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 126 of 151 PageID: 496


                                                        US 8,828,427 B2
                                25                                                                          26
      Examples of asbestos-related disorders include, but not              medullaris syndrome, cauda equina syndrome, neurogenic
  limited to, those described in U.S. publication no. 2005/                shock, spinal shock, altered level of consciousness, headache,
  0100529, published May 12, 2005, which is incorporated                   nausea, emesis, memory loss, dizziness, diplopia, blurred
  herein by reference. Specific examples include, but are not              vision, emotional lability, sleep disturbances, irritability,
  limited to, mesothelioma, asbestosis, malignant pleural effu-            inability to concentrate, nervousness, behavioral impairment,
  sion, benign exudative effusion, pleural plaques, pleural c~l­           cognitive deficit, and seizure.
  cification, diffuse pleural thickening, rounded atelectasis,                Other disease or disorders include, but not limited to, viral,
  fibrotic masses, and lung cancer.                                        genetic, allergic, and autoimmune diseases. Specific
      Examples of parasitic diseases include, but are not limited          examples include, but not limited to, HIV, hepatitis, adult
  to, those described in U.S. publication no. 2006/0154880,           10
                                                                           respiratory distress syndrome, bone resorption diseases,
  published Jul. 13, 2006, which is incorporated he.rein by                chronic pulmonary inflammatory diseases, dermatitis, cystic
  reference. Parasitic diseases include diseases and d1sorders             fibrosis, septic shock, sepsis, endotoxic shock, hemodynamic
  caused by human intracellular parasites such as, but not lim-            shock, sepsis syndrome, post ischemic reperfusion injury,
  ited to, P. falcifarium, P. ovale, P. vivax, P. malariae, L.             meningitis, psoriasis, fibrotic disease, cachexia, graft versus
  donovari, L. infantum, L. aethiopica, L. major, L. tropica, L.      15
                                                                           host disease, graft rejection, auto-immune disease, rheuma-
  mexicana, L. braziliensis, T. Gondii, B. microti, B. divergens,          toid spondylitis, Crohn's disease, ulcerative colitis, inflam-
  B. coli, C. parvum, C. cayetanensis, E. histolytica, Z belli, S.         matory-bowel disease, multiple sclerosis, systemic lupus
  mansonii, S. haematobium, Trypanosoma ssp., Toxoplasma                   erythrematosus, ENL in leprosy, radiation damage, cancer,
  ssp., and 0. volvulus. Other diseases and disorders caused by            asthma, or hyperoxic alveolar injury.
  non-human intracellular parasites such as, but not limited to,      20
                                                                              Examples of atherosclerosis and related conditions
  Babesia bovis, Babesia canis, Banesia Gibsoni, Besnoitia                 include, but are not limited to, those disclosed in U.S. publi-
  darlingi, Cytauxzoon felis, Eimeria ssp., Hammondia ssp.,                cation no. 2002/0054899, published May 9, 2002, which is
  and Theileria ssp., are also encompassed. Specific examples              incorporated herein by reference. Specific examples include,
  include, but are not limited to, malaria, babesiosis, trypano-           but are not limited to, all forms of conditions involving ath-
  somiasis, leishmaniasis, toxoplasmosis, meningoencephali-           25   erosclerosis, including restenosis after vascular intervention
  tis, keratitis, amebiasis, giardiasis, cryptosporidiosis, isospo-        such as angioplasty, stenting, atherectomy and grafting. All
  riasis,     cyclosporiasis,    microsporidiosis,     ascar~as!s,
                                                                           forms of vascular intervention are contemplated herein,
  trichuriasis, ancylostomiasis, strongyloidiasis, toxocanas1s,            including diseases of the cardiovascular and renal system,
  trichinosis, lymphatic filariasis, onchocerciasis, filariasis,           such as, but not limited to, renal angioplasty, percutaneous
  schistosomiasis, and dermatitis caused by animal schisto-           30
                                                                           coronary intervention (PCI), percutaneous transluminal coro-
  somes.                                                                   nary angioplasty (PTCA), carotid percutaneous transluminal
      Examples of immunodeficiency disorders include, but are              angioplasty (PTA), coronary by-pass grafting, angioplasty
  not limited to, those described in U.S. application Ser. No.             with stent implantation, peripheral percutaneous translumi-
  11/289,723, filed Nov. 30, 2005. Specific examples include,              nal intervention of the iliac, femoral or popliteal arteries, and
  but not limited to, adenosine deaminase deficiency, antibody        35
                                                                           surgical intervention using impregnated artificial grafts. The
  deficiency with normal or elevated Igs, ataxia-tenlangiecta-             following chart provides a listing of the major systemic arter-
  sia, bare lymphocyte syndrome, common variable immun?-                   ies that may be in need of treatment, all of which are contem-
  deficiency, Ig deficiency with hyper-IgM, Ig heavy cham                  plated herein:
  deletions, IgA deficiency, immunodeficiency with thymoma,
  reticular dysgenesis, Nezelof syndrome, selective IgG sub-          40
  class deficiency, transient hypogammaglobulinemia of                     Artery               Body Areas Supplied
  infancy, Wistcott-Aldrich syndrome, X-linked agamma-
  globulinemia, X-linked severe combined immunodeficiency.               Axillary               Shoulder and axilla
                                                                         Brachial               Upper arm
      Examples of CNS disorders include, but are not limited to,         Brachiocephalic        Head, neck, and ann
  those described in U.S. publication no. 2005/0143344, pub-          45 Celiac                 Divides into left gastric, splenic, and hepatic arteries
  lished Jun. 30, 2005, which is incorporated herein by refer-             Common carotid       Neck
  ence. Specific examples include, but are not limited to,                 Common iliac         Divides into external and internal iliac arteries
                                                                         Coronary               Heart
  include, but are not limited to, Amyotrophic Lateral Sclerosis,        Deep femoral           Thigh
  Alzheimer Disease, Parkinson Disease, Huntington's Dis-                Digital                Fingers
  ease, Multiple Sclerosis other neuroimmunological disorders         50 Dorsalis pedis         Foot
  such as Tourette Syndrome, delerium, or disturbances in con-           External carotid       Neck and external head regions
                                                                         External iliac         Femoral artery
  sciousness that occur over a short period of time, and amnes-            Femoral              Thigh
  tic disorder, or discreet memory impairments that occur in the           Gastric              Stomach
  absence of other central nervous system impairments.                   Hepatic                Liver, gallbladder, pancreas, and duodenwn
      Examples of CNS injuries and related syndromes include,         55 Inferior mesenteric    Descending colon, rectum, and pelvic wall
                                                                         Internal carotid       Neck and internal head regions
  but are not limited to, those described in U.S. publication no.          Internal iliac       Rectum, urinary bladder, external genitalia,
  2006/0122228, published Jun. 8, 2006, which is incorporated                                   buttocks muscles, uterus and vagina
  herein by reference. Specific examples include, but are not              Left gastric         Esophagus and stomach
  limited to, CNS injury/damage and related syndromes,                     Middle sacral        Sacrum
                                                                           Ovarian              Ovaries
  include, but are not limited to, primary brain injury, second-      60
                                                                           Palmar arch          Hand
  ary brain injury, traumatic brain injury, focal brain injury,            Peroneal             Calf
  diffuse axonal injury, head injury, concussion, post-concus-             Popliteal            Knee
  sion syndrome, cerebral contusion and laceration, subdural               Posterior tibial     Calf
                                                                         Pulmonary              Lungs
  hematoma, epidermal hematoma, post-traumatic epilepsy,                 Radial                 Forearm
  chronic vegetative state, complete SCI, incomplete SCI, acute       65 Renal                  Kidney
  SCI, subacute SCI, chronic SCI, central cord syndrome,                 Splenic                Stomach, pancreas, and spleen
  Brown-Sequard syndrome, anterior cord syndrome, conus
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 127 of 151 PageID: 497


                                                                 US 8,828,427 B2
                                    27                                                                                       28
                               -continued                                           and sepsis syndrome, post ischemic reperfusion injury,
                                                                                    malaria, mycobacterial infection, meningitis, psoriasis, con-
  Artery                 Body Areas Supplied                                        gestive heart failure, fibrotic disease, cachexia, graft rejec-
   Subclavian            Shoulder                                                   tion, oncogenic or cancerous conditions, asthma, autoim-
   Superior mesenteric   Pancreas, small intestine, ascending and transverse        mune disease, radiation damages, and hyperoxic alveolar
                         colon                                                      injury; viral infections, such as those caused by the herpes
  Testicular             Testes
  Ulnar                  Forearm
                                                                                    viruses; viral conjunctivitis; or atopic dermatitis.
                                                                                       In other embodiments, the use of formulations, composi-
                                                                                    tions or dosage forms provided herein in various immuno-
      Examples of dysfunctional sleep and related syndromes                    10   logical applications, in particular, as vaccine adjuvants, par-
  include, but are not limited to, those disclosed in U.S. publi-                   ticularly anticancer vaccine adjuvants, as disclosed in U.S.
  cationno. 2005/0222209A1, published Oct. 6, 2005, which is                        Publication No. 2007/0048327, published Mar. 1, 2007,
  incorporated herein by reference. Specific examples include,                      which is incorporated herein in its entirety by reference, is
  but are not limited to, snoring, sleep apnea, insonmia, narco-                    also encompassed. These embodiments also relate to the uses
                                                                               15
  lepsy, restless leg syndrome, sleep terrors, sleep walking                        of the compositions, formulations, or dosage forms provided
  sleep eating, and dysfunctional sleep associated with chronic                     herein in combination with vaccines to treat or prevent cancer
  neurological or inflammatory conditions. Chronic neurologi-                       or infectious diseases, and other various uses such as reduc-
  cal or inflammatory conditions, include, but are not limited to,                  tion or desensitization of allergic reactions.
  Complex Regional Pain Syndrome, chronic low back pain,                       20
  musculoskeletal pain, arthritis, radiculopathy, pain associ-                                                      5. EXAMPLES
  ated with cancer, fibromyalgia, chronic fatigue syndrome,
  visceral pain, bladder pain, chronic pancreatitis, neuropathies                      Embodiments provided herein may be more fully under-
  (diabetic, post-herpetic, traumatic or inflammatory), and neu-                    stood by reference to the following examples. These
  rodegenerative disorders such as Parkinson's Disease, Alzhe-                 25   examples are meant to be illustrative of pharmaceutical com-
  imer's Disease, amyotrophic lateral sclerosis, multiple scle-                     positions and dosage forms provided herein, but are not in any
  rosis, Huntington's Disease, bradykinesia; muscle rigidity;                       way limiting.
  parkinsonian tremor; parkinsonian gait; motion freezing;
  depression; defective long-term memory, Rubinstein-Taybi                                                          5.1 Example 1
  syndrome (RTS); dementia; postural instability; hypokinetic                  30
  disorders; synuclein disorders; multiple system atrophies;                                0.5 mg Strength Pomalidomide Dosage Capsule
  striatonigral degeneration; olivopontocerebellar atrophy;
  Shy-Drager syndrome; motor neuron disease with parkinso-                            Table 1 illustrates a batch formulation and single dosage
  nian features; Lewy body dementia; Tau pathology disorders;                       formulation for a 0.5 mg strength pomalidomide single dose
  progressive supranuclear palsy; corticobasal degeneration;                   35   unit in a size #4 capsule.
  frontotemporal dementia; amyloid pathology disorders; mild
  cognitive impairment; Alzheimer disease with parkinsonism;                                                            TABLE 1
  Wilson disease; Hallervorden-Spatz disease; Chediak-Ha-
                                                                                                Formulation for 0.5 mg strength pomolidomide capsule
  gashi disease; SCA-3 spinocerebellar ataxia; X-linked dysto-
  nia parkinsonism; prion disease; hyperkinetic disorders; cho-                40                                                     Percent By       Quantity
  rea; ballismus; dystonia tremors; Amyotrophic Lateral                             Material                                          Weight           (mg/capsule)
  Sclerosis (ALS); CNS trauma and myoclonus.
                                                                                  Pomolidomide                                             ~1%          0.5*
      Examples of hemoglobinopathy and related disorders                          Starch 1500                                             56%          35
  include, but are not limited to, those described in U.S. publi-                 Sodium Stearyl Fumarate (PRUV)                        -0.3%           0.16
  cation no. 2005/0143420A1, published Jun. 30, 2005, which                    45 Spray Dried Mannitol (Manno gem EZ)                 remainder        remainder
  is incorporated herein by reference. Specific examples
                                                                                    Total                                               100.0%         62.5
  include, but are not limited to, hemoglobinopathy, sickle cell
  anemia, and any other disorders related to the differentiation                    *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
                                                                                    of0.5 mg ofpomolidomide.
  of CD34+ cells.
      Examples of TNF a related disorders include, but are not                 50      Pomalidomide was passed through a 35-mesh screen.
  limited to, those described in WO 98/03502 and WO                                 Mannitol and starch were each separately passed through a
  98/54170, both of which are incorporated herein in their                          25-mesh screen. Pomalidomide was pre-blended with a por-
  entireties by reference. Specific examples include, but are not                   tion of mannitol and starch. The pre-blend was milled through
  limited to: endotoxemia or toxic shock syndrome; cachexia;                        a 0.039 inch screen. The remainder of the mannitol and starch
  adult respiratory distress syndrome; bone resorption diseases                55   was also milled through a 0.039 inch screen. The pre-blend
  such as arthritis; hypercalcemia; Graft versus Host Reaction;                     was blended with the reminder of mannitol and starch. To this
  cerebral malaria; inflammation; tumor growth; chronic pul-                        blend, sodium fumarate, which was passed through a 60 mesh
  monary inflammatory diseases; reperfusion injury; myocar-                         screen, was further blended. The final blend was encapsulated
  dial infarction; stroke; circulatory shock; rheumatoid arthri-                    into a size #4 capsule.
  tis; Crohn' s disease; HIV infection and AIDS; other disorders               60
  such as rheumatoid arthritis, rheumatoid spondylitis, osteoar-                                                    5.2 Example 2
  thritis, psoriatic arthritis and other arthritic conditions, septic
  shock, septis, endotoxic shock, graft versus host disease,                                   1 mg Strength Pomalidomide Dosage Capsule
  wasting, Crohn's disease, ulcerative colitis, multiple sclero-
  sis, systemic lupus erythromatosis, ENL in leprosy, HIV,                     65     Table 2 illustrates a batch formulation and single dosage
  AIDS, and opportunistic infections in AIDS; disorders such                        formulation for a 1 mg strength pomalidomide single dose
  as septic shock, sepsis, endotoxic shock, hemodynamic shock                       unit in a size #4 capsule.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 128 of 151 PageID: 498


                                                                           US 8,828,427 B2
                                           29                                                                                             30
                                      TABLE2                                                                                         TABLE4
               Formulation for 1 mg strength pomolidomide capsule                                             Formulation for 3 mg strength pomolidomide capsule

                                                    Percent By       Quantity                                                                      Percent By       Quantity
  Material                                          Weight           (mg/ capsule)               Material                                          Weight           (mg/capsule)

  Pomolidomide                                           ~1%           1*                        Pomolidomide                                        -1.6%            3*
  Starch 1500                                           56%           70                         Starch 1500                                           56%          100.8
  Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.32                      Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.45
  Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   Spray Dried Mannitol (Manno gem EZ)               remainder        remainder
                                                                                            10
  Total                                               100.0%         125                         Total                                               100.0%         180

  *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency        *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
  of 1 mg of pomolidomide.                                                                       of 3 mg of pomolidomide.


     Pomalidomide was passed through a 35-mesh screen.                                      15
                                                                                                    Pomalidomide was passed through a 35-mesh screen.
  Mannitol and starch were each separately passed through a                                      Mannitol and starch were each separately passed through a
  25-mesh screen. Pomalidomide was pre-blended with a por-                                       25-mesh screen. Pomalidomide was pre-blended with a por-
  tion of mannitol and starch. The pre-blend was milled through                                  tion of mannitol and starch. The pre-blend was milled through
  a 0.03 9 inch screen. The remainder of the mannitol and starch                                 a 0.039 inch screen. The remainder of the mannitol and starch
  was also milled through a 0.039 inch screen. The pre-blend                                20   was also milled through a 0.039 inch screen. The pre-blend
  was blended with the reminder of mannitol and starch. To this                                  was blended with the reminder of mannitol and starch. To this
  blend, sodium fumarate, which was passed through a 60 mesh                                     blend, sodium fumarate, which was passed through a 60 mesh
  screen, was further blended. The final blend was encapsulated                                  screen, was further blended. The final blend was encapsulated
  into a size #4 capsule.                                                                        into a size #2 capsule.
                                                                                            25
                                   5.3 Example 3                                                                                 5.5 Example 5


             2 mg Strength Pomalidomide Dosage Capsule                                                      4 mg Strength Pomalidomide Dosage Capsule
                                                                                            30
     Table 3 illustrates a batch formulation and single dosage                                     Table 5 illustrates a batch formulation and single dosage
  formulation for a 2 mg pomalidomide single dose unit in a                                      formulation for a 0.5 mg strength pomalidomide single dose
  size #2 capsule.                                                                               unit in a size #2 capsule.

                                      TABLE3                                                35                                       TABLES
               Formulation for 2 mg strength pomolidomide capsule                                             Formulation for 4 mg strength pomolidomide capsule

                                                    Percent By       Quantity                                                                      Percent By       Quantity
  Material                                          Weight           (mg/ capsule)               Material                                          Weight           (mg/capsule)
                                                                                            40
  Pomolidomide                                           ~1%           2*                        Pomolidomide                                        -1.6%            4*
  Starch 1500                                           56%          140                         Starch 1500                                           56%          134.4
  Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.64                      Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.6
  Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   Spray Dried Mannitol (Manno gem EZ)               remainder        remainder

  Total                                               100.0%         250                    45 Total                                                 100.0%         240

  *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency        *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
  of2 mg ofpomolidomide.                                                                         of 4 mg of pomolidomide.


     Pomalidomide was passed through a 35-mesh screen.                                              Pomalidomide was passed through a 35-mesh screen.
  Mannitol and starch were each separately passed through a                                 50
                                                                                                 Mannitol and starch were each separately passed through a
  25-mesh screen. Pomalidomide was pre-blended with a por-                                       25-mesh screen. Pomalidomide was pre-blended with a por-
  tion of mannitol and starch. The pre-blend was milled through                                  tion of mannitol and starch. The pre-blend was milled through
  a 0.03 9 inch screen. The remainder of the mannitol and starch                                 a 0.039 inch screen. The remainder of the mannitol and starch
  was also milled through a 0.039 inch screen. The pre-blend                                     was also milled through a 0.039 inch screen. The pre-blend
  was blended with the reminder of mannitol and starch. To this                             55
                                                                                                 was blended with the reminder of mannitol and starch. To this
  blend, sodium fumarate, which was passed through a 60 mesh                                     blend, sodium fumarate, which was passed through a 60 mesh
  screen, was further blended. The final blend was encapsulated                                  screen, was further blended. The final blend was encapsulated
  into a size #2 capsule.                                                                        into a size #2 capsule.

                                   5.4 Example 4                                            60                                   5.6 Example 6


             3 mg Strength Pomalidomide Dosage Capsule                                                      5 mg Strength Pomalidomide Dosage Capsule

     Table 4 illustrates a batch formulation and single dosage                              65      Table 6 illustrates a batch formulation and single dosage
  formulation for a 0.5 mg strength pomalidomide single dose                                     formulation for a 5 mg pomalidomide single dose unit in a
  unit in a size #2 capsule.                                                                     size #1 capsule.
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 129 of 151 PageID: 499


                                                                           US 8,828,427 B2
                                           31                                                                                 32
                                      TABLE4                                                        What is claimed is:
                                                                                                    1. An oral dosage form in the form of a capsule which
               Formulation for 5 mg strength pomolidomide capsule                                weighs 62.5 mg and comprises: 1) pomalidomide, or a phar-
                                                    Percent By       Quantity                    maceutically acceptable salt or solvate thereof, at an amount
  Material                                          Weight           (mg/ capsule)               that provides 0.5 mg of 100% pure pomalidomide; 2) prege-
                                                                                                 latinized starch at an amount of 35 mg; 3) sodium stearyl
  Pomolidomide                                           ~2%           5*
  Starch 1500                                           56%          168
                                                                                                 fumarate at an amount of0.16 mg; and 4) spray dried man-
  Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.75                      nitol at an amonnt that brings the total weight of the compo-
  Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   sition to 62.5 mg.
                                                                                            10      2. The dosage form of claim 1, which is to be administered
  Total                                               100.0%         300
                                                                                                 in the form of a size 4 or larger capsule.
  *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency           3. An oral dosage form in the form of a capsule which
  of 5 mg of pomolidomide.
                                                                                                 weighs 125 mg and comprises: 1) pomalidomide, or a phar-
     Pomalidomide was passed through a 35-mesh screen.                                           maceutically acceptable salt or solvate thereof, at an amount
  Mannitol and starch were each separately passed through a                                 15   that provides 1 mg of 100% pure pomalidomide; 2) pregela-
  25-mesh screen. Pomalidomide was pre-blended with a por-                                       tinized starch at an amonnt of 70 mg; 3) sodium stearyl
  tion of mannitol and starch. The pre-blend was milled through                                  fumarate at an amount of 0.32 mg; and 4) spray dried man-
  a 0.03 9 inch screen. The remainder of the mannitol and starch                                 nitol at an amonnt that brings the total weight of the compo-
  was also milled through a 0.039 inch screen. The pre-blend                                     sition to 125 mg.
  was blended with the reminder of mannitol and starch. To this                             20      4. The dosage form of claim 3, which is to be administered
  blend, sodium fumarate, which was passed through a 60 mesh                                     in the form of a size 4 or larger capsule.
  screen, was further blended. The final blend was encapsulated                                     5. An oral dosage form in the form of a capsule which
  into a size #1 capsule.                                                                        weighs 250 mg and comprises: 1) pomalidomide, or a phar-
                                                                                                 maceutically acceptable salt or solvate thereof, at an amount
                                   5.7 Example 7                                            25   that provides 2 mg of 100% pure pomalidomide; 2) pregela-
                                                                                                 tinized starch at an amount of 140 mg; 3) sodium stearyl
                            Stability ofF ormulation                                             fumarate at an amount of 0.64 mg; and 4) spray dried man-
                                                                                                 nitol at an amonnt that brings the total weight of the compo-
     Accelerated stability was assessed under 40° C./75% RH,                                     sition to 250 mg.
  and levels of impurities over the time period of initial, 1                               30      6. The dosage form of claim 5, which is to be administered
  month, 3 months, and 6 months were determined. Long term                                       in the form of a size 2 or larger capsule.
  stability under 25° C./60% RH is also assessed during 0-24                                        7. An oral dosage form in the form of a capsule which
  months. For determination of the level of Impurities, an                                       weighs 180 mg and comprises: 1) pomalidomide, or a phar-
  HPLC gradient method was employed using the following                                          maceutically acceptable salt or solvate thereof, at an amount
  conditions:                                                                               35   that provides 3 mg of 100% pure pomalidomide; 2) pregela-
                                                                                                 tinized starch at an amount of 100.8 mg; 3) sodium stearyl
                                                                                                 fumarate at an amount of 0.45 mg; and 4) spray dried man-
  Column:                  Zorbax SB-CN, 150 mm x 4.6 mm id, 5 f1II1                             nitol at an amonnt that brings the total weight of the compo-
                           particle size
  Temperature:             Ambient
                                                                                                 sition to 180 mg.
  Mobile Phase:            A: 10/90 methanol/0.1% trifluoroacetic acid                      40      8. The dosage form of claim 7, which is to be administered
                           B: 80/20 methanol/0.1% trifluoroacetic acid                           in the form of a size 2 or larger capsule.
  Gradient Profile:        Time (min)             %A              %B                                9. An oral dosage form in the form of a capsule which
                           0                      90              10
                                                  90              10
                                                                                                 weighs 240 mg and comprises: 1) pomalidomide, or a phar-
                           50                     20              80                             maceutically acceptable salt or solvate thereof, at an amount
                           51                     90              10                        45   that provides 4 mg of 100% pure pomalidomide; 2) pregela-
                           60                     90              10                             tinized starch at an amount of 134.4 mg; 3) sodium stearyl
  Flow Rate:               l.OmL/min
  Injection Volume:        25 f!L
                                                                                                 fumarate at an amount of0.6 mg; and 4) spray dried mannitol
  Detection:               UV, 240nm                                                             at an amount that brings the total weight of the composition to
  Run Time:                60 minutes.                                                           240mg.
                                                                                            50      10. Thedosageformofclaim9, which is to be administered
     From the experiments, it was observed that the impurities                                   in the form of a size 2 or larger capsule.
  in the formulation provided herein stayed negligent through-                                      11. An oral dosage form in the form of a capsule which
  out the time period investigated. The performance character-                                   weighs 300 mg and comprises: 1) pomalidomide, or a phar-
  istics of the dosage also maintained throughout the time                                       maceutically acceptable salt or solvate thereof, at an amount
                                                                                            55   that provides 5 mg of 100% pure pomalidomide; 2) pregela-
  period investigated. These results show that the formulations
  provided herein have adequate stability for clinical and other                                 tinized starch at an amount of 168 mg; 3) sodium stearyl
  uses.                                                                                          fumarate at an amount of 0.75 mg; and 4) spray dried man-
     While examples of certain particular embodiments are pro-                                   nitol at an amonnt that brings the total weight of the compo-
  vided herein, it will be apparent to those skilled in the art that                             sition to 300 mg.
  various changes and modifications may be made. Such modi-
                                                                                            60      12. The dosage form of claim 11, which is to be adminis-
  fications are also intended to fall within the scope of the                                    tered in the form of a size 1 or larger capsule.
  appended claims.                                                                                                      * * * * *
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 130 of 151 PageID: 500




                   EXHIBIT E
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 131 of 151 PageID: 501
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 132 of 151 PageID: 502
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 133 of 151 PageID: 503
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 134 of 151 PageID: 504
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 135 of 151 PageID: 505
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 136 of 151 PageID: 506
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 137 of 151 PageID: 507
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 138 of 151 PageID: 508
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 139 of 151 PageID: 509
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 140 of 151 PageID: 510
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 141 of 151 PageID: 511
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 142 of 151 PageID: 512
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 143 of 151 PageID: 513
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 144 of 151 PageID: 514
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 145 of 151 PageID: 515
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 146 of 151 PageID: 516
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 147 of 151 PageID: 517
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 148 of 151 PageID: 518
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 149 of 151 PageID: 519
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 150 of 151 PageID: 520
Case 2:18-cv-10775-ES-MAH Document 24 Filed 11/20/18 Page 151 of 151 PageID: 521
